Exhibit 10.2

MEZZANINE LOAN AGREEMENT

Dated as of February 6, 2018

Between

CINDAT HERSHA OWNER JV ASSOCIATES, LLC, as Borrower

and

CINDAT HERSHA LESSEE JV ASSOCIATES, LLC, as Op Co Pledgor

and

CMTG LENDER 12 LLC, as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

MEZZANINE LOAN AGREEMENT

     1  

I.

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION      2      Section 1.1   
Definitions      2      Section 1.2    Principles of Construction      33  

II.

   THE LOAN      34      Section 2.1    The Loan      34      2.1.1    Agreement
to Lend and Borrow      34      2.1.2    Single Disbursement to Borrower      34
     2.1.3    The Note      34      2.1.4    Use of Proceeds      34     
Section 2.2    Interest Rate      34      2.2.1    Applicable Interest Rate     
34      2.2.2    Interest Calculation      34      2.2.3    Determination of
Interest Rate      35      2.2.4    Usury Savings      38      Section 2.3   
Loan Payments      38      2.3.1    Payment Before Maturity Date      38     
2.3.2    Payment on Maturity Date      38      2.3.3    Allocation of Payments
     39      2.3.4    Interest Rate and Payment after Default      39      2.3.5
   Late Payment Charge      39      2.3.6    Method and Place of Payment      39
     Section 2.4    Prepayments      40      2.4.1    Voluntary Prepayments     
40      2.4.2    Liquidation Events; Mandatory Prepayments      41      2.4.3   
Intentionally Omitted      41      2.4.4    Mandatory Prepayments; Transfer of
Property      41      Section 2.5    Interest Rate Protection Agreement      42
     Section 2.6    Release of Collateral      45      2.6.1    Release of
Collateral      45      2.6.2    Release on Payment in Full      45      2.6.3
   Intentionally Omitted      45      2.6.4    Release of Individual Property   
  45  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   Section 2.7    Clearing Account/Cash Management Account      48      2.7.1   
Clearing Account      48      2.7.2    Cash Management Account      48     
2.7.3    Cash Management      48      2.7.4    Payments Received Under this
Agreement      49      Section 2.8    Extension of the Initial Maturity Date   
  50      Section 2.9    Withholding Taxes      51  

III.

   REPRESENTATIONS AND WARRANTIES      55      Section 3.1    Borrower
Representations      55      3.1.1    Organization      55      3.1.2   
Proceedings      56      3.1.3    No Conflicts      56      3.1.4    Litigation
     56      3.1.5    Agreements      56      3.1.6    Consents      57     
3.1.7    Title      57      3.1.8    No Plan Assets      57      3.1.9   
Compliance      57      3.1.10    Financial Information      58      3.1.11   
Condemnation      58      3.1.12    Affiliates      58      3.1.13    No
Contractual Obligations      58      3.1.14    Intentionally Omitted      59  
   3.1.15    Enforceability      59      3.1.16    Intentionally Omitted      59
     3.1.17    Insurance      59      3.1.18    Licenses      59      3.1.19   
Intentionally Omitted      59      3.1.20    Intentionally Omitted      59     
3.1.21    Intentionally Omitted      59      3.1.22    Leases      59     
3.1.23    Filing, Recording and Other Taxes      60      3.1.24    Single
Purpose      60  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   3.1.25    Tax Filings      68      3.1.26    Solvency      68      3.1.27   
Federal Reserve Regulations      68      3.1.28    Organizational Chart      68
     3.1.29    Bank Holding Company      68      3.1.30    Intentionally Omitted
     69      3.1.31    Investment Company Act      69      3.1.32   
Intentionally Omitted      69      3.1.33    No Bankruptcy Filing      69     
3.1.34    Full and Accurate Disclosure      69      3.1.35    Foreign Person   
  69      3.1.36    No Change in Facts or Circumstances; Disclosure      69     
3.1.37    Management Agreement      70      3.1.38    Perfection of Accounts   
  70      3.1.39    Intentionally Omitted      70      3.1.40    Intentionally
Omitted      70      3.1.41    Patriot Act      70      3.1.42    Franchise
Agreement      71      3.1.43    No Casualty      71      3.1.44    Purchase
Options      71      3.1.45    Use of Property      71      3.1.46    Fiscal
Year      71      3.1.47    Material Agreements      71      3.1.48    Other
Obligations and Liabilities      72      3.1.49    Illegal Activity      72     
3.1.50    Intentionally Omitted      72      3.1.51    Intentionally Omitted   
  72      3.1.52    Operating Lease      72      3.1.53    Mortgage Loan
Representations and Warranties      73      Section 3.2    Survival of
Representations      73  

IV.

   BORROWER COVENANTS      73      Section 4.1    Borrower Affirmative Covenants
     73      4.1.1    Existence; Compliance with Legal Requirements      73  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

4.1.2

   Taxes and Other Charges      74  

4.1.3

   Litigation      75  

4.1.4

   Access to Property      75  

4.1.5

   Further Assurances; Supplemental Mortgage Affidavits      75  

4.1.6

   Financial Reporting      76  

4.1.7

   Title to Property and the Collateral      79  

4.1.8

   Estoppel Statement      80  

4.1.9

   Leases      80  

4.1.10

   Alterations      82  

4.1.11

   Net Liquidation Proceeds After Debt Service      83  

4.1.12

   Material Agreements      83  

4.1.13

   Performance by Borrower      83  

4.1.14

   Costs of Enforcement/Remedying Defaults      83  

4.1.15

   Business and Operations      83  

4.1.16

   Intentionally Omitted      84  

4.1.17

   Intentionally Omitted      84  

4.1.18

   Handicapped Access      84  

4.1.19

   Additional Reports      84  

4.1.20

   Notice of Certain Events      84  

4.1.21

   Further Assurances; Power of Attorney      84  

4.1.22

   Taxes on Security      85  

4.1.23

   Intentionally Omitted      85  

4.1.24

   Intentionally Omitted      85  

4.1.25

   Patriot Act Compliance      85  

4.1.26

   Operating Lease      85  

4.1.27

   Liquor License      88  

4.1.28

   Required Repairs      89  

4.1.29

   Building Violations      89  

4.1.30

   Special Distributions      89  

4.1.31

   Reserve Funds      89  

4.1.32

   Notices      89  

4.1.33

   Mortgage Borrower Covenants      90  

4.1.34

   Curing      90  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   4.1.35    Refinancing      90      4.1.36    Mortgage Borrower’s Title
Insurance Policy      90      4.1.37    Acquisition of the Mortgage Loan      90
     4.1.38    Mortgage Loan Defaults      91      Section 4.2    Borrower
Negative Covenants      92      4.2.1    Liens      92      4.2.2   
Intentionally Omitted      93      4.2.3    Change in Business      93     
4.2.4    Debt Cancellation      93      4.2.5    Intentionally Omitted      93  
   4.2.6    Zoning      94      4.2.7    Intentionally Omitted      94     
4.2.8    No Joint Assessment      94      4.2.9    Principal Place of Business
     94      4.2.10    ERISA      94      4.2.11    Material Agreements      95
     4.2.12    Change of Name, Identity or Structure      95      4.2.13   
Special Purpose      95      4.2.14    Prohibited Person      95      4.2.15   
Intentionally Omitted      96      4.2.16    Intentionally Omitted      96     
4.2.17    Hotel Trade Name      96      4.2.18    Collective Bargaining
Agreements      96      4.2.19    Operating Lease      96      4.2.20    Joint
Venture Agreements      96      4.2.21    No Contractual Obligations      96  
   4.2.22    Limitation on Securities Issuances      97      4.2.23   
Limitations on Distributions      97      4.2.24    Other Limitations      97  

V.

   INSURANCE, CASUALTY AND CONDEMNATION      97      Section 5.1    Insurance   
  97      Section 5.2    Casualty and Condemnation      98      5.2.1   
Casualty      98  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  5.2.2    Condemnation      99     5.2.3    Lender Rights      99    
Section 5.3    Restoration      100  

VI.

  RESERVE FUNDS AND CASH MANAGEMENT      100     Section 6.1    Intentionally
Omitted      100     Section 6.2    Tax Funds      100     Section 6.3   
Insurance Funds      100     Section 6.4    Capital Expenditure Funds      101  
  Section 6.5    Debt Yield Cure Funds      101     Section 6.6    PIP Funds   
  101     Section 6.7    Excess Cash Flow Funds      102     Section 6.8   
Mezzanine Debt Yield Cure Funds      102     6.8.1    Deposits of Mezzanine Debt
Yield Cure Funds      102     6.8.2    Release of Mezzanine Debt Yield Cure
Funds      102     Section 6.9    Mezzanine Loan Excess Cash Flow Funds      104
    6.9.1    Deposits of Mezzanine Loan Excess Cash Flow Funds      104    
6.9.2    Release of Mezzanine Loan Excess Cash Flow Funds      104    
Section 6.10    Reserve Funds      104     6.10.1    Security Interest      104
    6.10.2    Investments; Income Taxes      104     6.10.3    Indemnity     
105     6.10.4    Transfer of Funds In Mortgage Reserve Accounts      105    
Section 6.11    Provisions Regarding Letters of Credit      105     6.11.1   
Event of Default      105     6.11.2    Security for Debt      105     6.11.3   
Limitations on Letters of Credit      106     6.11.4    Additional Rights of
Lender      106  

VII.

  PROPERTY MANAGEMENT      106     Section 7.1    Management Agreement and
Franchise Agreement      106     Section 7.2    Prohibition Against Termination
or Modification      107     Section 7.3    Replacement of Manager      108    
Section 7.4    Matters Concerning Manager      108     Section 7.5    Matters
Concerning Franchisor      108  

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

VIII.

   TRANSFERS      108      Section 8.1    Transfer or Encumbrance of Property   
  108      Section 8.2    Permitted Transfers of Interests in Borrower      113
     Section 8.3    Insolvency Opinion      114  

IX.

   SALE AND SECURITIZATION OF LOAN      114      Section 9.1    Sale of Loan and
Securitization      114      Section 9.2    Securitization Indemnification     
119  

X.

   DEFAULTS      123      Section 10.1    Event of Default      123     
Section 10.2    Remedies      129      Section 10.3    Right to Cure Defaults   
  130      Section 10.4    Remedies Cumulative      131  

XI.

   MISCELLANEOUS      131      Section 11.1    Successors and Assigns      131  
   Section 11.2    Lender’s Discretion      131      Section 11.3    Governing
Law      132      Section 11.4    Modification, Waiver in Writing      133     
Section 11.5    Delay Not a Waiver      133      Section 11.6    Notices     
134      Section 11.7    Trial by Jury      135      Section 11.8    Headings   
  135      Section 11.9    Severability      135      Section 11.10   
Preferences      135      Section 11.11    Waiver of Notice      136     
Section 11.12    Remedies of Borrower and Operating Lessee      136     
Section 11.13    Expenses; Indemnity      136      Section 11.14    Schedules
Incorporated      137      Section 11.15    Offsets, Counterclaims and Defenses
     138      Section 11.16    No Joint Venture or Partnership      138     
Section 11.17    Publicity      138      Section 11.18    Waiver of Marshalling
of Assets      138      Section 11.19    Waiver of
Offsets/Defenses/Counterclaims      138      Section 11.20    Conflict;
Construction of Documents; Reliance      139  

 

vii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 11.21

   Brokers and Financial Advisors      139  

Section 11.22

   Exculpation      139  

Section 11.23

   Prior Agreements      145  

Section 11.24

   Servicer      145  

Section 11.25

   Joint and Several Liability      146  

Section 11.26

   Creation of Security Interest      147  

Section 11.27

   Intentionally Omitted      147  

Section 11.28

   Set-Off      147  

Section 11.29

   Component Notes      147  

Section 11.30

   Mezzanine Loan      148  

Section 11.31

   Approvals; Third Parties; Conditions      149  

Section 11.32

   Limitation on Liability of Lender’s Officers, Employees, etc.      150  

Section 11.33

   Certain Additional Rights of Lender (VCOC)      150  

Section 11.34

   Intentionally Omitted      150  

Section 11.35

   Intercreditor Agreement      150  

Section 11.36

   Limitation on Liability of Op Co Pledgor      151  

Section 11.37

   Waiver of Rights, Defenses and Claims      151  

Section 11.38

   Additional Provisions      151  

SCHEDULES

 

Schedule I

Schedule II

Schedule III

Schedule IV

  

–

–

–

–

  

Borrower

Operating Lessee

Allocated Loan Amounts

Franchise Agreements

Schedule V    –    Rent Roll Schedule VI    –    Required Repairs

Schedule VII

Schedule VIII

  

–

–

  

Organizational Chart

Intentionally Omitted

Schedule IX

Schedule X

Schedule XI

Schedule XII

  

–

–

–

–

  

Updated Information

Smith Travel Research Reports

Prohibited Lenders

Franchise Agreement Exceptions

 

viii



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

THIS MEZZANINE LOAN AGREEMENT, dated as of February 6, 2018 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between CMTG LENDER 12 LLC, a Delaware limited liability company,
having an address at c/o Mack Real Estate Credit Strategies, L.P., 60 Columbus
Circle, New York, New York 10023 (together with its successors and assigns,
“Lender”), and CINDAT HERSHA OWNER JV ASSOCIATES, LLC, a Delaware limited
liability company, having its principal place of business at 44 Hersha Drive,
Harrisburg, Pennsylvania 17102 (“Borrower”) and CINDAT HERSHA LESSEE JV
ASSOCIATES, LLC, a Delaware limited liability company, having its principal
place of business at 44 Hersha Drive, Harrisburg, Pennsylvania 17102 (“Op Co
Pledgor”).

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

W I T N E S S E T H :

WHEREAS, UBS AG, by and through its branch office located at 1285 Avenue of the
Americas, New York, New York and having an address at 1285 Avenue of the
Americas, New York, New York, 10019 and China Merchants Bank Co., Ltd. New York
Branch, a bank organized under the laws of the People’s Republic of China,
acting by and through its New York Branch and having an address at 535 Madison
Avenue, 18th Floor, New York, New York 10022, collectively as mortgage lender
(collectively, “Mortgage Lender”), are making a mortgage loan in the original
principal amount of $300,000,000 (the “Mortgage Loan”) to each of the entities
on Schedule I attached hereto, each a Delaware limited liability company
(collectively, “Mortgage Borrower”) pursuant to a Loan Agreement, dated as of
the date hereof, among Mortgage Borrower, each of the entities on Schedule II
attached hereto, each a Delaware limited liability company (collectively,
“Operating Lessee”) and Mortgage Lender, and secured by, among other things,
that certain Consolidated, Amended, and Restated Fee and Leasehold Mortgage and
Security Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Security Instrument”), by Mortgage
Borrower and Operating Lessee in favor of Mortgage Lender pursuant to which
Mortgage Borrower and Operating Lessee have granted to Mortgage Lender a first
priority security interest on, among other things, the real property and other
collateral as more fully described in the Security Instrument (collectively, the
“Property”);

WHEREAS, Borrower is the legal and beneficial owner of all of the equity
interests in Mortgage Borrower, consisting of 100% of the limited liability
company interests therein;

WHEREAS, Op Co Pledgor is the legal and beneficial owner of all of the equity
interests in Operating Lessee, consisting of 100% of the limited liability
company interests therein;

WHEREAS, Borrower desires to obtain the Loan from Lender;



--------------------------------------------------------------------------------

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, each of Borrower and Op Co Pledgor has entered into that certain
Pledge and Security Agreement (Mezzanine Loan), dated as of the date hereof, in
favor of Lender (as amended, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), pursuant to which Borrower and Op Co Pledgor have
granted to Lender a first priority security interest in the Collateral (as
hereinafter defined) as collateral security for the Debt (as hereinafter
defined); and

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the other Loan Documents and based upon the representations,
warranties, covenants and undertakings of Borrower herein and therein contained,
Lender is willing to make the Loan to Borrower.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Acceptable Replacement Guarantor” shall mean either (x) one or more Affiliates
of HHT reasonably acceptable to Lender or (y) any other Person(s) acceptable to
Lender in its sole discretion, provided, that, if the Acceptable Replacement
Guarantor consists of more than one Person, such Persons shall be jointly and
severally liable under the Guaranty and Environmental Indemnity.

“Access Laws” shall have the meaning set forth in Section 4.1.18 hereof

“Accounts” shall mean, collectively, the Mezzanine Deposit Account and any other
account now or hereafter established by this Agreement or the other Loan
Documents.

“Act” shall have the meaning set forth in Section 3.1.24(s) hereof.

“Actual Knowledge” shall mean, with respect to Borrower, Op Co Pledgor, Mortgage
Borrower, Operating Lessee, Guarantor, Sponsor, or any other indemnitor
hereunder, the actual knowledge of (i) Ashish Parikh, after due inquiry and
investigation with Manager, or (ii) any individuals that shall have succeeded to
the current position of Ashish Parikh. Borrower represents and warrants that
Ashish Parikh is currently the Person in executive management responsible for
oversight of Borrower and Mortgage Borrower. “Actually Known” shall have a
correlative meaning.

“Affiliate” shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns twenty-five percent (25%) or more of legal, beneficial or
economic interests in such Person, (ii) is in control of, is controlled by or is
under common ownership or control with such Person, (iii) is a director or
officer of such Person or of an Affiliate of such Person and/or

 

2



--------------------------------------------------------------------------------

(iv) is the spouse, issue or parent of such Person or of an Affiliate of such
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, or policies of a Person, whether through ownership of voting
securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings.

“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower,
Mortgage Borrower, Op Co Pledgor, Operating Lessee, or Guarantor; provided,
however, that HHM shall be deemed not to be an “Affiliated Manager” unless
(i) HHT owns more than fifty percent (50%) of the direct or indirect legal,
beneficial or economic interests in HHM or (ii) HHT has sole Control of HHM.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to the Collateral relating to each applicable Individual Property
as set forth on Schedule III hereof.

“ALTA” shall mean American Land Title Association or any successor thereto.

“Alteration Threshold” shall mean, with respect to each Individual Property, an
amount equal to five percent (5%) of the Allocated Loan Amount attributable to
the Collateral relating to such Individual Property, excluding any PIP Work.

“Alternate Index” shall mean a floating rate index (a) that is commonly accepted
by market participants in CMBS loans as an alternative to LIBOR and (b) is a
Floating Rate Option that is a Rate Option under the 2006 ISDA Definitions (as
may be amended from time to time) or successor definitions to the 2006 ISDA
Definitions as published by the ISDA.

“Alternate Rate” shall mean, with respect to each Interest Period, the per annum
rate of interest of the Alternate Index, determined as of the Determination Date
immediately preceding the commencement of such Interest Period.

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at a per annum rate of interest equal to the Alternate Rate plus the
Alternate Rate Spread in accordance with the provisions of Article II hereof.

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan from a LIBOR Loan to an Alternate Rate Loan, the difference (expressed as
the number of basis points) between (a) LIBOR plus the Spread applicable to the
Loan as of the Determination Date for which LIBOR was last available and (b) the
Alternate Rate as of such Determination Date; provided, however, that if such
difference is a negative number, then the Alternate Rate Spread shall be zero.

“Annual Budget” shall mean the operating and capital budget for the Property
prepared by Mortgage Borrower in accordance with Section 4.1.6(h) hereof for the
applicable period or Fiscal Year.

 

3



--------------------------------------------------------------------------------

“Applicable Interest Rate” shall mean 9.33% per annum for the initial Interest
Period, and thereafter either (i) the LIBOR Interest Rate plus the Spread for
the Loan, with respect to any period when the Loan is a LIBOR Loan, (ii) the
Alternate Rate plus the Alternate Rate Spread for the Loan, with respect to any
period when the Loan is an Alternate Rate Loan, or (iii) the Base Rate plus the
Base Rate Spread for the Loan, with respect to any period when the Loan is a
Base Rate Loan. For the avoidance of doubt, in no event shall the Applicable
Interest Rate ever be less than 9.25%.

“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(h)
hereof.

“Approved Bank” shall mean a depository institution or trust company insured by
the Federal Deposit Insurance Corporation the short term unsecured debt
obligations or commercial paper of which are rated at least “A-1+” by S&P, “P-1”
by Moody’s, and “F-1+” by Fitch in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “AA-” by S&P, “Aa3” by Moody’s and
“AA-” by Fitch.

“Assignment of Leases” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Assignment of Protection Agreement” shall mean that certain Collateral
Assignment of Interest Rate Protection Agreement of even date herewith between
Borrower and Lender and acknowledged by Goldman Sachs Bank USA and any other
Collateral Assignment of Interest Rate Protection Agreement hereafter delivered.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean, with respect to any Person, (i) such Person
filing a voluntary petition under the Bankruptcy Law; (ii) the filing of an
involuntary petition against such Person under the Bankruptcy Law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
against such Person; (iii) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Law; (iv) such Person consenting to
or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of the
Property or the Collateral; or (v) such Person making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

“Bankruptcy Law” shall mean the U.S. Bankruptcy Code, any other federal, state
or foreign bankruptcy or insolvency law and any comparable foreign laws relating
to bankruptcy, insolvency or creditors’ rights.

“Base Rate” shall mean, with respect to each Interest Period, the greater of
(a) the Prime Rate and (b) the Federal Funds Rate, plus one half of one percent
(0.50%), determined as of the Determination Date immediately preceding the
commencement of such Interest Period.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean the Loan at such time as interest thereon accrues at
a rate of interest based upon the Base Rate plus the Base Rate Spread for the
Loan in accordance with the provisions of Article II hereof.

“Base Rate Spread” shall mean, the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread applicable to the Loan determined as
of the Determination Date for which LIBOR was last available and (b) the Base
Rate as of such Determination Date; provided, however, that if such difference
is a negative number, then the Base Rate Spread shall be zero.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Borrower Control Party” shall have the meaning set forth in Section 11.22
hereof.

“Borrower’s Recourse Liabilities” shall have the meaning set forth in
Section 11.22 hereof.

“Borrower’s Sole Member” shall mean Cindat Hersha Owner JV LLC, a Delaware
limited liability company, the sole member of Borrower.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(g).

“Broker” shall have the meaning set forth in Section 11.21 hereof.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) intentionally omitted, or (iii) the state where the
servicing offices of the Servicer are located.

“Capital Expenditure Account” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Capital Expenditures” shall mean, for any period, the amounts expended for
items required to be capitalized under GAAP and the Uniform System of Accounts
(including expenditures for replacements, building improvements, major repairs,
alterations, tenant improvements and leasing commissions).

“Capped LIBOR Rate” shall mean (a) for the period from the Closing Date through
and including the Initial Maturity Date, a rate as of the Closing Date equal to
three percent (3%) (the “Initial Capped LIBOR Rate”) and (b) as of the
commencement date for any Extension Term, a rate not more than the greater of
(i) the Initial Capped LIBOR Rate and (ii) the rate that when added to the
Spread (or the Alternate Rate Spread or the Base Rate Spread, as applicable) and
the Mortgage Spread (or the Alternate Rate Spread or the Base Rate Spread under
the Mortgage Loan, as applicable), yields a per annum interest rate for each of
the Loan and the Mortgage Loan that would result in the Debt Service Coverage
Ratio being no less than 1.15:1.00 (calculated assuming that for all times,
LIBOR (or the Alternate Rate or the Base Rate, as applicable) is equal to the
new Capped LIBOR Rate (rather than the then current Capped LIBOR Rate) for
purposes of determining the Debt Service and the Mortgage Debt Service.

 

5



--------------------------------------------------------------------------------

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Cash Management Bank” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Cash Management Trigger Event Cure” shall have the meaning set forth in the
Mortgage Loan Agreement.

“Cash Sweep Event Cure” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Casualty” shall mean any casualty, damage or injury, by fire or otherwise, to
the Property or any part thereof.

“Cause” shall mean, with respect to an Independent Director, (i) any acts or
omissions by such Independent Director that constitute systematic, persistent or
willful disregard of such Independent Director’s duties, or (ii) such
Independent Director has been indicted or convicted for any crime or crimes of
moral turpitude or dishonesty or for any violation of any Legal Requirements.

“Cindat” shall mean Cindat Capital Management Limited, a Cayman Islands company
limited by shares.

“Cindat JV Member” shall mean Cindat Manhattan Hotel Portfolio (US) LLC, a
Delaware limited liability company.

“Cindat Manhattan Hotel Portfolio Limited” shall mean Cindat Manhattan Hotel
Portfolio Limited, a Cayman Islands company limited by shares.

“Clearing Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Clearing Account Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Clearing Bank” shall have the meaning set forth in the Mortgage Loan Agreement.

“Closing Date” shall mean the date hereof.

“Closing Date Debt Yield” shall mean 7.4%.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

6



--------------------------------------------------------------------------------

“Collateral” shall mean the “Collateral” as such term is defined in the Pledge
Agreement and shall also include all amounts on deposit in any Account and any
and all other property or collateral in which Lender is granted a security
interest under any of the Loan Documents, in each case whether existing on the
date hereof or hereafter pledged or assigned to Lender.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or otherwise
and the terms “Controlled” and “Controlling” shall have correlative meanings.

“Controlled Affiliate” shall mean, as to any Person, any other Person that
(i) directly or indirectly, owns fifty-one percent (51%) or more of the legal,
beneficial or economic interests in such Person, and (ii) is in Control of, is
Controlled by or is under common Control with such Person.

“Converted Interest Rate Protection Agreement” shall have the meaning set forth
in Section 2.5(g) hereof.

“Counterparty” shall mean (a) the counterparty under the Interest Rate
Protection Agreement and (b) a Person that guarantees such counterparty’s
obligations under the Interest Rate Protection Agreement or otherwise provides
to such counterparty credit support acceptable to Lender or, after a
Securitization, the Rating Agencies (as evidenced by a Rating Agency
Confirmation), provided, however, that such guarantor shall be deemed the
“Counterparty” for so long as the long-term credit rating and short-term credit
rating issued by the Rating Agencies to such guarantor is better than the
long-term credit rating and short-term credit rating of the actual counterparty
under the Interest Rate Protection Agreement.

“Covered Party” shall have the meaning set forth in Section 3.1.41 hereof.

“Crowdfunded Person” shall mean a Person capitalized primarily by monetary
contributions (A) of less than $15,000.00 each from more than 35 investors who
are individuals and (B) which are funded primarily (I) in reliance upon
Regulation Crowdfunding promulgated by the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended and/or (II) though
internet-mediated registries, platforms or similar portals, mail-order
subscriptions, benefit events and/or other similar methods.

 

7



--------------------------------------------------------------------------------

“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon, and all other sums due to Lender in respect of the
Loan under the Note, this Agreement or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
aggregate amount of scheduled interest payments due and payable under the Note.

“Debt Service Coverage Ratio” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Debt Yield” shall have the meaning set forth in the Mortgage Loan Agreement.

“Debt Yield Cash Management Trigger Event Cure” shall mean Borrower’s deposit
with Lender of Debt Yield Cure Collateral (Mezzanine Loan) in connection with
Mortgage Borrower’s exercise of a Cash Management Trigger Event Cure arising out
of clause (vi) of the definition of “Cash Management Trigger Event Cure” in the
Mortgage Loan Agreement.

“Debt Yield Cash Sweep Event Cure” shall mean Borrower’s deposit with Lender of
Debt Yield Cure Collateral (Mezzanine Loan) in connection with Mortgage
Borrower’s exercise of a Cash Sweep Event Cure arising out of clause (v) of the
definition of “Cash Sweep Event Cure” in the Mortgage Loan Agreement.

“Debt Yield Cure Amount” shall mean an amount that, if applied to the reduction
of the Outstanding Principal Balance and the Mortgage Outstanding Principal
Balance on a pro rata basis (based on the Outstanding Principal Balance and the
Mortgage Outstanding Principal Balance), (i) with respect to a Debt Yield Cash
Management Trigger Event Cure or Debt Yield Cash Sweep Event Cure, as
applicable, would result in a Debt Yield equal to (x) during the period
beginning on the Closing Date and ending on the Initial Maturity Date, 6.8%, (y)
during the period beginning on the Initial Maturity Date and ending on the First
Extended Maturity Date, 7.2%, or (z) during the period beginning on the First
Extended Maturity Date and ending on the Second Extended Maturity Date, 7.7%,
and (ii) with respect to a Debt Yield Cure Prepayment (Mezzanine Loan) and a
Debt Yield Cure Prepayment (Mortgage Loan) relating to the exercise of an
Extension Option in accordance with Section 2.8(e), would result in a Debt Yield
equal to the applicable Required Extension Term Debt Yield.

“Debt Yield Cure Amount (Mezzanine Loan)” shall mean the portion of the Debt
Yield Cure Amount that is allocable to the Loan on a pro rata basis (based on
the Outstanding Principal Balance and the Mortgage Outstanding Principal
Balance).

“Debt Yield Cure Amount (Mortgage Loan)” shall mean the portion of the Debt
Yield Cure Amount that is allocable to the Mortgage Loan on a pro rata basis
(based on the Outstanding Principal Balance and the Mortgage Outstanding
Principal Balance).

“Debt Yield Cure Collateral (Mezzanine Loan)” shall mean cash or a Letter of
Credit in an amount equal to the applicable Debt Yield Cure Amount (Mezzanine
Loan) plus any related Prepayment Fee, if any.

 

8



--------------------------------------------------------------------------------

“Debt Yield Cure Collateral (Mortgage Loan)” shall mean cash or a Letter of
Credit in an amount equal to the applicable Debt Yield Cure Amount (Mortgage
Loan) plus any related Mortgage Prepayment Fee, if any.

“Debt Yield Cure Prepayment (Mezzanine Loan)” shall mean a prepayment of a
certain portion of the Loan by Borrower in accordance with the terms of
Section 2.4.1(b) or Section 6.8.2(f) of this Agreement in an amount equal to the
applicable Debt Yield Cure Amount (Mezzanine Loan).

“Debt Yield Cure Prepayment (Mortgage Loan)” shall mean a prepayment of a
portion of the Loan by Borrower in accordance with the terms of Section 2.4.1(b)
or Section 6.5.2(f) of the Mortgage Loan Agreement in an amount equal to the
applicable Debt Yield Cure Amount (Mortgage Loan).

“Deemed Approval Requirements” shall mean, with respect to any matter, that
(i) no Event of Default shall have occurred and be continuing (either at the
date of any notices specified below or as of the effective date of any deemed
approval), (ii) Borrower shall have sent Lender a written request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Initial Notice”), which such Initial Notice shall have
been (A) accompanied by any and all reasonably required information and
documentation relating thereto as may be necessary in order to approve or
disapprove such matter (the “Approval Information”) and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Initial Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”;
(iii) Lender shall have failed to respond to the Initial Notice within the
aforesaid time-frame; (iv) Borrower shall have submitted a second request for
approval with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and
(v) Lender shall have failed to respond to the Second Notice within the
aforesaid time-frame. For purposes of clarification, Lender reasonably
requesting additional and/or clarified information, in addition to approving or
denying any request (in whole or in part), shall be deemed a response by Lender
for purposes of the foregoing.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) four percent (4%) above the
Interest Rate.

 

9



--------------------------------------------------------------------------------

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
month in which such Interest Period commences; provided, however, that Lender
shall have the right to change the Determination Date to any other day upon
notice to Borrower (which change shall be deemed effective upon Borrower’s
receipt of such notice, provided that the Determination Date may not be changed
by Lender more than one (1) time in any twelve (12) month period), and, if
requested by Lender, Borrower shall promptly execute an amendment to this
Agreement to evidence such change.

“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or NRSROs in connection with any
public offering or private placement in connection with a Securitization
(including, without limitation, a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents, marketing materials or
information provided to prospective investors), in each case in preliminary or
final form and including any amendments, supplements, exhibits, annexes and
other attachments thereto.

“Distributions” shall have the meaning set forth in Section 4.2.23(a) hereof.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3” and that, in the case of a state chartered depository institution
or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s, and “F-1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of Letters of Credit or
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A+” by S&P, “A2” by
Moody’s and “AA-” by Fitch.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Mezzanine Loan), dated as of the date hereof, executed by Borrower
and Guarantor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, or any replacement indemnity executed by Borrower and an Acceptable
Replacement Guarantor in accordance with the terms and provisions of this
Agreement.

 

10



--------------------------------------------------------------------------------

“Environmental Law” shall have the meaning set forth in the Environmental
Indemnity.

“ERISA” shall have the meaning set forth in Section 4.2.10 hereof.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Excess Cash Flow Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Excess Cash Flow Funds” shall have the meaning set forth in Section 6.7.1
hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.

“Excluded Taxes” means any of the following Impositions imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Impositions imposed on or measured by net income (however
denominated), Impositions that are franchise taxes and Impositions that are
branch profit taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Impositions (or any political subdivision thereof) or (ii) that
are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to any interest in the Loan pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
(ii) such Lender changes its lending office, except in each case to the extent
that amounts with respect to such U.S. federal withholding taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or otherwise acquired such interest in the Loan or to such Lender
immediately before it changed its lending office, (c) Impositions attributable
to such Recipient’s failure to comply with Section 2.9(e), and (d) any
Impositions imposed under FATCA.

“Executive Order” shall mean an Executive Order of the President of the United
States of America.

“Extended Maturity Date” shall have the meaning set forth in Section 2.8 hereof.

“Extension Option” shall have the meaning set forth in Section 2.8 hereof.

“Extension Term” shall have the meaning set forth in Section 2.8 hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(h)
hereof.

 

11



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any law,
regulation, rule, promulgation, guidance notes, practices or official agreement
implementing an official government agreement with respect to the foregoing.

“First Extended Maturity Date” shall mean the Monthly Payment Date occurring in
February, 2022.

“First Extension Option” shall have the meaning set forth in Section 2.8 hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

“Fitch” shall mean Fitch, Inc.

“Force Majeure” shall mean the delay of Borrower, Op Co Pledgor, Mortgage
Borrower, or Operating Lessee, as the case may be, to timely perform or cause to
be performed the applicable non-monetary obligation hereunder or under any of
the other Loan Documents by reason of any act of God, enemy or hostile
government action, terrorist attacks, civil commotion, insurrection, sabotage,
strikes or lockouts or other similar causes, provided, that in each case, such
cause or causes were beyond the reasonable control of Borrower, Op Co Pledgor,
Mortgage Borrower, or Operating Lessee or any Affiliate of Borrower, Op Co
Pledgor, Mortgage Borrower, or Operating Lessee, as the case may be, and
Borrower gives notice of such event to Lender within five (5) Business Days of
the occurrence thereof.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Franchise Agreement” shall mean, with respect to each Individual Property, the
applicable franchise agreement more particularly described on Schedule IV
attached hereto, between the applicable Operating Lessee and Franchisor, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, a Replacement Franchise Agreement executed in accordance with the
terms and provisions of this Agreement.

“Franchisor” shall mean, with respect to each Individual Property, the
applicable franchisor identified on Schedule IV attached hereto, or, if the
context requires, a Qualified Franchisor that is the franchisor under a
Replacement Franchise Agreement.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

12



--------------------------------------------------------------------------------

“Government Lists” shall mean, collectively, (i) the Specially Designated
Nationals and Blocked Persons Lists maintained by OFAC, (ii) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC, and (iii) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any court, agency, board, bureau, commission,
department, office or other authority of any nature whatsoever of any
governmental unit (foreign, federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

“Gross Income from Operations” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Guarantor” shall mean HHT, or any Acceptable Replacement Guarantor in
accordance with the terms and provisions of this Agreement.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations (Mezzanine
Loan), dated as of the date hereof, executed by Guarantor in connection with the
Loan for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, or any replacement
guaranty executed by an Acceptable Replacement Guarantor in accordance with the
terms and provisions of this Agreement.

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

“HHM” shall mean Hersha Hospitality Management L.P., a Pennsylvania limited
partnership.

“HHT” shall mean Hersha Hospitality Trust, a Maryland real estate investment
trust.

“Impositions” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges in the nature of a tax imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person (including, without limitation, for
borrowed money, for amounts drawn under a letter of credit, or for deferred
purchase price of property or services (including trade obligations) for which
such Person or its assets is liable), (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person pursuant to any agreement to purchase, to
provide funds for payment, to supply

 

13



--------------------------------------------------------------------------------

funds, or to invest in any Person, (iv) all indebtedness or liabilities
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, and
(vi) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person is
liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures any other Person
against loss.

“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b)
hereof.

“Indemnified Taxes” means (a) Impositions, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower or Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Independent Director” shall have the meaning set forth in Section 3.1.24(o)
hereof.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Mortgage Borrower that is encumbered
by the Security Instrument, together with all rights pertaining to such property
(real and personal) and Improvements, as more particularly described in the
granting clauses of the applicable Security Instrument and referred to therein
as the “Property”.

“Initial Maturity Date” shall mean the Payment Date occurring in February, 2021.

“Insolvency Opinion” shall mean, as the context may require, (i) that certain
bankruptcy non-consolidation opinion letter, dated the date hereof, rendered by
Hunton & Williams LLP in connection with the Loan or (ii) any other bankruptcy
non-consolidation opinion delivered to Lender in connection with the Loan
(including any bankruptcy non-consolidation opinion delivered to Lender
subsequent to the closing of the Loan in accordance with the Loan Documents).

“Insurance Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Intercreditor Agreement” shall mean that certain intercreditor agreement, dated
as of the date hereof, among Lender and Mortgage Lender, as such agreement may
be amended, modified, replaced and/or otherwise changed from time to time, and
which agreement (as the same may be modified, replaced, restated and/or
otherwise changed from time to time) may be on such terms as Lender and Mortgage
Lender agree in their respective sole discretion.

 

14



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Monthly Payment Date, the
period commencing on the fifteenth (15th) day of the preceding calendar month
and terminating on the fourteenth (14th) day of the calendar month in which such
Monthly Payment Date occurs; provided, however, that the initial Interest Period
shall begin on the Closing Date and shall end on the immediately following
fourteenth (14th) day of the calendar month.

“Interest Rate Protection Agreement” shall mean one or more interest rate caps
(together with the schedules relating thereto) in form and substance
satisfactory to Lender, together with the confirmation thereto, between Borrower
and a Counterparty reasonably acceptable to Lender with a Minimum Counterparty
Rating, and all amendments, restatements, replacements, supplements and
modifications thereto.

“IRS” shall mean the United States Internal Revenue Service.

“ISDA” shall mean the International Swaps and Derivatives Association, or any
successor organization.

“Lease” shall mean any lease, sublease, subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect), but specifically excluding any Operating Lease, pursuant
to which any Person is granted a possessory interest in, or right to use or
occupy all or any portion of any space in the Property (but, for purposes of
Sections 4.1.9, 2.7.1(b)(i), 3.1.22 (a-h) and (k-n), and 4.1.8 hereof, excluding
guest bookings in the ordinary course of business of the hotel), and every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, letting, license, concession or other agreement and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, demands and injunctions of Governmental Authorities affecting the Loan,
any Secondary Market Transactions with respect to the Loan, Borrower, Op Co
Pledgor, Mortgage Borrower, Operating Lessee, Guarantor, the Collateral, or the
Property or any part thereof or the ownership, construction, alteration, use,
management or operation of the Property or any part thereof, whether now or
hereafter enacted and in force, including, without limitation, the Securities
Act, the Exchange Act, Regulation AB, the rules and regulations promulgated
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
zoning and land use laws and the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all landmark preservation requirements, covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower, Op Co Pledgor, Mortgage
Borrower, Operating Lessee, Guarantor, the Collateral, or the Property or any
part thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof or
(ii) in any way limit the use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

 

15



--------------------------------------------------------------------------------

“Lender Indemnitees” shall mean (i) Lender and any designee of Lender with
respect to any of Lender’s rights and obligations regarding the Loan, (ii) any
Affiliate of Lender that has filed any registration statement relating to a
Securitization or has acted as the sponsor or depositor in connection with such
Securitization, (iii) any Affiliate of Lender that acts as an underwriter,
placement agent or initial purchaser in connection with a Securitization,
(iv) any other co-underwriters, co-placement agents or co-initial purchasers in
connection with a Securitization, (v) each Person who controls (within the
meaning of Section 15 of the Exchange Act) any Person described in any of the
foregoing clauses, (vi) any Person who is or will have been involved in the
origination of the Loan on behalf of Lender, (vii) any Person who is or will
have been involved in the servicing of the Loan, (viii) any Person in whose name
the Lien created by the Pledge Agreement and the other Loan Documents are or
will be filed, (ix) any Person who holds or acquires (or held) a full or partial
interest in the Loan (including, but not limited to, investors, in the
Securities, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan evidenced for the benefit of
third parties), (x) any Person who holds or acquires or has held a participation
or other full or partial interest in the Loan, whether during the term of the
Loan or as a part of or following a foreclosure of the Loan, (xi) any successors
by merger, consolidation or acquisition of all or a substantial portion of
Lender’s assets and business and (xii) the respective officers, directors,
shareholders, partners, members, employees, agents, representatives,
contractors, subcontractors, Affiliates, participants, successors and assigns of
any Person described in any of the foregoing clauses.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) days after
(i) the Initial Maturity Date or the Extended Maturity Date, as applicable, or
(ii) such earlier date as such Letter of Credit is no longer required pursuant
to the terms of this Agreement and the other Loan Documents) in favor of Lender
and entitling Lender to draw thereon in New York, New York based solely on a
statement purportedly executed by an officer of Lender stating that it has the
right to draw thereon, issued by an Approved Bank. If at any time the bank
issuing any such Letter of Credit shall cease to be an Approved Bank, Lender
shall have the right immediately to draw down the same in full and hold the
proceeds of such draw in accordance with the applicable provisions of this
Agreement.

“LIBOR” shall mean, for each Interest Period, the rate (expressed as a
percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a one-month period, that appears
on Reuters Screen LIBOR01 Page (or the successor thereto) as of 11:00 a.m.,
London time, on the related Determination Date. If such rate does not appear on
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination
Date, LIBOR shall be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. dollars for a one-month period that
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, if at least two such offered rates so appear. If fewer than
two such offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Determination Date, Lender shall request the principal
London office of any four major reference banks in the London interbank market
selected by Lender to provide such bank’s offered quotation (expressed as a
percentage per annum) to prime banks in the London interbank market for deposits
in U.S. dollars for a one-month period as of 11:00 a.m., London time, on such
Determination Date for the amounts of not

 

16



--------------------------------------------------------------------------------

less than U.S. $1,000,000. If at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations. If fewer than
two such quotations are so provided, Lender shall request any three major banks
in New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts of not less than U.S. $1,000,000. If
at least two such rates are so provided, LIBOR shall be the arithmetic mean of
such rates.

“LIBOR Conversion” shall have the meaning set forth in Section 2.5(g) hereof.

“LIBOR Interest Rate” shall mean with respect to each Interest Period, the
greater of (i) one hundred fifty basis points (1.50%), and (ii) the quotient of
(A) LIBOR applicable to the Interest Period divided by (B) a percentage equal to
one hundred percent (100%) minus the Reserve Requirement applicable to the
Interest Period.

“LIBOR Loan” shall mean the Loan at any time in which the Applicable Interest
Rate is calculated at LIBOR Interest Rate plus the Spread for the Loan in
accordance with the provisions of Article II hereof.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, assignment,
security interest, easement, restrictive covenant, preference, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing affecting (i) all or any portion of the Property or the
Collateral or any interest therein or (ii) any direct or indirect interest in
Borrower or Mortgage Borrower, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialman’s and other similar liens
and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.4.2(a) hereof.

“Loan” shall mean the loan in the original principal amount of EIGHTY-FIVE
MILLION and No/100 Dollars ($85,000,000) made by Lender to Borrower pursuant to
this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Assignment of Protection Agreement, the Guaranty, the
Environmental Indemnity, the Subordination of Management Agreement, and all
other documents, agreements, certificates and instruments now or hereafter
executed and/or delivered by or on behalf of Borrower, Op Co Pledgor, and/or
Guarantor in connection with the Loan.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England or New York, New York are
not open for business.

“Management Agreement” shall mean, individually and/or collectively, as the
context may require, each of those certain Hotel Management Agreements, dated as
of April 29, 2016, between Operating Lessee and Manager, pursuant to which
Manager is to provide

 

17



--------------------------------------------------------------------------------

management and other services with respect to the Property, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms and provisions of this Agreement, or, if the context requires, the
Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

“Manager” shall mean HHM, or, if the context requires, a Qualified Manager that
manages the Property in accordance with the terms and provisions of this
Agreement and the other Loan Documents pursuant to a Replacement Management
Agreement.

“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations or economic performance of Borrower, Op Co Pledgor, Mortgage
Borrower, or Operating Lessee, or the business operations, economic performance
of or title to the Property or title to the Collateral, (ii) the ability of
Borrower, Op Co Pledgor, Mortgage Borrower, Operating Lessee, or Guarantor to
perform its obligations under any Loan Document to which it is a party,
(iii) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document or (iv) the value, use or
operation of the Property or the Collateral or the cash flows from the Property.

“Material Agreements” shall mean (i) each management, franchise, brokerage or
leasing agreement (other than the Management Agreement and the Franchise
Agreement), and (ii) any cleaning, maintenance, service or other contract or
agreement of any kind (other than the Leases) (A) involving the payment of
$250,000 or more and (B)(1) with a term longer than one year or (2) not
cancelable on thirty (30) days’ or less notice without the payment of any
termination fee or payments of any kind), in either case relating to the
ownership, development, leasing, management, use, operation, maintenance,
repair, improvement or restoration of the Property, whether written or oral.

“Maturity Date” shall mean the Initial Maturity Date or, following an exercise
by Borrower of an Extension Option described in Section 2.8 hereof, the
applicable Extended Maturity Date, or such other date on which the final payment
of principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such Governmental
Authorities whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

“Mezzanine Debt Yield Cure Funds” shall have the meaning set forth in
Section 6.8.1 hereof.

“Mezzanine Debt Yield Cure Reserve Account” shall have the meaning set forth in
Section 6.8.1 hereof.

“Mezzanine Deposit Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.

 

18



--------------------------------------------------------------------------------

“Mezzanine Loan Excess Cash Flow” shall have the meaning set forth in
Section 2.7.3(b) hereof.

“Mezzanine Loan Excess Cash Flow Account” shall have the meaning set forth in
Section 6.9.1 hereof.

“Mezzanine Loan Excess Cash Flow Funds” shall have the meaning set forth in
Section 6.9.1 hereof.

“Minimum Counterparty Rating” shall mean a long-term unsecured debt rating of
not less than “A” by S&P and “A2” from Moody’s. If S&P or Moody’s withdraws or
downgrades the credit rating of the Counterparty below the ratings required by
this definition, Borrower shall replace the Interest Rate Protection Agreement
not later than ten (10) days following such downgrade or withdrawal with an
Interest Rate Protection Agreement in form and substance satisfactory to Lender
(and meeting the requirements set forth in this Section 2.5) from a Counterparty
acceptable to Lender having a Minimum Counterparty Rating.

“Monthly Debt Service Payment Amount” shall mean a monthly payment amount of
equal to the Debt Service payable with respect to the applicable month.

“Monthly Payment Date” shall mean the ninth (9th) day of every calendar month
occurring during the term of the Loan commencing with March 9, 2018; provided,
however, that Lender shall have the right to change the Monthly Payment Date to
any other day of a calendar month selected by Lender, in its sole and absolute
discretion (including in connection with a Securitization) upon notice to
Borrower (which change shall be deemed effective upon Borrower’s receipt of such
notice, provided that Lender may not change the Monthly Payment Date more than
one (1) time in any twelve (12) month period) and, if requested by Lender,
Borrower shall promptly execute an amendment to this Agreement to evidence such
change; provided that if Lender shall have elected to change the Monthly Payment
Date as aforesaid, Lender shall have the option, but not the obligation, to
adjust the Interest Period accordingly.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Borrower” shall have the meaning set forth in the Recitals to this
Agreement.

“Mortgage Borrower Company Agreement” shall mean the limited liability company
agreement of Mortgage Borrower as the same may be amended from time to time to
the extent permitted under the Mortgage Loan Agreement and this Agreement.

“Mortgage Debt Service” shall have the meaning given the term “Debt Service” in
the Mortgage Loan Agreement.

“Mortgage Lender” shall have the meaning set forth in the Recitals to this
Agreement.

 

19



--------------------------------------------------------------------------------

“Mortgage Loan” shall have the meaning set forth in the Recitals to this
Agreement.

“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals to
this Agreement.

“Mortgage Loan Documents” shall mean the “Loan Documents” as defined in the
Mortgage Loan Agreement.

“Mortgage Loan Event of Default” shall mean an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

“Mortgage Loan Restoration Provisions” shall mean the terms and conditions of
the Mortgage Loan Agreement relating to Restoration in connection with a
Casualty and/or Condemnation to the Property.

“Mortgage Note” shall have the meaning given the term “Note” in the Mortgage
Loan Agreement.

“Mortgage Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mortgage Loan.

“Mortgage Prepayment Fee” shall have the meaning ascribed to the term
“Prepayment Fee” in the Mortgage Loan Agreement.

“Mortgage Release Amount” shall have the meaning ascribed to the term “Release
Amount” in the Mortgage Loan Agreement.

“Mortgage Spread” shall have the meaning ascribed to the term “Spread” in the
Mortgage Loan Agreement.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower or Operating Lessee in connection with such Liquidation Event,
including, without limitation, proceeds of any sale, refinancing or other
disposition or liquidation, less (i) Lender’s and/or Mortgage Lender’s
reasonable costs actually incurred in connection with the recovery thereof,
(ii) if the Liquidation Event was a Casualty or Condemnation, the costs incurred
by Mortgage Borrower or Operating Lessee in connection with a Restoration of all
or any portion of the Property made in accordance with the Mortgage Loan
Documents, (iii) amounts required or permitted to be deducted therefrom and
amounts paid pursuant to the Mortgage Loan Documents to Mortgage Lender, (iv) in
the case of a foreclosure sale, disposition or Transfer of the Property in
connection with realization thereon following a Mortgage Loan Event of Default,
such reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (v) in the case of a
foreclosure sale, such costs and expenses

 

20



--------------------------------------------------------------------------------

incurred by Mortgage Lender under the Mortgage Loan Documents as Mortgage Lender
shall be entitled to receive reimbursement for under the terms of the Mortgage
Loan Documents, (vi) in the case of a refinancing of the Mortgage Loan, such
costs and expenses (including attorneys’ fees) of such refinancing as shall be
reasonably approved by Lender and (vii) the amount of any prepayments required
pursuant to the Mortgage Loan Documents and/or the Loan Documents, in connection
with any such Liquidation Event.

“Net Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

“New Mezzanine Borrower” shall have the meaning set forth in Section 11.30
hereof.

“New Mezzanine Loan” shall have the meaning set forth in Section 11.30 hereof.

“Note” shall mean that certain Promissory Note (Mezzanine Loan), dated the date
hereof, in the stated principal amount of EIGHTY-FIVE MILLION and No/100 Dollars
($85,000,000), made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Notice” shall have the meaning set forth in Section 11.6 hereof.

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange Act, without regard to whether or not such credit
rating agency has been engaged by Lender or other Securitization Indemnified
Parties in connection with, or in anticipation of, a Securitization.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“OFAC” shall mean the Office of Foreign Assets Control or, if the context
requires, any successor Governmental Authority.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

“Open Prepayment Commencement Date” shall mean the Monthly Payment Date
occurring in August, 2019.

“Op Co Pledgor” shall have the meaning set forth in the introductory paragraph
hereto.

“Op Co Pledgor’s Sole Member” shall mean Cindat Hersha Lessee JV, LLC, a
Delaware limited liability company, the sole member of Op Co Pledgor.

 

21



--------------------------------------------------------------------------------

“Operating Agreements” shall mean any covenants, restrictions or agreements of
record relating to the construction, operation or use of the Property.

“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Operating Lease” shall mean, individually and/or collectively, as the context
may require, each of those certain Lease Agreements, dated as of April 29, 2016,
by and among each applicable Mortgage Borrower, as landlord, and each applicable
Operating Lessee, as tenant, each as amended by those certain First Amendment to
Lease Agreements, dated as of even date herewith, as each may be amended,
assigned, restated, replaced, supplemented or modified from time to time in
accordance with the terms and conditions of hereof and the other Loan Documents.

“Operating Lessee” shall have the meaning set forth in the Recitals to this
Agreement.

“Organizational Documents” shall mean, as to any Person, the organizational or
governing documents of such Person, including the certificate of incorporation
and by-laws with respect to a corporation; the certificate of formation or
organization and operating agreement with respect to a limited liability
company; and the certificate of limited partnership and partnership agreement
with respect to a limited partnership.

“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Impositions
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Imposition (other than connections arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loan or any Loan
Document).

“Other Obligations” shall mean: (i) all obligations of Borrower contained in
this Agreement, the Note or any other Loan Document, and (ii) all obligations of
Borrower contained in any renewal, extension, amendment, restatement,
modification, consolidation, change of, or substitution or replacement for all
or any part of this Agreement, the Note or any other Loan Document, excluding,
in each case, Borrower’s obligation for the payment of the Debt.

“Other Taxes” shall have the meaning set forth in the Mortgage Loan Agreement.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“PACE Loan” shall mean any Property-Assessed Clean Energy loan or any similar
financing.

 

22



--------------------------------------------------------------------------------

“Patriot Act” shall mean, collectively, all laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56), as the same may be amended, replaced, supplemented or
otherwise modified from time to time.

“Patriot Act Offense” shall mean (i) any violation of the laws of the United
States of America or of any of the several states, or any act or omission that
would constitute a violation of such laws if committed within the jurisdiction
of the United States of America or any of the several states, relating to
terrorism or money laundering, including any offense under (a) the laws against
terrorism; (b) the laws against money laundering, (c) the Bank Secrecy Act, as
amended, (d) the Money Laundering Control Act of 1986, as amended, or (e) the
Patriot Act, or (ii) the conspiracy to commit, or aiding and abetting another to
commit, any violation of any such laws.

“Permitted Cindat Transfer” shall mean (A) with respect to Cindat Manhattan
Hotel Portfolio Limited, the Transfer of all or any portion of the direct or
indirect ownership interests in Cindat Manhattan Hotel Portfolio Limited, or
(B) with respect to Cindat JV Member, the transfer, sale, assignment, or
conveyance (but not the pledge, encumbrance, or hypothecation) of all or any
portion of the direct or indirect ownership interests in Cindat JV Member, or
(C) with respect to Cindat JV Member, the transfer, sale, assignment, or
conveyance (but not the pledge, encumbrance, or hypothecation) of Cindat JV
Member’s ownership interests in Borrower’s Sole Member and Op Co Pledgor’s Sole
Member to HHT or a Person in which HHT owns all of the direct or indirect
ownership interests of such Person; provided, that (x) in the case of each of
the foregoing clauses (A), (B), or (C), after giving effect to such Permitted
Cindat Transfer, to the extent the transferee owns twenty percent (20%) or more
of the direct or indirect interests in any Restricted Party immediately
following such Transfer (provided that such Transferee did not own 20% or more
of the direct or indirect ownership interests in such Restricted Party as of the
Closing Date), Borrower shall deliver, at Borrower’s sole cost and expense,
customary OFAC and KYC searches reasonably acceptable to Lender with respect to
such transferee and its Affiliates as Lender may reasonably require with the
results thereof reasonably satisfactory to Lender; (y) in the case of each of
the foregoing clauses (A) or (B), either (1) (i) Cindat continues to Control
Cindat JV Member; (ii) Gang (Greg) Peng and Erh-Fei Liu continue to Control
Cindat; and (iii) Cindat Manhattan Hotel Portfolio Limited shall not be a
Prohibited Entity or (2) (X) HHT shall continue to own, directly or indirectly,
at least twenty-five percent (25%) of all legal, beneficial and economic
interests in Borrower, Mortgage Borrower, Op Co Pledgor, and Operating Lessee
and (Y) HHT shall solely Control Borrower, Mortgage Borrower, Op Co Pledgor, and
Operating Lessee and Lender shall have approved (which approval shall not be
unreasonably withheld, conditioned, or delated) amendments to the Organizational
Documents of Borrower’s Sole Member and Op Co Pledgor’s Sole Member, to reflect
such required sole Control by HHT; and (z) in the case of the foregoing clause
(C), HHT shall solely Control Borrower, Mortgage Borrower, Op Co Pledgor, and
Operating Lessee and Lender shall have approved (which approval shall not be
unreasonably withheld, conditioned, or delated) amendments to the Organizational
Documents of Borrower’s Sole Member and Op Co Pledgor’s Sole Member, to reflect
such required sole Control by HHT.

 

23



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean (A) with respect to the Collateral, the
Liens and security interests created by the Loan Documents and (B) with respect
to the Property, (i) all Liens, encumbrances and other matters expressly set
forth on Schedule A or Schedule B of the Title Insurance Policy, (ii) Liens, if
any, for Taxes imposed by any Governmental Authority not yet due or delinquent,
and other than Liens securing a PACE Loan, (iii) the Liens and security
interests created by the Mortgage Loan Documents, (iv) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
sole discretion or which are otherwise expressly permitted under the Loan
Documents, and (v) Liens being contested in accordance with the Loan Documents.

“Permitted Indebtedness” shall mean liabilities incurred in the ordinary course
of business relating to the ownership and management of the Collateral and the
routine administration of the Collateral, in amounts not to exceed $50,000.00
and which liabilities are not more than ninety (90) days past the date incurred,
are not evidenced by a note and are paid when due, and which amounts are normal
and reasonable under the circumstances.

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

“Permitted REIT Transfer” shall mean (i) with respect to Hersha Hospitality
Limited Partnership, a Virginia limited partnership, the Transfer of all or any
portion of the direct or indirect ownership interests in such limited
partnership, provided, however, that after such Permitted REIT Transfer (a) HHT
continues to Control such limited partnership and own at least fifty-one percent
(51%) of the direct or indirect ownership interests in such limited partnership,
(b) such limited partnership continues to be in compliance with Section 4.2.14
hereof, and (c) to the extent any transferee owns twenty percent (20%) or more
of the direct or indirect interests in any Restricted Party immediately
following such Transfer (provided that such Transferee did not own 20% or more
of the direct or indirect ownership interests in such Restricted Party as of the
Closing Date), Borrower shall deliver, at Borrower’s sole cost and expense,
customary OFAC and KYC searches reasonably acceptable to Lender with respect to
such transferee and its Affiliates as Lender may reasonably require with the
results thereof reasonably satisfactory to Lender; and (ii) with respect to the
HHT, the Transfer of all or any portion of the direct or indirect ownership
interests in HHT, provided, however, that after such Permitted REIT Transfer
(a) HHT remains a publicly traded company and (b) HHT shall not be a Prohibited
Entity.

“Permitted Transfer” shall mean any of the following: (i) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto (other
than a transfer of any direct interests in Mortgage Borrower, Operating Lessee,
or the Collateral), (ii) any transfer, directly as a result of the legal
incapacity of a natural person, of stock, membership interests, partnership
interests or other ownership interests previously held by such natural person to
the Person or Persons lawfully entitled thereto (other than a transfer of any
direct interests in Mortgage Borrower, Operating Lessee, or the Collateral),
(iii) any Lease of space in the Improvements to Tenants in accordance with the
terms and provisions of Section 4.1.9 hereof, or in the case of guest bookings,
in the ordinary course of business of the hotel, (iv) any Transfer permitted
without Lender’s prior consent in accordance

 

24



--------------------------------------------------------------------------------

with the terms and provisions of Section 8.2 hereof, (v) intentionally omitted,
(vi) the Operating Lease or a Lease in accordance with the provisions of
Section 4.1.9, (vii) Permitted Encumbrances, (viii) a Permitted REIT Transfer,
(ix) a Permitted Cindat Transfer, or (x) the Transfer of the Collateral relating
to an Individual Property in connection with the release of such Collateral in
accordance with Section 2.6.4 hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“PIP Account” shall have the meaning set forth in the Mortgage Loan Agreement.

“PIP Work” shall mean replacements and/or alterations to the Property as may be
required by the Franchisor to be completed from time to time.

“Pledge Agreement” shall have the meaning set forth in the Recitals to this
Agreement.

“Pledged Interests” shall have the meaning set forth in the Pledge Agreement.

“Policies” or “Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Prepayment Fee” shall mean, with respect to any prepayment received by Lender
prior to the Open Prepayment Commencement Date, an amount equal to the product
of (a) the Spread (or the Alternate Rate Spread or the Base Rate Spread, as
applicable), (b) the amount of the Outstanding Principal Balance being prepaid,
and (c) a ratio (1) the numerator of which is equal to the number of days from
and including the date of such prepayment through and including the end of the
Interest Period in which the Open Prepayment Commencement Date occurs and
(2) the denominator of which is equal to 360.

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If The Wall Street Journal ceases
to publish the “Prime Rate,” the Lender shall select an equivalent publication
that publishes such “Prime Rate,” and if such “Prime Rates” are no longer
generally published or are limited, regulated or administered by a governmental
or quasi-governmental body, then Lender shall select a comparable interest rate
index.

“Prior Loan” shall mean that certain loan from Hersha Mezz Gap Lender, LLC to
Borrower secured by the Collateral, which loan has been paid in full on or prior
to the Closing Date.

“Prohibited Entity” shall mean any Person which (i) is a Delaware statutory
trust or similar Person (formed primarily for purposes of effectuating an
Internal Revenue Code Section 1031 like-kind exchange), (ii) owns a direct or
indirect interest in Borrower, any prospective Transferee, or the Property
through a tenancy-in-common, statutory trust, or other similar form of ownership
interest, and/or (iii) is a Crowdfunded Person or owns a direct or indirect
interest in Borrower, any prospective Transferee, or the Property through a
Crowdfunded Person.

 

25



--------------------------------------------------------------------------------

“Prohibited Lenders” shall have the meaning set forth in Section 11.1 hereof.

“Prohibited Person” shall mean any Person:

 

  (i) listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Executive Orders;

 

  (ii) that is owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224;

 

  (iii) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including Executive Order
No. 13224;

 

  (iv) who commits, threatens, conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;

 

  (v) that is named as a “specially designated national and blocked person” on
the most current list published by OFAC at its official website or at any
replacement website or other replacement official publication of such list;

 

  (vi) that is subject to trade restrictions under United States law, including,
without limitation, the Patriot Act, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder;

 

  (vii) that is listed on any Government List;

 

  (viii) that has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense;

 

  (ix) that is currently under investigation by any Governmental Authority for
alleged criminal activity consisting of a felony involving a crime or moral
turpitude or a Patriot Act Offense; or

 

  (x) who is an Affiliate of any Person that is described by or that satisfies
any of clauses (i) through (ix) above.

 

26



--------------------------------------------------------------------------------

“Property” shall have the meaning set forth in the Recitals to this Agreement.

“Qualified Franchisor” shall mean (i) Franchisor or (ii) a reputable and
experienced franchisor (which may be an Affiliate of Borrower or Mortgage
Borrower) which, in the reasonable judgment of Lender, possesses experience in
flagging hotel properties similar in location, size, class, use, operation and
value as the Property; provided, that Borrower shall have obtained (a) a Rating
Agency Confirmation from the Rating Agencies and (b) if such Person is an
Affiliate of Borrower or Mortgage Borrower, a new bankruptcy non-consolidation
opinion reasonably acceptable to Lender and acceptable the Rating Agencies in
their sole discretion.

“Qualified Manager” shall mean (i) Manager or (ii) a reputable and experienced
manager (which may be an Affiliate of Borrower or Mortgage Borrower) which, in
the reasonable judgment of Lender, possesses experience in managing properties
similar in location, size, class, use, operation and value as the Property;
provided, that Borrower shall have obtained (a) a Rating Agency Confirmation
from the Rating Agencies and (b) if such Person is an Affiliate of Borrower or
Mortgage Borrower, a new bankruptcy non-consolidation opinion reasonably
acceptable to Lender and acceptable the Rating Agencies in their sole
discretion.

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s, Fitch, Morningstar Credit Ratings, LLC and DBRS, Inc. or
any other nationally-recognized statistical rating agency which has been
designated by Lender and, after the final Securitization of the Loan, shall mean
any of the foregoing that has been designated by Lender or any issuer or
underwriter of any Securities to rate any of such Securities.

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the rating of the Securities (or any class
thereof) by such Rating Agency immediately prior to the occurrence of the event
with respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that any Rating Agency declines to consider
whether to grant or withhold such an affirmation, such Rating Agency shall be
deemed to have granted such an affirmation, provided, however that if no Rating
Agency has elected to consider whether to grant or withhold such an affirmation,
then the term “Rating Agency Confirmation” shall be deemed instead to require
the written approval of Lender based on its good faith determination of whether
the Rating Agencies would issue a Rating Agency Confirmation; provided, further,
that the foregoing shall be inapplicable in any case in which Lender has an
independent approval right in respect of the matter at issue pursuant to the
terms of this Agreement.

“Recipient” shall mean Lender and/or Servicer, as applicable.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.

“Regulation S-K” means Regulation S-K of the Securities Act, as such regulation
may be amended from time to time.

 

27



--------------------------------------------------------------------------------

“Regulation S-X” means Regulation S-X of the Securities Act, as such regulation
may be amended from time to time.

“Regulatory Change” means any change effective after the date of this Agreement
in any statute, treaty, rule, regulation, ordinance, executive order or
administrative or judicial precedents or authorities (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
of the United States (or any successor)) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including any Lender, of or under any statute, treaty, rule, regulation,
ordinance, executive order or administrative or judicial precedents or
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) by any Governmental Authority or monetary
authority charged with the interpretation or administration thereof or
compliance by Lender with any request or directive regarding capital adequacy.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

“Related Loan(s)” shall mean (i) a loan made to an Affiliate of Borrower or
Guarantor or secured by a Related Property that is included in a Securitization
with the Loan or any portion thereof or interest therein or (ii) any loan that
is cross-collateralized or cross-defaulted with the Loan.

“Related Propert(y)(ies)” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of “Significant Obligor” to the Property.

“Release” shall have the meaning set forth in Section 2.6.4 hereof.

“Release Amount” shall mean, with respect to the applicable Release Collateral,
an amount equal to one hundred fifteen percent (115%) of the Allocated Loan
Amount for such Release Collateral.

“Release Collateral” shall have the meaning set forth in Section 2.6.4 hereof.

“Release Date” shall have the meaning set forth in Section 2.6.4 hereof.

“Release Notice Date” shall have the meaning set forth in Section 2.6.4 hereof.

“Release Property” shall have the meaning set forth in Section 2.6.4 hereof.

“Rents” shall have the meaning set forth in the Mortgage Loan Agreement.

 

28



--------------------------------------------------------------------------------

“Replacement Franchise Agreement” shall mean, collectively, (i) a franchise,
trademark and license agreement with a Qualified Franchisor, which franchise,
trademark and license agreement shall be in form and substance reasonably
acceptable to Lender; provided, that Lender, at its option, may require that
Borrower shall have obtained a Rating Agency Confirmation from the Rating
Agencies, and (ii) a comfort letter from such Qualified Franchisor in form and
substance reasonably acceptable to Lender.

“Replacement Management Agreement” shall mean, collectively, (i)(a) a management
agreement with a Qualified Manager substantially in the same form and substance
as the Management Agreement, or (b) a management agreement with a Qualified
Manager, which management agreement shall be in form and substance reasonably
acceptable to Lender; provided, that Lender, at its option, may require that
Borrower shall have obtained a Rating Agency Confirmation from the Rating
Agencies, and (ii) a subordination of management agreement and management fees
substantially in the form then used by Lender (or in such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager.

“Required Extension Option Debt Yield” shall mean (i) with respect to the First
Extension Option, 7.65% and (ii) with respect to the Second Extension Option,
8.20%.

“Required Repairs” shall have the meaning set forth in Section 4.1.28 hereof.

“Reserve Funds” shall mean, collectively, the Mezzanine Loan Excess Cash Flow
Funds and any other escrow or reserve fund (if any) established by this
Agreement or the Loan Documents.

“Reserve Requirements” means with respect to any Interest Period, the maximum
rate of all reserve requirements (including, without limitation, all basic,
marginal, emergency, supplemental, special or other reserves and taking into
account any transitional adjustments or other schedule changes in reserve
requirements during the Interest Period) which are imposed under Regulation D on
eurocurrency liabilities (or against any other category of liabilities which
includes deposits by reference to which LIBOR is determined or against any
category of extensions of credit or other assets which includes loans by a
non-United States office of a depository institution to United States residents
or loans which charge interest at a rate determined by reference to such
deposits) during the Interest Period and which are applicable to member banks of
the Federal Reserve System with deposits exceeding one billion dollars, but
without benefit or credit of proration, exemptions or offsets that might
otherwise be available from time to time under Regulation D. The determination
of the Reserve Requirements shall be based on the assumption that Lender funded
100% of the Loan in the interbank eurodollar market. In the event of any change
in the rate of such Reserve Requirements under Regulation D during the Interest
Period, or any variation in such requirements based upon amounts or kinds of
assets or liabilities, or other factors, including, without limitation, the
imposition of Reserve Requirements, or differing Reserve Requirements, on one or
more but not all of the holders of the Loan or any participation therein, Lender
may use any reasonable averaging and/or attribution methods which it deems
appropriate and practical for determining the rate of such Reserve Requirements
which shall be used in the computation of the Reserve Requirements. Lender’s
computation of same shall be final absent manifest error.

 

29



--------------------------------------------------------------------------------

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restoration Threshold” shall mean the lesser of (x) an amount equal to ten
percent (10%) of the Allocated Loan Amount attributable to the applicable
Individual Property or (y) five percent (5%) of the Outstanding Principal
Balance.

“Restricted Party” shall mean, collectively, (i) each of Borrower, Mortgage
Borrower, Op Co Pledgor, Operating Lessee, any Guarantor, any Affiliated
Manager, Borrower’s Sole Member, and Op Co Pledgor’s Sole Member, and (ii) any
direct or indirect legal or beneficial owner or non-member manager of Borrower,
Mortgage Borrower, Op Co Pledgor, Operating Lessee, any Guarantor, any
Affiliated Manager, Borrower’s Sole Member and Op Co Pledgor’s Sole Member.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Second Extended Maturity Date” shall mean the Monthly Payment Date occurring in
February, 2023.

“Second Extension Option” shall have the meaning set forth in Section 2.8
hereof.

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a) hereof.

“Securities” shall have the meaning set forth in Section 9.1(a) hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Securitization” shall have the meaning set forth in Section 9.1(a) hereof.

“Securitization Indemnification Liabilities” shall have the meaning set forth in
Section 9.2(b) hereof.

“Securitization Indemnified Parties” shall have the meaning set forth in
Section 9.2(b) hereof.

“Securitization Loan Agreement Amendment” shall have the meaning set forth in
Section 11.29 hereof.

“Security Instrument” shall have the meaning set forth in the Recitals to this
Agreement.

“Servicer” shall have the meaning set forth in Section 11.24(a) hereof.

 

30



--------------------------------------------------------------------------------

“Servicing Agreement” shall have the meaning set forth in Section 11.24(a)
hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c)
hereof.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Sole Member” shall have the meaning set forth in Section 3.1.24(q) hereof.

“Special Member” shall have the meaning set forth in Section 3.1.24(q) hereof.

“Sponsor” shall mean, individually and/or collectively, as the context may
require, each of Cindat Capital Management Limited, a limited company formed
under the laws of the Cayman Islands, and HHT.

“Spread” shall mean 775 basis points.

“Springing Recourse Event” shall have the meaning set forth in Section 11.22
hereof.

“State” shall mean the State or Commonwealth in which the Property or the
Collateral, as applicable, or any part thereof is located.

“Subordination of Management Agreement” shall mean that certain Subordination of
Management Agreement and Management Fees (Mezzanine Loan), dated as of the date
hereof, among Lender, Borrower, Op Co Pledgor, and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Substitute Interest Rate Protection Agreement” shall have the meaning set forth
in Section 2.5(g) hereof.

“Survey” shall mean a current land survey for the Property, certified to the
title insurance company and Lender and its successors and assigns, in form and
substance reasonably satisfactory to Lender and prepared by a professional and
properly licensed land surveyor satisfactory to Lender in accordance with the
most current Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys together with the surveyor’s seal affixed to the Survey and a
certification from the surveyor in form and substance reasonably acceptable to
Lender.

“Tax Account” shall have the meaning set forth in the Mortgage Loan Agreement.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof, together with all interest and
penalties thereon.

 

31



--------------------------------------------------------------------------------

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Term” shall mean the term of the Loan.

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Transfer” shall have the meaning set forth in Section 8.1(a) hereof.

“Transferee” shall have the meaning set forth in Section 8.1(f) hereof.

“Transferee’s SPE Constituent Entity” shall mean, with respect to any
Transferee, the entity that qualifies as a single purpose, bankruptcy remote
entity under criteria established by the Rating Agencies that is (i) the general
partner of such Transferee, if such Transferee is a limited partnership, or
(ii) the managing member of such Transferee, if such Transferee is a
multi-member limited liability company.

“Transferee’s Sponsors” shall mean, with respect to any Transferee, such
Transferee’s shareholders, general partners or managing members that, directly
or indirectly, (i) own fifty-one percent (51%) or more of legal, beneficial and
economic interests in such Transferee and (ii) are in Control of such
Transferee.

“Underwritten Net Cash Flow” shall have the meaning set forth in the Mortgage
Loan Agreement.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the States in which perfection of a security interest in the
Collateral or the Accounts, as applicable, is made.

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association.

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i)
hereof.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

“U.S. Obligations” shall mean (i) direct full faith and credit obligations of
the United States of America that are not subject to prepayment, call or early
redemption or (ii) to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Treasury Regulations
Section 1.860G-2(a)(8)(ii) that are not subject to prepayment, call or early
redemption.

 

32



--------------------------------------------------------------------------------

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.9 hereof.

“Waived Restoration Provisions” shall have the meaning set forth in Section 5.3
hereof.

“Withholding Agent” shall mean Borrower or Servicer, as applicable.

Section 1.2 Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation,” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. Any term used and not defined hereto shall have the meaning
ascribed to such term in the Mortgage Loan Agreement.

With respect to references to the Mortgage Loan Documents (including without
limitation terms defined by cross-reference to the Mortgage Loan Documents and
terms and provisions of the Mortgage Loan Documents that are incorporated by
reference), such references shall refer to the Mortgage Loan Documents as in
effect on the Closing Date (and any such defined terms shall have the
definitions set forth in the Mortgage Loan Documents as of the Closing Date) and
no amendments, restatements, replacements, supplements, waivers or other
modifications to or of the Mortgage Loan Documents shall have the effect of
changing such references (including without limitation any such definitions) for
the purposes of this Agreement unless Lender expressly agrees in writing that
such references or definitions, as appearing, incorporated into or used in this
Agreement, have been revised.

Notwithstanding anything stated herein to the contrary, any provisions in this
Agreement cross-referencing or incorporating by reference provisions of the
Mortgage Loan Documents shall be effective notwithstanding the termination of
the Mortgage Loan Documents by payment in full of the Mortgage Loan or
otherwise.

To the extent that any terms, provisions or definitions of any Mortgage Loan
Documents that are incorporated herein by reference are incorporated into the
Mortgage Loan Documents by reference to any other document or instrument, such
terms, provisions or definitions that are incorporated herein by reference shall
at all times be deemed to incorporate each such term, provision and definition
of the applicable other document or instrument as the same is set forth in such
other document or instrument as of the Closing Date, without regard to any
amendments, restatements, replacements, supplements, waivers or other
modifications to or of such other document or instrument occurring after the
Closing Date, unless Lender expressly agrees that such term, provision or
definition as appearing, incorporated into, or used in this Agreement have been
revised.

 

33



--------------------------------------------------------------------------------

The words “Borrower shall cause” or “Borrower shall not permit” (or words of
similar meaning) shall mean “Borrower shall cause Mortgage Borrower to” or
“Borrower shall not permit Mortgage Borrower to”, as the case may be, to so act
or not to so act, as applicable. The words “Op Co Pledgor shall cause” or “Op Co
Pledgor shall not permit” (or words of similar meaning) shall mean “Op Co
Pledgor shall cause Operating Lessee to” or “Op Co Pledgor shall not permit
Operating Lessee to”, as the case may be, to so act or not to so act, as
applicable.

II. THE LOAN

Section 2.1 The Loan.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one (1)
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3 The Note. The Loan shall be evidenced by the Note and secured by the
Pledge Agreement, and shall be repaid in accordance with the terms of this
Agreement and the Note.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) finance the Collateral, (b) pay costs and expenses incurred in connection
with the closing of the Loan, as reasonably approved by Lender, (c) make an
equity contribution to Mortgage Borrower in order to cause the Mortgage Borrower
to use such amounts for any use permitted pursuant to Section 2.1.4 of the
Mortgage Loan Agreement to the extent necessary, and (d) distribute the balance
of the proceeds, if any, to Borrower to be used in its sole discretion.

Section 2.2 Interest Rate.

2.2.1 Applicable Interest Rate. Except as herein provided with respect to
interest accruing at the Default Rate, interest on the principal balance of the
Loan outstanding from time to time shall accrue from (and including) the Closing
Date up to and including the end of the last Interest Period at the Applicable
Interest Rate.

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year by (c) the Outstanding Principal Balance

 

34



--------------------------------------------------------------------------------

2.2.3 Determination of Interest Rate.

(a) Any change in the rate of interest hereunder due to a change in the
Applicable Interest Rate shall become effective as of the first day of the new
Interest Period. Each determination by Lender of the Applicable Interest Rate
shall be conclusive and binding for all purposes, absent manifest error.
Borrower hereby agrees promptly to pay Lender, within fifteen (15) days after
demand, any additional amounts necessary to compensate Lender for any reasonable
out-of-pocket costs incurred by Lender in making any conversion of the Loan to a
LIBOR Loan or an Alternate Rate Loan or a Base Rate Loan in accordance with this
Agreement, including, without limitation, any interest or fees payable by Lender
to lenders of funds obtained by it in order to make or maintain the LIBOR Loan
hereunder. Lender’s notice of such costs, as certified to Borrower, shall be set
forth in reasonable detail and Lender’s calculation shall be conclusive absent
manifest error.

(b) In the event that Lender shall have determined in good faith that by reason
of circumstances affecting the interbank eurodollar market LIBOR cannot be
determined as provided in the definition of LIBOR as set forth herein, then
Lender shall forthwith give notice by telephone of such fact, confirmed in
writing, to Borrower at least two (2) Business Days prior to the Determination
Date in which such fact shall be determined. If such notice is given, the Loan
shall be converted, from and after the first day of the next succeeding Interest
Period, to a Base Rate Loan, unless LIBOR has been succeeded by an Alternate
Index and the conditions set forth in 2.2.3(c) below have been satisfied.

(c) If at any time the Loan is outstanding as a LIBOR Loan and Lender has
determined in good faith that LIBOR cannot be determined and that LIBOR has been
succeeded by an Alternate Index, then the Loan shall be converted from a LIBOR
Loan to an Alternate Rate Loan, provided that Lender shall have received (i) an
opinion of nationally recognized REMIC counsel as to the compliance of such
conversion with applicable REMIC requirements as determined under the Code, the
regulations, revenue rulings, revenue procedures and other administrative,
legislative and judicial guidance relating to the tax treatment of REMIC Trusts
(which such opinion shall be, in form and substance and from a provider, in each
case, acceptable to Lender in its reasonable discretion and acceptable to the
Rating Agencies), and (ii) a Rating Agency Confirmation in connection with such
conversion. Lender shall provide notice of the foregoing conversion by giving
notice of such determination in writing to Borrower at least five (5) Business
Days prior to the next succeeding Determination Date. If such notice is given,
the Loan shall be converted, as of the first day of the next succeeding Interest
Period, to an Alternate Rate Loan. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to convert
a LIBOR Loan to an Alternate Rate Loan, or to convert an Alternate Rate Loan to
a LIBOR Loan or a Base Rate Loan.

(d) If, pursuant to Section 2.2.3(b) above, the Loan has been converted to a
Base Rate Loan but thereafter:

(i) LIBOR can again be determined as provided in the definition of LIBOR as set
forth herein, then Lender shall give notice thereof to Borrower and convert the
Base Rate Loan back to a LIBOR Loan by delivering to Borrower notice of such
conversion no later than 11:00 a.m. (New York City Time), three (3) Business
Days prior to the next succeeding Determination Date, in which event the Base
Rate Loan shall be converted to a LIBOR Loan from, after and including the first
day of the next succeeding Interest Period; or

 

35



--------------------------------------------------------------------------------

(ii) LIBOR cannot be determined and has been succeeded by an Alternate Index
pursuant to Section 2.2.3(c) above, then Lender shall give notice thereof to
Borrower and convert the Base Rate Loan to an Alternate Rate Loan by delivering
to Borrower notice of such conversion no later than 11:00 a.m. (New York City
Time), three (3) Business Days prior to the next succeeding Determination Date,
in which event the Base Rate Loan shall be converted to an Alternate Rate Loan
from, after and including the first day of the next succeeding Interest Period.

Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to convert a LIBOR Loan to a Base Rate
Loan, or to convert a Base Rate Loan to a LIBOR Loan or an Alternate Rate Loan.

(e) Intentionally omitted.

(f) If any Regulatory Change or change in the interpretation or application of
any requirement of law, or compliance by Lender with any request or directive
(whether or not having the force of law) shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Base Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to a Base Rate Loan on the first day of
the next succeeding Interest Period or within such earlier period as required by
law. Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder. Lender’s notice of
such costs, as certified to Borrower, shall be conclusive absent manifest error.

(g) In the event that any Regulatory Change or change in the interpretation or
application of any requirement of law, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

  (i) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such Regulatory Change, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;

 

  (ii) shall hereafter impose, modify, increase or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of the interest rate
hereunder;

 

36



--------------------------------------------------------------------------------

  (iii) subject any Recipient to any Impositions (other than (A) Indemnified
Taxes, (B) Impositions described in clauses (b) and (c) of the definition of
“Excluded Taxes” and (C) Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise taxes or branch profit
taxes) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

  (iv) shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder or under the Loan Documents;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(f), Borrower shall not be
required to pay same unless the requirement for such additional amount is the
result of requirements imposed generally on lenders similar to Lender and not
the result of some specific reserve or similar requirement imposed on Lender as
a result of Lender’s special circumstances. If Lender becomes entitled to claim
any additional amounts pursuant to this Section 2.2.3(f), Lender shall provide
Borrower with not less than thirty (30) days’ written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amounts required to fully compensate Lender for such additional costs
or reduced amounts. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence, executed by an authorized signatory of
Lender and submitted by Lender to Borrower shall be conclusive in the absence of
manifest error.

(h) If Lender shall have determined that any Regulatory Change with respect to
any requirement of law regarding capital adequacy or compliance by Lender or any
Person controlling Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on Lender’s or such Person’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which Lender or such Person could have achieved but for such
Regulatory Change or compliance (taking into consideration Lender’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then from time to time, after submission by Lender to the
Borrower of a written request therefor, the Borrower shall pay to Lender such
additional amount or amounts as will compensate Lender or such Person for such
reduction.

 

37



--------------------------------------------------------------------------------

(i) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense (other than consequential and punitive damages) which Lender
sustains or incurs as a consequence of (i) any default by Borrower in payment of
the principal of or interest on a LIBOR Loan, including, without limitation, any
such loss or expense arising from interest or fees payable by Lender to lenders
of funds obtained by it in order to maintain a LIBOR Loan hereunder, (ii) any
prepayment (whether voluntary or mandatory) of the LIBOR Loan on a day that
(A) is not the Monthly Payment Date or (B) is a Monthly Payment Date if Borrower
did not give the prior written notice of such prepayment required pursuant to
the terms of this Agreement, including, without limitation, such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the LIBOR Loan hereunder and (iii) the conversion (for
any reason whatsoever, whether voluntary or involuntary) of the Loan from a
LIBOR Loan to an Alternate Rate Loan or a Base Rate Loan on a date other than
the first day of an Interest Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan or a hereunder (the amounts
referred to in clauses (i), (ii) and (iii) are herein referred to collectively
as the “Breakage Costs”). Lender will provide to Borrower a statement detailing
such Breakage Costs and the calculation thereof.

(j) The provisions of this Section 2.2.3 as it applies to any period during
which the Loan was outstanding shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required or obligated to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan shall, to the extent permitted by the applicable
Legal Requirements, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

Section 2.3 Loan Payments.

2.3.1 Payment Before Maturity Date. Borrower shall make a payment to Lender of
interest only on the Closing Date for the initial Interest Period. Borrower
shall make a payment to Lender of interest for the Interest Period in which the
Monthly Payment Date occurs, calculated in the manner set forth herein on the
Monthly Payment Date occurring in March, 2018, and on each Monthly Payment Date
thereafter to and including the Maturity Date.

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all interest which has
accrued or would accrue through and including the last day of the Interest
Period in which the Maturity Date occurs and all other amounts due hereunder and
under the Note, the Pledge Agreement and the other Loan Documents.

 

38



--------------------------------------------------------------------------------

2.3.3 Allocation of Payments. Provided no Event of Default shall have occurred
and be continuing, each payment of the Monthly Debt Service Payment Amount shall
be applied, pro rata and pari passu, to each Note, first to accrued and unpaid
interest at the Applicable Interest Rate and then to the portion of the
Outstanding Principal Balance allocable to each Note. Any amounts recovered by
or paid to Lender during the continuance of an Event of Default may be applied
to the Debt in such order, proportion and priority as Lender may determine in
its sole and absolute discretion.

2.3.4 Interest Rate and Payment after Default. In the event that, and for so
long as, any Event of Default shall have occurred and be continuing, the
outstanding principal balance of the Loan shall accrue interest at the Default
Rate, calculated from the date the Default occurred which led to such an Event
of Default without regard to any grace or cure periods contained herein. If all
or any part of the principal amount of the Loan is prepaid upon acceleration of
the Loan following the occurrence and during the continuance of an Event of
Default prior to the Open Prepayment Commencement Date, Borrower shall be
required to pay Lender, in addition to all other amounts then payable hereunder,
a prepayment fee equal to one percent (1%) of the amount of principal being
repaid together with the applicable Prepayment Fee and the applicable Breakage
Costs.

2.3.5 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents (excluding the Outstanding Principal Balance due and payable
on the Maturity Date) is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of
(a) four percent (4%) of such unpaid sum or (b) the Maximum Legal Rate in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Pledge Agreement and
the other Loan Documents to the extent permitted by applicable law.

2.3.6 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement, the Note and the other Loan Documents shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the first (1st) Business Day that is immediately preceding such
due date (notwithstanding such adjustment of due dates, Borrower shall not be
entitled to any deduction of interest due under this Agreement, the Note or any
of the other Loan Documents).

 

39



--------------------------------------------------------------------------------

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments.

(a) General. Except as otherwise provided herein, Borrower shall not have the
right to prepay the Loan in whole or in part. Borrower may, at its option and
upon thirty (30) days’ prior notice to Lender, and in connection with a
prepayment of the Mortgage Loan by Mortgage Borrower pursuant to
Section 2.4.1(a) of the Mortgage Loan Agreement, Borrower shall, prepay the Debt
in whole but not in part; provided, however, any prepayment received by Lender
shall be accompanied by (i) if such prepayment is made prior to the Open
Prepayment Commencement Date, the applicable Prepayment Fee, (ii) Breakage
Costs, if any, and (iii) all interest which would have accrued on the amount of
the Loan to be paid through and including the last day of the Interest Period
related to the Monthly Payment Date next occurring following the date of such
prepayment, or, if such prepayment occurs on a Monthly Payment Date, through and
including the last day of the Interest Period related to such Monthly Payment
Date. If a notice of prepayment is given by Borrower to Lender pursuant to this
Section 2.4.1, unless revoked prior to the proposed prepayment date, the amount
designated for prepayment and all other sums required under this Section 2.4
shall be due and payable on the proposed prepayment date. Borrower shall have
the right to adjust the proposed prepayment date or to revoke such notice of
prepayment, provided that Lender receives notice thereof not less than five
(5) Business Days prior to the same and provided that in all cases Borrower
shall promptly reimburse Lender for the reasonable out-of-pocket costs and
expenses actually incurred by Lender in connection with such adjustment or
revocation of the proposed prepayment date. No prepayment shall be permitted on
any date during the period commencing on the first calendar day immediately
following a Monthly Payment Date to, but not including, the Determination Date
in such calendar month, unless consented to by Lender in its sole discretion.

(b) Partial Prepayments. In connection with (w) the release of any applicable
Release Collateral pursuant to Section 2.6.4, (x) a Debt Yield Cash Management
Trigger Event Cure, (y) a Debt Yield Cash Sweep Event Cure, or (z) the
satisfaction of the requirements of Section 2.8(e) relating to the exercise of
an Extension Option, provided in each case no Event of Default has occurred and
is continuing, Borrower may, at its option and upon ten (10) days’ (or as
otherwise set forth in Section 2.6) prior notice to Lender, prepay a portion of
the Loan in an amount equal to (X) in the case of the foregoing clause (w), the
amount required pursuant to Section 2.6 or (Y) in the case of the foregoing
clauses (x), (y), or (z), the Debt Yield Cure Amount (Mezzanine Loan); provided,
however, that (A) any prepayment received by Lender shall be accompanied by
(I) if such prepayment is made prior to the Open Prepayment Commencement Date,
the applicable Prepayment Fee, (II) Breakage Costs, and (III) all interest which
would have accrued on the amount of the portion of the Debt being prepaid
through and including the last day of the Interest Period related to the Monthly
Payment Date next occurring following the date of such prepayment, or, if such
prepayment occurs on a Monthly Payment Date, through and including the last day
of the Interest Period related to such Monthly Payment Date, and
(B) concurrently with any such prepayment by Borrower, Mortgage Borrower shall
prepay a portion of the Mortgage Loan in an amount equal to the Debt Yield Cure
Amount (Mortgage Loan) pursuant to Section 2.4.1(b) of the Mortgage Loan
Agreement.

 

40



--------------------------------------------------------------------------------

2.4.2 Liquidation Events; Mandatory Prepayments.

(a) In the event of (i) any Casualty to all or any portion of the Property,
(ii) any Condemnation of all or any portion of the Property, (iii) the receipt
by Mortgage Borrower of any excess proceeds realized under its owner’s title
insurance policy after application of such proceeds by Mortgage Borrower to cure
any title defect, (iv) a Transfer of the Property in connection with realization
thereon following a Mortgage Loan Event of Default, including, without
limitation, a foreclosure sale, or (v) any refinancing of the Property or the
Mortgage Loan (each, a “Liquidation Event”), Borrower shall cause such Net
Liquidation Proceeds After Debt Service (to the extent permitted by the Mortgage
Loan Documents) to be deposited directly into the Mezzanine Deposit Account. On
each date on which Lender actually receives a distribution of Net Liquidation
Proceeds After Debt Service, the Outstanding Principal Balance shall be prepaid
in an amount equal to one hundred percent (100%) of such Net Liquidation
Proceeds After Debt Service, together with all interest which would have accrued
on the amount of the Loan to be prepaid through and including the last day of
the Interest Period related to the Monthly Payment Date next occurring following
the date of such prepayment (or, if such prepayment occurs on a Monthly Payment
Date, through and including the last day of the Interest Period related to such
Monthly Payment Date) in each case, including any Breakage Costs and payment of
any applicable Prepayment Fee (if any). Any amounts of Net Liquidation Proceeds
After Debt Service in excess of the Debt shall be paid to Borrower. Any
prepayment received by Lender pursuant to this Section 2.4.2 on a date other
than a Monthly Payment Date shall be held by Lender as collateral security for
the Loan and shall be applied by Lender on the next Monthly Payment Date. Other
than during the continuance of an Event of Default, no Prepayment Fee shall be
due in connection with any prepayment made pursuant to the foregoing
Section 2.4.2(a)(i), (ii) or (iii).

(b) Borrower shall notify Lender of any Liquidation Event not later than two
(2) Business Days following the first date on which Borrower has knowledge of
such event. Borrower shall be deemed to have knowledge of (i) a sale (other than
a foreclosure sale) of all or any portion of the Property on the date on which a
contract of sale for such sale is entered into, and a foreclosure sale, on the
date notice of such foreclosure sale is given, and (ii) a refinancing of all or
any portion of the Property, on the date on which a commitment for such
refinancing has been entered into. The provisions of this Section 2.4.2 shall
not be construed to contravene in any manner the restrictions and other
provisions regarding refinancing of the Mortgage Loan or Transfer of the
Property set forth in this Agreement, the other Loan Documents and the Mortgage
Loan Documents.

2.4.3 Intentionally Omitted.

2.4.4 Mandatory Prepayments; Transfer of Property. Subject to Article VIII
hereof, if the Property or Mortgage Borrower’s interests therein or Borrower’s
interests in Mortgage Borrower is sold, transferred or otherwise disposed of,
voluntarily or involuntarily, or if the Mortgage Loan is repaid other than in
accordance with the provisions of the Mortgage Loan Agreement and this
Agreement, then, Borrower shall be required to repay the Loan in whole or in
part in accordance with Section 2.4.1 hereof plus payment of the applicable
Prepayment Fee if such payment occurs prior to the Open Prepayment Commencement
Date.

 

41



--------------------------------------------------------------------------------

Section 2.5 Interest Rate Protection Agreement.

(a) Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Protection Agreement with a LIBOR strike price equal to
the Capped LIBOR Rate. The Interest Rate Protection Agreement (i) shall at all
times be in a form and substance reasonably acceptable to Lender, (ii) shall at
all times be with a Counterparty reasonably acceptable to Lender having a
Minimum Counterparty Rating, (iii) shall direct such Counterparty to deposit
directly into the Mezzanine Deposit Account any amounts due Borrower under such
Interest Rate Protection Agreement so long as any portion of the Debt exists,
provided that the Debt shall be deemed to exist if the Property is transferred
by judicial or non-judicial foreclosure or deed in lieu thereof, (iv) shall be
for a period equal to or longer than the term of the Loan, and (v) shall at all
times have a notional amount equal to or greater than the Outstanding Principal
Balance and shall at all times provide for the applicable Capped LIBOR Rate.
Borrower shall collaterally assign to Lender, pursuant to the Assignment of
Protection Agreement, all of its right, title and interest to receive any and
all payments under the Interest Rate Protection Agreement, and shall deliver to
Lender an executed counterpart of such Interest Rate Protection Agreement (which
shall, by its terms, authorize the assignment to Lender and require that
payments be deposited directly into the Mezzanine Deposit Account) and shall
notify the Counterparty of such assignment.

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Protection Agreement. All amounts paid by the
Counterparty under the Interest Rate Protection Agreement to Borrower or Lender
shall be directly deposited immediately into the Mezzanine Deposit Account.
Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Protection Agreement in the event of a
default by the Counterparty and shall not waive, amend or otherwise modify any
of its rights thereunder.

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty by any Rating Agency such that such Counterparty no longer
satisfies the Minimum Counterparty Rating, Borrower shall (i) replace the
Interest Rate Protection Agreement with a replacement Interest Rate Protection
Agreement within ten (10) Business Days following such downgrade, withdrawal or
qualification or (ii) if provided in such Interest Rate Protection Agreement, in
the case of such downgrade, withdrawal or qualification of the rating of such
Counterparty below the Minimum Counterparty Rating, cause the Counterparty to
provide a guaranty of Counterparty’s obligation by a guarantor possessing the
Minimum Counterparty Rating, in each case pursuant to such terms as are
reasonably acceptable to Lender and, following a Securitization, acceptable to
the Rating Agencies as evidenced by a Rating Agency Confirmation.

(d) In the event that Borrower fails to purchase and deliver to Lender an
Interest Rate Protection Agreement or fails to maintain any such Interest Rate
Protection Agreement in accordance with the terms and provisions of this
Agreement, Lender may purchase such Interest Rate Protection Agreement and the
reasonable out-of-pocket cost incurred by Lender in purchasing such Interest
Rate Protection Agreement shall be paid by Borrower to Lender with interest
thereon at the Default Rate from the date such cost was incurred by Lender until
such cost is reimbursed by Borrower to Lender.

 

42



--------------------------------------------------------------------------------

(e) In connection with the Interest Rate Protection Agreement, Borrower shall
obtain and deliver to Lender (i) a resolution/consent, as applicable, of the
Counterparty authorizing the delivery of the Interest Rate Protection Agreement
acceptable to Lender, and (ii) an opinion from counsel for the Counterparty
(which counsel may be in house counsel for the Counterparty) (upon which Lender
and its successors and assigns may rely) which shall provide, in relevant part,
that:

 

  (i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation or formation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement;

 

  (ii) the execution and delivery of the Interest Rate Protection Agreement by
the Counterparty, and any other agreement which the Counterparty has executed
and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

  (iii) no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

  (iv) the Interest Rate Protection Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(f) At such time as the Loan is repaid in full, all of Lender’s right, title and
interest in and to the Interest Rate Protection Agreement shall terminate and
Lender shall execute and deliver such documents as may be required to evidence
Lender’s release of the Interest Rate Protection Agreement and to notify
Counterparty of such release.

 

43



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Section 2.5 or
elsewhere in this Agreement, if, at any time, Lender converts the Loan from a
LIBOR Loan to either a Base Rate Loan or an Alternate Rate Loan in accordance
with Section 2.2.3 above (each, a “LIBOR Conversion”), then:

 

  (i) within thirty (30) days after such LIBOR Conversion, Borrower shall either
(A) enter into, make all payments under, and satisfy all conditions precedent to
the effectiveness of, a Substitute Interest Rate Protection Agreement (and in
connection therewith, but not prior to Borrower taking all the actions described
in this clause (i), Borrower shall have the right to terminate any then-existing
Interest Rate Protection Agreement) or (B) cause the then-existing Interest Rate
Protection Agreement to be modified such that such then-existing Interest Rate
Protection Agreement satisfies the requirements of a Substitute Interest Rate
Protection Agreement as set forth below in the definition thereof (a “Converted
Interest Rate Protection Agreement”); and

 

  (ii) following such LIBOR Conversion (provided Lender has not converted the
Loan back to a LIBOR Loan in accordance with Section 2.2.3 hereof), in lieu of
satisfying the condition described in Section 2.8(c) with respect to any
outstanding Extension Term, Borrower shall instead enter into, make all payments
under, and satisfy all conditions precedent to the effectiveness of a Substitute
Interest Rate Protection Agreement on or prior to the first day of such
Extension Term.

As used herein, “Substitute Interest Rate Protection Agreement” shall mean an
interest rate cap agreement between a Counterparty which meets the Minimum
Counterparty Ratings and Borrower, obtained by Borrower and collaterally
assigned to Lender pursuant to this Agreement and shall contain each of the
following:

 

  (i) a term expiring no earlier than the then-applicable Maturity Date or, to
the extent a Securitization has occurred, through the end of the Interest Period
associated with the then applicable Maturity Date;

 

  (ii) the notional amount of the Substitute Interest Rate Protection Agreement
shall be equal to or greater than the then Outstanding Principal Balance of the
Loan;

 

  (iii) it provides that the only obligation of Borrower thereunder is the
making of a single payment to the Counterparty thereunder upon the execution and
delivery thereof;

 

  (iv)

it provides to Lender and Borrower (as determined by Lender in its sole but good
faith discretion), for the term of the Substitute Interest Rate Protection
Agreement, a hedge against rising interest rates that is no less beneficial to
Borrower and Lender than (A) in the case of clause (g)(i) above, that which was
provided by the Interest Rate Protection Agreement being replaced by the
Substitute Interest Rate Protection Agreement and (B) in the case of clause
(g)(ii) above, that which was intended to be

 

44



--------------------------------------------------------------------------------

  provided by the Interest Rate Protection Agreement that, but for the operation
of this Section 2.5(g), would have been required to have been delivered by
Borrower pursuant to Section 2.8(c) below as a condition to the requested
Extension Term; and

 

  (v) without limiting any of the provisions of the preceding clauses
(i) through (iv) above, it satisfies all of the requirements set forth in
clauses (i) through (iii) of Section 2.5(a) hereof.

From and after the date of any LIBOR Conversion, all references to “Interest
Rate Protection Agreement” herein (other than in the definition of “Interest
Rate Protection Agreement” and as referenced in the first sentence of
Section 2.5(a) hereof) shall be deemed to refer or relate, as applicable, to a
Substitute Interest Rate Protection Agreement or a Converted Interest Rate
Protection Agreement, as the case may be.

Notwithstanding anything to the contrary set forth in this Section 2.5(g),
Borrower shall not be required to obtain a Substitute Interest Rate Protection
Agreement or Converted Interest Rate Protection Agreement, as applicable, during
any period when the Loan is outstanding as a Base Rate Loan if such a Substitute
Interest Rate Protection Agreement or Converted Interest Rate Protection
Agreement, as the case may be, is not then commercially available, in which
event Borrower and Lender shall work together to find a mutually agreeable
alternative to a Substitute Interest Rate Protection Agreement or Converted
Interest Rate Protection Agreement that would afford Lender substantially
equivalent protection from increases in the interest rate.

Section 2.6 Release of Collateral.

2.6.1 Release of Collateral. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Pledge Agreement on the Collateral.

2.6.2 Release on Payment in Full.

(a) Upon payment in full of all principal and interest due on the Loan and all
other amounts due and payable under the Loan Documents in accordance with the
terms and provisions of the Loan Documents, upon the written request and at the
sole cost and expense of Borrower, Lender shall release the Lien of the Pledge
Agreement.

(b) In connection with the release of the Pledge Agreement, Borrower shall
submit to Lender, concurrently with the request under Section 2.6.2(a), a
release of Lien (and the related Loan Documents) of the Pledge Agreement for
execution by Lender. Such release shall be in a form that would be satisfactory
to a prudent lender.

2.6.3 Intentionally Omitted.

2.6.4 Release of Individual Property. If Borrower has elected to prepay a
portion of the Loan and the requirements of Section 2.4.1 and this Section 2.6.4
have been satisfied, and provided that no Event of Default has occurred and is
continuing, Borrower may, at any time, permit Mortgage Borrower to obtain the
release (a “Release”) of an Individual

 

45



--------------------------------------------------------------------------------

Property (such a to-be-released Individual Property, a “Release Property”) from
the Lien of the Security Instrument (or at Borrower’s option, an assignment
thereof to one or more designees of Borrower) and Borrower and Op Co Pledgor may
simultaneously obtain the release of a portion of the Collateral related to such
Release Property (i.e., the Lien created by the Pledge Agreement in Borrower’s
interest in the applicable Mortgage Borrower whose Individual Property is the
subject of such release under the Mortgage Loan Documents and the Lien created
by the Pledge Agreement in Op Co Pledgor’s interest in the applicable Operating
Lessee whose Individual Property is the subject of such release under the
Mortgage Loan Documents) (such Collateral, the “Release Collateral”) from the
lien of the Pledge Agreement and related Loan Documents, and the release of
Borrower’s obligations under the Loan Documents with respect to such Release
Collateral (other than those expressly stated in the Loan Documents to survive),
upon the satisfaction of all of the following conditions:

(a) Borrower shall provide Lender with thirty (30) days (or a shorter period of
time, if permitted by Lender in its sole discretion) prior notice of the
proposed release specifying the proposed date (the “Release Date”) on which the
Release is to occur (the date of Lender’s receipt of such notice shall be
referred to herein as a the “Release Notice Date”). Borrower shall have the
right to adjust the proposed Release Date or to revoke such notice of the
proposed release, provided that Lender receives notice thereof not less than
five (5) Business Days prior to the same and provided that in all cases Borrower
shall promptly reimburse Lender for the reasonable out-of-pocket costs and
expenses actually incurred by Lender in connection with such adjustment or
revocation of the proposed Release Date;

(b) no Event of Default shall have occurred and be continuing on the Release
Notice Date and on the date of the Release;

(c) Borrower shall pay to Lender (i) an amount equal to the Release Amount of
the Release Collateral, (ii) with respect to a release occurring prior to the
Open Prepayment Commencement Date, the Prepayment Fee based upon the Release
Amount of the Release Collateral, (iii) (x) if the release occurs on a Monthly
Payment Date, the Monthly Debt Service Payment Amount due on the Release Date
(including, without limitation, all interest which would have accrued on the
Release Amount through and including the last day of the Interest Period related
to such Monthly Payment Date) or (y) if the release occurs on any date which is
not a Monthly Payment Date, all interest which would have accrued on the Release
Amount through and including the last day of the Interest Period related to the
Monthly Payment Date next occurring following the Release Date, and (iv) all
other sums due and payable under this Agreement, the Note and the other Loan
Documents through and including the Release Date;

(d) Mortgage Borrower shall have prepaid a portion of the Mortgage Loan in an
amount equal to the Mortgage Release Amount of the Release Property on the date
of such Release in accordance with the Mortgage Loan Documents;

(e) Borrower shall submit to Lender, not less than ten (10) days prior to the
Release Date, a release of Lien (and related Loan Documents) for the Release
Collateral for execution by Lender. Such release shall be in a form that would
be satisfactory to a prudent lender. In addition, Borrower shall provide all
other documentation that a prudent lender originating commercial mortgage loans
for securitization similar to the Loan would reasonably require to be delivered
by Borrower and/or Mortgage Borrower in connection with such release;

 

46



--------------------------------------------------------------------------------

(f) Lender shall have received evidence that the Release Property shall be
conveyed to a third party purchaser that is not an Affiliate of Borrower or
Mortgage Borrower pursuant to an arms’ length agreement;

(g) Borrower shall have paid all reasonable out-of-pocket costs and expenses
incurred by Lender (including, without limitation, including due diligence
review costs and reasonable attorneys’ fees and disbursements) in connection
with the Release;

(h) as of the consummation of the release of the Release, after giving effect to
the release of the Lien of the Security Instrument encumbering the Release
Property and the Pledge Agreement encumbering the Release Collateral, the Debt
Yield shall be equal to or greater than the greater of (1) the Closing Date Debt
Yield and (2) the Debt Yield of all Individual Properties encumbered by the
Security Instrument and Collateral encumbered by the Pledge Agreement
immediately prior to the consummation of the release of the Release Property and
the Release Collateral; provided, however, that in the event that the foregoing
Debt Yield requirement set forth in this Section 2.6.4(h) is not satisfied,
Borrower shall be permitted to prepay the Loan in an amount reasonably
determined by Lender necessary, after giving effect to such release, to satisfy
the Debt Yield requirement set forth in this Section 2.6.4(h), together with
payment of the applicable Prepayment Fee, if any;

(i) intentionally omitted;

(j) Borrower shall deliver to Lender an endorsement to the UCC insurance policy
(i) extending the effective date of such policy to the Release Date;
(ii) confirming no change in the priority of the Pledge Agreement on the balance
of the Collateral (exclusive of the Release Collateral) or in the amount of the
insurance or the coverage of the Collateral (exclusive of the Release
Collateral) under the policy; (iii) showing no Liens or survey exceptions not
previously approved by Lender; and (iv) otherwise in form and substance
reasonably acceptable to Lender;

(k) Borrower shall deliver an Officer’s Certificate stating that the
requirements of this Section 2.6.4 have been satisfied;

(l) All other conditions to the release of such Individual Property and the
related Release Collateral set forth in the Mortgage Loan Documents shall have
been satisfied or waived in accordance therewith; and

(m) Borrower shall deliver to Lender any other certificates, opinions,
instruments, information, approvals and documents as Lender may reasonably
require.

 

47



--------------------------------------------------------------------------------

Section 2.7 Clearing Account/Cash Management Account.

2.7.1 Clearing Account. During the term of the Loan, Borrower shall cause
Mortgage Borrower to establish and maintain an account (the “Clearing Account”)
with Clearing Bank in trust for the benefit of Mortgage Lender in accordance
with the Clearing Account Agreement. The Clearing Account shall be under the
sole dominion and control of Mortgage Lender. Mortgage Lender and Servicer (as
defined in the Mortgage Loan Agreement) shall have the sole right to make
withdrawals from the Clearing Account. All costs and expenses for establishing
and maintaining the Clearing Account shall be paid by Mortgage Borrower.
Borrower shall cause Mortgage Borrower to at all times comply with the
provisions of Section 2.7.1 of the Mortgage Loan Agreement.

2.7.2 Cash Management Account.

(a) During the term of the Loan, Borrower shall cause Mortgage Borrower to
establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to be held by Cash Management Bank in trust and for the benefit of
Mortgage Lender in accordance with the Cash Management Agreement. The Cash
Management Account shall be under the sole dominion and control of Mortgage
Lender. Mortgage Lender and Servicer (as defined in the Mortgage Loan Agreement)
shall have the sole right to make withdrawals from the Cash Management Account.
All costs and expenses for establishing and maintaining the Cash Management
Account shall be paid by Mortgage Borrower. Borrower will cause Mortgage
Borrower to at all times comply with the provisions of Section 2.7.2 of the
Mortgage Loan Agreement. Borrower shall not cause or permit Mortgage Borrower to
(i) amend the Cash Management Agreement or any provisions relating to cash
management set forth in the Mortgage Loan Agreement or any other Mortgage Loan
Document without Lender’s prior written consent or (ii) in any way alter or
modify the Cash Management Account and will notify Lender of the account number
thereof.

(b) In the event that Mortgage Lender waives the foregoing cash management
provisions or the requirement of Mortgage Borrower to maintain the Clearing
Account, or in the event that the Loan remains outstanding after the Mortgage
Loan has been paid in full, Borrower shall promptly (i) enter into and cause
Mortgage Borrower and Manager to enter into a cash management agreement with
Lender upon substantially the same terms as the Cash Management Agreement and
the provisions relating to cash management set forth in the Mortgage Loan
Agreement and any other Mortgage Loan Document; and (ii) enter into and deliver
to Lender all other reasonable and customary agreements required by Lender in
connection therewith in form reasonably acceptable to Lender including, without
limitation, an amendment to this Agreement, clearing account agreements and any
related documentation; provided that Lender has obtained written consent from
Mortgage Lender in the event that the Mortgage Loan is still outstanding.

2.7.3 Cash Management.

(a) Mezzanine Deposit Account. During the term of the Loan, Lender shall
designate an account (the “Mezzanine Deposit Account”) for the purposes set
forth in this Section 2.7.3. Borrower shall direct or cause Mortgage Borrower to
direct that all cash distributions from the Cash Management Account to be paid
to Lender in accordance with Section 2.7.2(b) of the Mortgage Loan Agreement be
deposited into the Mezzanine Deposit Account. Borrower shall cause all
distributions of Property net cash flow or other cash distributions by Mortgage
Borrower to its direct or indirect equity owners (including the Net Liquidation
Proceeds After Debt Service) to be made to Borrower and deposited directly into
the Mezzanine Deposit Account on the date the same are made.

 

48



--------------------------------------------------------------------------------

(b) Disbursements from the Mezzanine Deposit Account. Provided that no Event of
Default shall have occurred and remain outstanding, all funds on deposit in the
Mezzanine Deposit Account shall be applied in the following amounts and order of
priority:

(i) First, funds sufficient to pay all amounts then due and payable to Lender
pursuant to the Loan Documents;

(ii) Second, funds sufficient to pay the next monthly deposits into the Reserve
Funds that are then required to be deposited therein, if any, pursuant to
Article VI of this Agreement; and

(iii) Third, during the continuance of an Event of Default, the remaining amount
(the “Mezzanine Loan Excess Cash Flow”) shall be deposited into the Mezzanine
Loan Excess Cash Flow Account and held and applied in accordance with the terms
and conditions of Section 6.9 hereof; and

(iv) Lastly, all amounts remaining in the Mezzanine Deposit Account after
deposits for items (i), (ii), and (iii) shall be deposited into an account
designated by Borrower.

(c) Rights on Default. Notwithstanding anything to the contrary contained in
this Agreement, the Note or the other Loan Documents, upon the occurrence and
during the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any amounts then on
deposit in the Mezzanine Deposit Account, the Mezzanine Loan Excess Cash Flow
Account, or any other Account to the payment of the Debt in any order,
proportion and priority as Lender may determine in its sole and absolute
discretion.

2.7.4 Payments Received Under this Agreement. The insufficiency of funds on
deposit in the Accounts shall not relieve Borrower from the obligation to make
any payments, as and when due pursuant to this Agreement, the Note and the other
Loan Documents, and such obligation shall be separate and independent, and not
conditioned on any event or circumstance whatsoever. Borrower shall in all
events be required to pay when due hereunder all monthly installments of
interest on the Loan, all monthly deposits for reserves and escrows (if any are
maintained pursuant to Article VI hereof) and all other amounts due under this
Agreement, the Note and the other Loan Documents, regardless of whether funds
are deposited or held in sufficient amount in, or disbursed from, the Mezzanine
Deposit Account or any other Accounts. Notwithstanding anything to the contrary
contained in this Agreement, the Note or the other Loan Documents, and provided
that no Event of Default shall have occurred and remain outstanding, Borrower’s
obligations with respect to the payment of the Monthly Debt Service Payment
Amount and amounts required to be deposited into the Reserve Funds, if any,
shall be deemed satisfied to the extent sufficient amounts are deposited in the
Mezzanine Deposit Account to satisfy such obligations pursuant to this Agreement
on the dates each such payment is required, regardless of whether any of such
amounts are so applied by Lender.

 

49



--------------------------------------------------------------------------------

Section 2.8 Extension of the Initial Maturity Date. Borrower shall have the
option to extend the Maturity Date (1) to the First Extended Maturity Date (the
“First Extension Option”) and (2) in the event Borrower has exercised the First
Extension Option, to the Second Extended Maturity Date (the “Second Extension
Option”, and together with the First Extension Option, each such option, an
“Extension Option” and each such successive term, an “Extension Term”) (the
Initial Maturity Date following the exercise of each such option is hereinafter
the “Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

(a) no Event of Default or Mortgage Event of Default shall have occurred and be
continuing at the time the applicable Extension Option is exercised and at the
time that the applicable Extension Term is scheduled to commence;

(b) Borrower shall provide Lender with written revocable notice of its election
to extend the Maturity Date as aforesaid not later than thirty (30) days and not
earlier than ninety (90) days prior to the date the Loan is then scheduled to
mature (provided that if Borrower shall subsequently revoke such notice,
Borrower shall be responsible for Lender’s actual out-of-pocket costs and
expenses incurred in connection with same);

(c) Subject to the last paragraph of Section 2.5(g) hereof, Borrower shall
obtain and deliver to Lender on or prior to the first day of each Extension
Term, an Interest Rate Protection Agreement in form substantially identical to
the Interest Rate Protection Agreement delivered to Lender in connection with
the closing of the Loan (except for such changes as may be necessitated by
conversion to a Substitute Interest Rate Protection Agreement or Converted
Interest Rate Protection Agreement) from a Counterparty satisfying the Minimum
Counterparty Rating in a notional amount equal to the then outstanding principal
balance of the Loan, which Interest Rate Protection Agreement shall provide for
a LIBOR (or the Base Rate or the Alternate Rate, as applicable) strike price
equal to the applicable Capped LIBOR Rate and be effective commencing on the
first date of such Extension Term and shall have a maturity date not earlier
than the applicable Extended Maturity Date after giving effect to the applicable
Extension Option;

(d) Borrower shall pay to Lender in connection with the exercise of the each
Extension Option, an extension fee equal to 0.25% of the Outstanding Principal
Balance as of the exercise of the applicable Extension Option (the “Extension
Fee”), which Extension Fee shall be delivered on or prior to the first day of
the applicable Extension Term;

(e) as of the commencement of the applicable Extension Term, the Debt Yield
shall be equal to or greater than the applicable Required Extension Option Debt
Yield; provided that, in the event the Debt Yield does not satisfy the foregoing
requirement, Borrower shall be entitled to (i) make a Debt Yield Cure Prepayment
(Mezzanine Loan) and cause Mortgage Borrower to make a Debt Yield Cure
Prepayment (Mortgage Loan) in order to satisfy the requirements of this
Section 2.8(e), or (ii) deliver to Lender Debt Yield Cure Collateral (Mezzanine
Loan) to be held in accordance with the provisions of Section 6.5 hereof and
cause Mortgage Borrower to deliver to Mortgage Lender Debt Yield Cure Collateral
(Mortgage Loan) to be held in accordance with the Mortgage Loan Agreement, in
which case, the requirements of this Section 2.8(e) shall be deemed satisfied;

 

50



--------------------------------------------------------------------------------

(f) the term of the Mortgage Loan shall have been extended to the applicable
Extended Maturity Date after giving effect to the applicable Extension Option
pursuant to the terms of the Mortgage Loan Agreement; and

(g) Borrower shall have delivered to Lender, together with its notice pursuant
to Section 2.8(b) and, at Lender’s reasonable request, on the commencement date
of the applicable Extension Term, an Officer’s Certificate in form reasonably
acceptable to Lender certifying that each of the representations and warranties
of Borrower contained in the Loan Documents is true, correct and complete in all
material respects as of such date to the extent such representations and
warranties are not matters which by their nature can no longer be true and
correct as a result of the passage of time.

Section 2.9 Withholding Taxes.

(a) Any and all payments by or on account of any obligation of Borrower or
Guarantor under any Loan Document shall be made without deduction or withholding
for any Impositions, except as required by applicable law. If any applicable law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Imposition from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Imposition is an Indemnified Tax, then the sum payable by
Borrower or Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.9) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. For the purposes of this
Section 2.9, the term “Loan Documents” shall not include the Interest Rate
Protection Agreement, the Assignment of Interest Rate Protection Agreement or
any other document with respect thereto, and the term “applicable law” shall
include FATCA.

(b) Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Lender or Servicer, as
applicable, timely reimburse it for the payment of, any Other Taxes.

(c) Borrower shall indemnify each Recipient, within ten (10) Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under Section 2.2.3(i) or this Section 2.9) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket costs and expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by Lender, or by
Servicer on its own behalf or on behalf of Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Impositions by Borrower to a
Governmental Authority pursuant to this Section 2.9, Borrower shall deliver to
Lender or Servicer, as applicable, the original or a certified copy of an
official receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender or Servicer, as applicable.

 

51



--------------------------------------------------------------------------------

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Imposition with respect to payments made under any Loan Document shall deliver
to Borrower and Servicer, at the time or times reasonably requested by Borrower
or Servicer, such properly completed and executed documentation reasonably
requested by Borrower or Servicer as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Borrower or Servicer, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Servicer as will enable Borrower or Servicer to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.9(e)(ii)(A) and (ii)(B) below)
shall not be required if in a Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower and Servicer from
time to time upon the reasonable request of the Borrower or Servicer executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Servicer (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Servicer), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or the
successor thereto), or as applicable, IRS Form W-8BEN-E, establishing an
exemption from, or reduction of, U.S. federal withholding Imposition pursuant to
the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (or the successor
thereto), or as applicable, IRS Form W-8BEN-E, establishing an exemption from,
or reduction of, U.S. federal withholding Imposition pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

 

52



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
and substance reasonably satisfactory to Borrower and/or Servicer to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN, or as
applicable, IRS Form W-8BEN-E; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or, as applicable, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate in form
and substance reasonably satisfactory to Borrower and/or Servicer, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Servicer (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Servicer), executed originals of any other
form prescribed by applicable law as a basis for claiming an exemption from or a
reduction in U.S. federal withholding Imposition, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrower or Servicer to determine the withholding or deduction required
to be made.

(D) if a payment made to a Lender under any Loan Document would be subject to a
withholding Imposition imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Servicer in writing of its
legal inability to do so.

 

53



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Impositions as to which it has been indemnified pursuant to this Section 2.9
(including by the payment of additional amounts pursuant to this Section 2.9),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Impositions giving rise to such refund), net of all out-of-pocket expenses
(including Impositions) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the Imposition subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Imposition had never been
paid. This paragraph shall not be construed to require any indemnified party to
make available its tax returns (or any other information relating to its
Impositions that it deems confidential) to the indemnifying party or any other
Person.

(g) Survival. Each party’s obligations under this Section 2.9 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(h) Lender Designation of Different Lending Office. Lender hereby agrees that,
upon the occurrence of any circumstances entitling Lender to additional amounts
pursuant to this Section 2.9, Lender shall use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different applicable lending office for the receipt of payments with respect to,
or the funding or booking of, its Loan hereunder, if, in the reasonable judgment
of such Lender, such designation (i) would eliminate or reduce such additional
amounts payable pursuant to Section 2.9 in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with such designation.

 

54



--------------------------------------------------------------------------------

III. REPRESENTATIONS AND WARRANTIES

Section 3.1 Borrower Representations.

Each of Borrower and Operating Lessee represents and warrants to Lender as of
the date hereof that:

3.1.1 Organization.

(a) Each of Borrower, Borrower’s Sole Member, Op Co Pledgor, and Op Co Pledgor’s
Sole Member is, and since the date of its respective formation has been, duly
organized, validly existing and in good standing with full power and authority
to own its assets and conduct its business, and is, and since the date of its
respective formation has been, duly qualified and in good standing in all
jurisdictions in which the ownership or leasing of its property or the conduct
of its business requires such qualification (except where the failure to be so
qualified would not have a Material Adverse Effect) and each of Borrower and Op
Co Pledgor has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents by it, and has
the power and authority to execute, deliver and perform under this Agreement,
the other Loan Documents and all the transactions contemplated hereby and
thereby.

(b) Borrower’s legal name is correctly set forth in the first paragraph of this
Agreement and/or on the Schedules hereto, as applicable. Borrower is an
organization of the type specified in the first paragraph of this Agreement
and/or on the Schedules hereto, as applicable. Borrower is incorporated or
organized under the laws of the state specified in the first paragraph of this
Agreement and/or on the Schedules hereto, as applicable. Borrower’s principal
place of business and chief executive office, and the place where Borrower keeps
its books and records, including recorded data of any kind or nature, regardless
of the medium of recording, including software, writings, plans, specifications
and schematics, has been for the preceding four (4) months (or, if less than
four (4) months, the entire period of the existence of Borrower) and will
continue to be the address of Borrower set forth in the first paragraph of this
Agreement (unless Borrower notifies Lender in writing at least thirty (30) days
prior to the date of such change). Borrower’s organizational identification
number, if any, assigned by the state of incorporation or organization, and
Borrower’s federal tax identification number, are set forth in Borrower’s
Certification delivered to Lender as of even date herewith.

(c) Op Co Pledgor’s legal name is correctly set forth in the first paragraph of
this Agreement and/or on the Schedules hereto, as applicable. Op Co Pledgor is
an organization of the type specified in the first paragraph of this Agreement
and/or on the Schedules hereto, as applicable. Op Co Pledgor is incorporated or
organized under the laws of the state specified in the first paragraph of this
Agreement and/or on the Schedules hereto, as applicable. Op Co Pledgor’s
principal place of business and chief executive office, and the place where Op
Co Pledgor keeps its books and records, including recorded data of any kind or
nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period of the existence of Op Co
Pledgor) and will continue to be the address of Op Co Pledgor set forth in the
first paragraph of this Agreement (unless Op Co Pledgor notifies Lender in
writing at least thirty (30) days prior to the date of such change). Op Co
Pledgor r’s organizational identification number, if any, assigned by the state
of incorporation or organization, and Op Co Pledgor’s federal tax identification
number, are set forth in Borrower’s Certification delivered to Lender as of even
date herewith

(d) Borrower has the power and authority to control the actions of Mortgage
Borrower, and upon the realization of the applicable Collateral, Lender or any
other party succeeding to Borrower’s interest in the applicable Collateral would
have such control. Without limiting the foregoing, Borrower has sufficient
control over Mortgage Borrower to cause Mortgage Borrower to (i) take any action
on Mortgage Borrower’s part required by the Loan Documents and the Mortgage Loan
Documents and (ii) refrain from taking any action prohibited by the Loan
Documents.

 

55



--------------------------------------------------------------------------------

(e) Op Co Pledgor has the power and authority to control the actions of
Operating Lessee, and upon the realization of the applicable Collateral, Lender
or any other party succeeding to Op Co Pledgor’s interest in the applicable
Collateral would have such control. Without limiting the foregoing, Op Co
Pledgor has sufficient control over Operating Lessee to cause Operating Lessee
to (i) take any action on Operating Lessee’s part required by the Loan Documents
and the Mortgage Loan Documents and (ii) refrain from taking any action
prohibited by the Loan Documents.

3.1.2 Proceedings. This Agreement and the other Loan Documents (to which it is a
party) have been duly authorized, executed and delivered by or on behalf of
Borrower and Op Co Pledgor and constitute legal, valid and binding obligations
of Borrower and Op Co Pledgor, enforceable against Borrower and Op Co Pledgor in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).

3.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents (to which it is a party) by Borrower and Op Co
Pledgor will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any asset or property of Borrower or Op Co Pledgor pursuant to
the terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower or Op Co Pledgor is a party or by which any of Borrower’s or Op Co
Pledgor’s assets or properties is subject, nor will such action result in any
violation of the provisions of any Legal Requirements of any Governmental
Authority having jurisdiction over Borrower or Op Co Pledgor or any of
Borrower’s or Op Co Pledgor’s assets or properties.

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s knowledge, threatened against Borrower, Op Co Pledgor,
Borrower’s Sole Member, Op Co Pledgor’s Sole Member, Mortgage Borrower,
Operating Lessee, Guarantor, Manager, the Property or the Collateral in any
court or by or before any other Governmental Authority that could be reasonably
expected to have a Material Adverse Effect.

3.1.5 Agreements. Neither Borrower, Mortgage Borrower, Op Co Pledgor, nor
Operating Lessee is a party to any agreement or instrument or subject to any
restriction which could have a Material Adverse Effect. Neither Borrower,
Mortgage Borrower, Op Co Pledgor, nor Operating Lessee is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which it or the
Property or the Collateral is bound. Neither Borrower, Mortgage Borrower, Op Co
Pledgor, nor Operating Lessee has any material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower, Mortgage Borrower,

 

56



--------------------------------------------------------------------------------

Op Co Pledgor, or Operating Lessee is a party or by which Borrower, Mortgage
Borrower, Op Co Pledgor, Operating Lessee or the Property or the Collateral is
otherwise bound, other than (a) obligations incurred, with respect to Mortgage
Borrower and Operating Lessee, in the ordinary course of the operation of the
Property as permitted under Section 3.1.24(d) of the Mortgage Loan Agreement
and, with respect to Borrower and Op Co Pledgor, in the ordinary course of the
ownership of the Collateral as permitted Section 3.1.24(d) hereof,
(b) obligations under the Loan Documents and the Mortgage Loan Documents, as
applicable, and (c) obligations under the Permitted Encumbrances.

3.1.6 Consents. Each consent, approval, authorization, order, registration or
qualification of or with any court or any other Governmental Authority required
for the execution, delivery and performance by Borrower or Op Co Pledgor of this
Agreement and the other Loan Documents (to which it is a party) has been
obtained and is in full force and effect.

3.1.7 Title. Each of Borrower and Op Co Pledgor is the record and beneficial
owner of the applicable Collateral owned by it and has good title thereto, free
and clear of all Liens whatsoever, except the Liens created by the Loan
Documents. The Pledge Agreement, together with the UCC financing statements
relating to the Collateral, when properly filed in the appropriate records, will
create a valid, perfected security interest in and to the Collateral, all in
accordance with the terms thereof for which a Lien can be perfected by filing a
UCC financing statement. Borrower’s and Op Co Pledgor’s delivery to Lender of
the original certificates evidencing the Pledged Interests creates a valid and
perfected first-priority security interest in the Collateral.

3.1.8 No Plan Assets. As of the date hereof and throughout the Term, (a) neither
Borrower nor Op Co Pledgor sponsors, is obligated to contribute to and is not
itself and will not be an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, (b) none of the
assets of Borrower nor Op Co Pledgor constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA, (c) neither Borrower
nor Op Co Pledgor is and neither will be a “governmental plan” within the
meaning of Section 3(32) of ERISA, and (d) transactions by or with Borrower or
Op Co Pledgor are not and will not be subject to any statute, rule or regulation
regulating investments of, or fiduciary obligations with respect to,
“governmental plans” within the meaning of Section 3(32) of ERISA which is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
and which prohibit or otherwise restrict the transactions contemplated by this
Agreement (including, but not limited to, the exercise by Lender of any of its
rights under the Loan Documents).

3.1.9 Compliance. Borrower, Mortgage Borrower, Op Co Pledgor, and Operating
Lessee and the Property and the use thereof comply in all material respects with
all applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the Actual
Knowledge of Borrower and Op Co Pledgor, threatened in writing with respect to
the zoning of the Property. Neither the zoning nor

 

57



--------------------------------------------------------------------------------

any other right to construct, use or operate the Property is in any way
dependent upon or related to any property other than the Property. To Borrower’s
and Op Co Pledgor’s Actual Knowledge, none of Borrower, Mortgage Borrower, Op Co
Pledgor, and Operating Lessee is in default or violation of any order,
regulation, writ, injunction, decree or demand of any Governmental Authority,
the violation of which could have a Material Adverse Effect. There has not been
committed by Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee or,
to Borrower’s and Op Co Pledgor’s Actual Knowledge, any other Person in
occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government, any state or local government or any
other Governmental Authority the right of forfeiture as against the Property or
the Collateral or any part thereof or any monies paid in performance of
Borrower’s and Op Co Pledgor’s Obligations under any of the Loan Documents (to
which it is a party).

3.1.10 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of the Property, the Collateral, or otherwise in
connection with the Loan (i) are true, correct and complete in all material
respects, (ii) accurately represent the financial condition of Borrower,
Mortgage Borrower, Op Co Pledgor, Operating Lessee, and the Property and the
Collateral, as applicable, as of the date of such reports, and (iii) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP and the Uniform System of Accounts
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, none of Borrower, Mortgage Borrower, Op Co Pledgor, or
Operating Lessee has any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are Actually Known to Borrower or Op Co Pledgor and
that would reasonably be expected to have a Material Adverse Effect, except as
referred to or reflected in said financial statements or with respect to
obligations under any property improvement plan for the hotels. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operation or business of Borrower, Mortgage Borrower, Op Co
Pledgor, or Operating Lessee from that set forth in said financial statements.

3.1.11 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s or Op Co Pledgor’s Actual Knowledge, has been
threatened or is contemplated with respect to all or any portion of the Property
or for the relocation of roadways providing access to the Property.

3.1.12 Affiliates. Neither Borrower nor Op Co Pledgor owns any equity interests
in any other Person other than the Pledged Interests.

3.1.13 No Contractual Obligations. Other than the Loan Documents, the
Organizational Documents of Borrower, the Organizational Documents of Mortgage
Borrower, the Organizational Documents of Op Co Pledgor, and the Organizational
Documents of Operating Lessee, as applicable, as of the date of this Agreement,
neither Borrower nor Op Co Pledgor is subject to any Contractual Obligations and
neither has entered into any agreement, instrument or undertaking by which it or
its assets are bound, or has incurred any Indebtedness, except as permitted
under the Loan Documents.

 

58



--------------------------------------------------------------------------------

3.1.14 Intentionally Omitted.

3.1.15 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Borrower’s Sole
Member, Op Co Pledgor or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject only to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and, as to enforceability, to
principles of equity), and none of Borrower, Borrower’s Sole Member, Operating
Lessee or Guarantor has asserted any right of rescission, set-off, counterclaim
or defense with respect thereto.

3.1.16 Intentionally Omitted.

3.1.17 Insurance. Borrower has caused Mortgage Borrower to obtain and has
delivered (or Op Co Pledgor has caused Operating Lessee to obtain and deliver)
to Lender certificates of insurance and complete copies of the Policies, with
all premiums prepaid thereunder, reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No material claims have been
made under any of the Policies, and to Borrower’s and Op Co Pledgor’s Actual
Knowledge, no Person, including Borrower, Mortgage Borrower, Op Co Pledgor, and
Operating Lessee has done, by act or omission, anything which would impair the
coverage of any of the Policies.

3.1.18 Licenses. All approvals, authorizations and certifications and all
material licenses and permits, including, without limitation, certificates of
completion and occupancy and any applicable liquor licenses, required by any
Governmental Authority or otherwise necessary for the legal ownership, use,
occupancy and operation of the Property by Mortgage Borrower and Operating
Lessee in the manner in which the Property is currently being owned, used,
occupied and operated have been obtained by or on behalf of Mortgage Borrower
and Operating Lessee and are in full force and effect.

3.1.19 Intentionally Omitted.

3.1.20 Intentionally Omitted.

3.1.21 Intentionally Omitted.

3.1.22 Leases. Each of Borrower and Op Co Pledgor represents and warrants to
Lender with respect to the Leases that: (a) the rent roll attached hereto as
Schedule V is true, correct and complete and the Property is not subject to any
Leases other than the Operating Lease, the Leases described in Schedule V, and
the tour desk license agreement at two (2) Individual Properties, (b) the Leases
identified on Schedule V are in full force and effect and, to Borrower’s and Op
Co Pledgor’s Actual Knowledge, there are no defaults thereunder by any party
thereto and no conditions that, with the passage of time or the giving of
notice, or both, would constitute defaults thereunder, (c) the copies of the
Leases identified on Schedule V delivered to Lender are true, correct and
complete, and there are no oral agreements with respect thereto, (d) no Rent
(including security or other deposits) under the Leases has been paid more than
one (1) month in advance of its due date, (e) all work, if any, to be performed
by the landlord under each under the Leases has been performed as required and
has been accepted by

 

59



--------------------------------------------------------------------------------

the applicable Tenant, (f) any payments, free rent, partial rent, rebate of rent
or other payments, credits, allowances or abatements required to be given by the
landlord to any Tenant under the Leases has already been received by such
Tenant, (g) all security or other deposits (if any) are being held in accordance
with the applicable Leases and all applicable Legal Requirements, (h) neither
Borrower nor Op Co Pledgor has knowledge of any notice of termination or default
with respect to any Lease, (i) neither Mortgage Borrower nor Operating Lessee
assigned or pledged any of the Leases, the rents or any interest therein except
to Mortgage Lender, (j) the Leases do not contain any option, right of first
refusal or offer or any other preferential right to purchase all or any portion
of, or interest in, the Property, or any right or option for additional space in
the Improvements, (k) no Tenant has any right or option for additional space in
the Improvements, (l) no Tenant has assigned its Lease or sublet all or any
portion of the premises demised thereby, (m) no Tenant has the right to
terminate its Lease prior to expiration of the stated term of such Lease,
(n) all existing Leases are subordinate to the Security Instrument either
pursuant to their terms or a recorded subordination agreement, and (o) other
than the Operating Lessee, Tenants under the Leases identified on Schedule V,
and the tour desk licensees at two (2) Individual Properties, there are no
tenants or any other Person (other than hotel guests) with any rights to use or
occupy the Property or the Improvements or any portion(s) thereof.

3.1.23 Filing, Recording and Other Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under the applicable Legal Requirements in connection with
the transfer of the Property to Mortgage Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar taxes required to be paid
by any Person under the applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Pledge Agreement, have been paid. All taxes and governmental
assessments due and owing in respect of the Property and the Collateral have
been paid, or an escrow of funds in an amount sufficient to cover such payments
has been established under the Loan Documents.

3.1.24 Single Purpose. Each of Borrower and Op Co Pledgor hereby represents and
warrants to, and covenants with, Lender that since the date of its formation and
at all times on and after the date hereof and until such time as the Debt shall
be paid in full, such entity:

(a) (i) has been, is, and will be organized solely for the purpose of (A) with
respect to Borrower, acquiring and owning the applicable Collateral owned by it,
and (B) with respect to Op Co Pledgor, acquiring and owning the applicable
Collateral owned by it, and in each case, entering into and performing its
obligations under the Loan Documents, refinancing the Collateral in connection
with a permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (ii) has
not owned, does not own, and will not own any asset or property other than
(A) with respect to Borrower, the applicable Collateral owned by it, and
(B) with respect to Op Co Pledgor, the applicable Collateral owned by it, and in
each case incidental personal property necessary for the ownership or the
foregoing. Since its formation and through the date hereof, neither Borrower nor
Op Co Pledgor has conducted any business other than activities related to the
foregoing.

 

60



--------------------------------------------------------------------------------

(b) has not engaged and will not engage in any business or activity other than
(A) with respect to Borrower, Borrower, acquiring and owning the applicable
Collateral owned by it, and (B) with respect to Op Co Pledgor, acquiring and
owning the applicable Collateral owned by it, and in each case, such other
activities as may be incidental thereto, and each of Borrower and Op Co Pledgor
will conduct and operate its business as presently conducted and operated.

(c) has not entered and will not enter into any contract or agreement with any
Affiliate of Borrower or Op Co Pledgor, any constituent party of Borrower or Op
Co Pledgor or any Affiliate of any constituent party, except upon terms and
conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than those that would be available on an arm’s-length basis from
an unrelated third party.

(d) has not incurred and will not incur any Indebtedness other than (i) the Debt
(and the Prior Loan) and (ii) Permitted Indebtedness. No Indebtedness, other
than the Debt, may be secured (senior, subordinate or pari passu) by the
Property or the Collateral.

(e) has not made and will not make any loans or advances to any other Person
(including any Affiliate of Borrower or Op Co Pledgor, any constituent party of
Borrower or Op Co Pledgor or any Affiliate of any constituent party), and has
not acquired and shall not acquire obligations or securities of its Affiliates.

(f) has been, is, and will endeavor to remain solvent and has paid its debt and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same became due and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due; provided, however, that this provision
shall not require any direct or indirect equity owner of Borrower or Op Co
Pledgor to make any capital contributions to such entity.

(g) (i) has done or caused to be done, and will do and cause to be done, all
things necessary to observe its organizational formalities and preserve its
separate existence, (ii) has not terminated or failed to comply with, will not
terminate or fail to comply with the provisions of its Organizational Documents,
(iii) has not amended, modified or otherwise changed its Organizational
Documents from those in effect as of the Closing Date, and (iv) unless (A)
Lender has consented in writing and (B) following a Securitization of the Loan,
the Rating Agencies have issued a Rating Agency Confirmation in connection
therewith, will not amend, modify or otherwise change its Organizational
Documents with respect to any matters set forth in this Section 3.1.24 or
otherwise amend, modify or otherwise change its Organizational Documents in any
material respect without Lender’s prior consent.

(h) has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates and any other
Person (except as required pursuant to the Loan Documents). Neither Borrower’s
nor Op Co Pledgor’s assets have been or will be listed as assets on the
financial statement of any other Person; provided, however, that its assets may
have been or may be included in a consolidated financial statement of its
Affiliates; provided that, (i) if applicable, appropriate notations were made or
will be made on such consolidated financial statements to indicate the
separateness of Borrower or Op Co

 

61



--------------------------------------------------------------------------------

Pledgor, as applicable, and such Affiliates and to indicate that Borrower’s or
Op Co Pledgor’s, assets and credit, as applicable, were not and will not be
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets were or will be listed on Borrower’s or Op Co
Pledgor’s, as applicable, own separate balance sheet.

(i) has filed and shall file its own tax returns (except to the extent that it
was or is treated as a “disregarded entity” for tax purposes and was or is not
required to file tax returns under applicable law) and has not filed and shall
not file a consolidated federal income tax return with any other Person.

(j) has maintained and shall maintain its books, records, resolutions and
agreements as official records.

(k) (i) has been, will be, and at all times has held and will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or Op Co Pledgor or any constituent party
of Borrower or Op Co Pledgor), (ii) has corrected and shall correct any known
misunderstanding regarding its status as a separate entity, (iii) has conducted
and shall conduct business in its own name, (iv) has not identified and shall
not identify itself or any of its Affiliates as a division or department or part
of the other and (v) has maintained and utilized and shall maintain and utilize
separate stationery, invoices and checks bearing its own name.

(l) has maintained and will endeavor to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, however, that this
provision shall not require any direct or indirect equity owner of Borrower or
Op Co Pledgor to make any capital contributions to such entity.

(m) neither Borrower nor Op Co Pledgor nor any constituent party of Borrower or
Op Co Pledgor has sought or will seek or effect, the liquidation, dissolution,
winding up, consolidation or merger, in whole or in part, of Borrower or Op Co
Pledgor, any sale or other transfer of all or substantially all of Borrower’s or
Op Co Pledgor’s assets or any sale or other transfer by Borrower or Op Co
Pledgor outside the ordinary course of business except for the Transfer of an
Individual Property in connection with the release of such Individual Property
pursuant to Section 2.6.4 hereof.

(n) has not commingled and will not commingle its funds or other assets with
those of any Affiliate or constituent party or any other Person (except as may
be required pursuant to the Loan Documents), and has held and will hold all of
its assets in its own name.

(o) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party or any other Person.

(p) except for the Loan (or the Prior Loan), did not assume, guarantee or become
obligated for the debts or obligations of any other Person and did not hold
itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person, and will not assume,
guarantee or become obligated for the debts or obligations of any other Person
and does not and will not hold itself out to be responsible for or have its
credit or assets available to satisfy the debts or obligations of any other
Person.

 

62



--------------------------------------------------------------------------------

(q) its Organizational Documents shall provide that its business and affairs
shall be managed by or under the direction of Borrower’s Sole Member or Op Co
Pledgor’s Sole Member, as applicable, and at all times it shall have at least
two (2) duly appointed individuals as directors or managers (each, an
“Independent Director”), each of whom (i) has at least three (3) years prior
employment experience and continues to be employed as an independent director,
independent manager or independent member by CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company, Lord Securities Corporation or, if none of those companies
is then providing professional independent directors, independent managers and
independent members, another nationally-recognized company that provides such
services and which is reasonably approved by Lender; (ii) is not, and has never
been, on the board of directors or managers of any Borrower, Op Co Pledgor, or
any Affiliate of Borrower or Op Co Pledgor other than as an independent director
in a capacity similar to an Independent Director; provided that the fees or
other compensation that such individual earns by serving as an Independent
Director of Borrower, Op Co Pledgor one or more Affiliates of Borrower or Op Co
Pledgor in any given year constitute, in the aggregate, less than five percent
(5%) of such individual’s income for such year; and (iii) is not, and has never
been, and will not, while serving as an Independent Director be, any of the
following: (A) a stockholder, director, manager, officer, employee, partner, or
member of Borrower or Op Co Pledgor, any Affiliate of Borrower or Op Co Pledgor
or any direct or indirect equity holder of any of them, (B) a creditor,
customer, supplier, service provider (including provider of professional
services) or other Person who derives any of its purchases or revenues from its
activities with Borrower or Op Co Pledgor or any Affiliate of Borrower or Op Co
Pledgor (other than a nationally-recognized company that routinely provides
professional independent directors, independent managers or independent members
and other corporate services to Borrower or Op Co Pledgor or any Affiliate of
Borrower or Op Co Pledgor in the ordinary course of its business), (C) a member
of the immediate family of any such stockholder, director, manager, officer,
employee, partner, member, creditor, customer, supplier, service provider or
other Person, or (D) a Person Controlling or under common Control with any of
subclauses (A), (B) or (C) above. A natural person who satisfies the foregoing
definition other than clause (iii) shall not be disqualified as a result of
clause (iii)(A) by reason of (I) being, having been or becoming an Independent
Director of Borrower, Op Co Pledgor, or an Affiliate of Borrower or Op Co
Pledgor that is not in the direct chain of ownership of Borrower, Borrower’s
Sole Member, Op Co Pledgor, or Op Co Pledgor’s Sole Member, and that is required
by a creditor to be a “single purpose entity”; provided that such Independent
Director is, was or will be employed by a company that routinely provides
professional independent directors, independent managers or independent members,
or (II) being, having been or becoming a member of Borrower or Op Co Pledgor, as
applicable, pursuant to an express provision in its operating agreement
providing for the appointment of such Independent Director as a member of
Borrower or Op Co Pledgor, as applicable, upon the occurrence of any event
pursuant to which Borrower’s Sole Member or Op Co Pledgor’s Sole Member, as
applicable, ceases to be a member of Borrower or Op Co Pledgor, as applicable,
(including the withdrawal or dissolution of Borrower’s Sole Member or Op Co
Pledgor’s Sole Member). A natural person who satisfies the foregoing definition
other than clause (iii) shall not be disqualified as a result of clause (iii)(A)
or (iii)(B) by reason of being, having been or becoming an Independent Director

 

63



--------------------------------------------------------------------------------

of a “single purpose entity” affiliated with Borrower or Op Co Pledgor; provided
that the fees or other compensation that such individual earns by serving as an
Independent Director of one or more Affiliates of Borrower or Op Co Pledgor in
any given year constitute, in the aggregate, less than five percent (5%) of such
individual’s income for such year. Notwithstanding the foregoing or anything to
the contrary herein, each such Independent Director may serve as the independent
director for both Borrower and Op Co Pledgor. The Organizational Documents of
Borrower and Op Co Pledgor shall provide that no Independent Director of
Borrower or Op Co Pledgor, as applicable, may be removed or replaced without
Cause, and unless Borrower or Op Co Pledgor, as applicable, provides Lender with
not less than three (3) Business Days’ prior notice of (1) any proposed removal
of any Independent Director, together with a statement as to the reasons for
such removal, and (2) the identity of the proposed replacement Independent
Director, together with a certification that such replacement satisfies the
requirements set forth in the Organizational Documents of Borrower or Op Co
Pledgor, as applicable, relating to an Independent Director. In addition, the
Organizational Documents of Borrower and Op Co Pledgor shall provide an express
acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” and “separateness” provisions of such Organizational
Documents. As used in this paragraph, the term “single purpose entity” shall
mean a Person whose Organizational Documents contain, and who covenants that
such Person shall comply or cause compliance with, provisions substantially
similar to those set forth in this Section 3.1.24.

(r) its Organizational Documents shall provide that (i) its directors or
managers shall not take any action which, under the terms of any Organizational
Documents (including, if applicable, any voting trust agreement with respect to
any common stock), requires a unanimous vote of the directors or managers of
Borrower or Op Co Pledgor, as applicable, unless, at the time of such action,
there shall be at least two (2) directors or managers who are Independent
Directors (and such Independent Directors have participated in such vote), (ii)
it will not (and each of Borrower and Op Co Pledgor agree that it will not),
without the unanimous consent of its directors or managers, including the
consent of each Independent Director, (A) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (B) seek or
consent to the appointment of a receiver, liquidator or any similar official for
Borrower or Op Co Pledgor, as applicable, or a substantial portion of its assets
or properties, (C) make an assignment for the benefit of creditors, (D) admit in
writing its inability to pay its debts generally as they become due, (E) declare
or effectuate a moratorium on the payment of any obligations, or (F) collude
with any other Person or take any action intended to further any of the
foregoing, and (iii) when voting with respect to any of the matters set forth in
the immediately preceding sentence of this Section 3.1.24(r), the Independent
Directors shall consider only the interests of Borrower or Op Co Pledgor, as
applicable, including such entity’s creditors.

(s) its Organizational Documents shall provide that, as long as any portion of
the Debt remains outstanding, upon the occurrence of any event that causes the
sole member of Borrower or Op Co Pledgor, as applicable (“Sole Member”) to cease
to be a member of Borrower or Op Co Pledgor, as applicable, (other than (i) upon
an assignment by Sole Member of all of its limited liability company interests
in Borrower or Op Co Pledgor, as applicable, and the admission of the
transferee, if permitted pursuant to its Organizational Documents and the Loan
Documents, or (ii) the resignation of Sole Member and the admission of an
additional member of Borrower or Op Co Pledgor, as applicable, if permitted
pursuant to its Organizational

 

64



--------------------------------------------------------------------------------

Documents and the Loan Documents), each of the persons acting as an Independent
Director of Borrower or Op Co Pledgor, as applicable, shall, without any action
of any Person and simultaneously with Sole Member ceasing to be a member of
Borrower or Op Co Pledgor, as applicable, automatically be admitted as a member
of Borrower or Op Co Pledgor, as applicable, (a “Special Member”) and shall
preserve and continue the existence of Borrower or Op Co Pledgor, as applicable,
without dissolution. The Organizational Documents of Borrower and Op Co Pledgor
shall further provide that for so long as any portion of the Debt is
outstanding, no Special Member may resign or transfer its rights as a Special
Member unless (A) a successor Special Member has been admitted to Borrower or Op
Co Pledgor, as applicable, as a Special Member, and (B) such successor Special
Member has also accepted its appointment as an Independent Director of Borrower
or Op Co Pledgor, as applicable.

(t) its Organizational Documents shall provide that, as long as any portion of
the Debt remains outstanding, except as expressly permitted pursuant to the
terms of the Loan Documents, including, without limitation, Section 8.1(f)
hereof, (i) Sole Member may not resign, and (ii) no additional member shall be
admitted to Borrower or Op Co Pledgor, as applicable.

(u) its Organizational Documents shall provide that, as long as any portion of
the Debt remains outstanding: (i) Borrower or Op Co Pledgor, as applicable,
shall be dissolved, and its affairs shall be wound up, only upon the first to
occur of the following: (A) the termination of the legal existence of the last
remaining member of Borrower or Op Co Pledgor, as applicable, or the occurrence
of any other event which terminates the continued membership of the last
remaining member of Borrower or Op Co Pledgor, as applicable, unless the
business of Borrower or Op Co Pledgor, as applicable, is continued in a manner
permitted by its operating agreement or the Delaware Limited Liability Company
Act (the “Act”), or (B) the entry of a decree of judicial dissolution under
Section 18-802 of the Act; (ii) upon the occurrence of any event that causes the
last remaining member of Borrower or Op Co Pledgor, as applicable, to cease to
be a member of Borrower or Op Co Pledgor, as applicable, or that causes Sole
Member to cease to be a member of Borrower or Op Co Pledgor, as applicable,
(other than (A) upon an assignment by Sole Member of all of its limited
liability company interests in Borrower or Op Co Pledgor, as applicable, and the
admission of the transferee, if permitted pursuant to the Organizational
Documents of Borrower or Op Co Pledgor, as applicable, and the Loan Documents,
or (B) the resignation of Sole Member and the admission of an additional member
of Borrower or Op Co Pledgor, as applicable, if permitted pursuant to the
Organizational Documents of Borrower or Op Co Pledgor, as applicable, and the
Loan Documents), to the fullest extent permitted by law, the personal
representative of such last remaining member shall be authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such member in Borrower or Op Co Pledgor, as applicable,
agree in writing (1) to continue the existence of Borrower or Op Co Pledgor, as
applicable, and (2) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of Borrower or
Op Co Pledgor, as applicable, effective as of the occurrence of the event that
terminated the continued membership of such member in Borrower or Op Co Pledgor,
as applicable; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member to cease to be a member of Borrower or
Op Co Pledgor, as applicable, and upon the occurrence of such event, the
business of Borrower or Op Co Pledgor, as applicable, shall continue without
dissolution; (iv) in the event of the dissolution of Borrower or Op Co Pledgor,
as applicable, it shall conduct only such

 

65



--------------------------------------------------------------------------------

activities as are necessary to wind up its affairs (including the sale of its
assets and properties in an orderly manner), and its assets and properties shall
be applied in the manner, and in the order of priority, set forth in
Section 18-804 of the Act; and (v) to the fullest extent permitted by applicable
law, each of Sole Member and Special Members shall irrevocably waive any right
or power that they might have to cause Borrower or Op Co Pledgor, as applicable,
or any of its assets or properties to be partitioned, to cause the appointment
of a receiver for all or any portion of the assets or properties of Borrower or
Op Co Pledgor, as applicable, to compel any sale of all or any portion of the
assets or properties of Borrower or Op Co Pledgor, as applicable, pursuant to
any applicable law or to file a complaint or to institute any proceeding at law
or in equity to cause the dissolution, liquidation, winding up or termination of
Borrower or Op Co Pledgor, as applicable,

(v) it shall conduct its business so that the assumptions made with respect to
it in the Insolvency Opinion shall be true and correct in all respects
(provided, however, that any assumptions regarding adequate capitalization or
solvency shall not require any Person to make additional capital contributions
to Borrower or Op Co Pledgor). In connection with the foregoing, each of
Borrower and Op Co Pledgor hereby covenants and agrees that it will comply with
or cause the compliance with, (i) all of the facts and assumptions (whether
regarding itself or any other Person) set forth in the Insolvency Opinion
(provided, however, that any assumptions regarding adequate capitalization or
solvency shall not require any Person to make additional capital contributions
to Borrower or Op Co Pledgor), (ii) all of the representations, warranties and
covenants in this Section 3.1.24, and (iii) all of its Organizational Documents.

(w) has not permitted and will not permit any Affiliate or constituent party
independent access to its bank accounts, other than (1) Borrower or Op Co
Pledgor, as the case may be, under the Cash Management Agreement and this
Agreement, and (2) any Affiliated Manager, in its capacity as an agent of
Borrower and Op Co Pledgor.

(x) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees (if any) from its own funds (subject to the
comingling of funds and payment of amounts due under the Loan Documents and with
respect to the Property in accordance with this Agreement and the Cash
Management Agreement),, and has maintained and shall maintain a sufficient
number of employees (if any) in light of its contemplated business operations.

(y) has compensated and shall compensate each of its consultants and agents from
its funds for services provided to it, and has paid and shall pay from its
assets all obligations of any kind incurred, subject to the comingling of funds
and payment of amounts due under the Loan Documents and with respect to the
Property in accordance with this Agreement and the Cash Management Agreement.

(z) has not (i) filed a bankruptcy, insolvency or reorganization petition or
otherwise instituted insolvency proceedings or otherwise sought any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for itself or for all or any portion of its assets or properties, (iii) made any
assignment for the benefit of its creditors, or (iv) taken any action that could
reasonably be expected to have

 

66



--------------------------------------------------------------------------------

caused it to become insolvent. Without the unanimous consent of all of its
directors or managers (including each Independent Director), as applicable, will
not (A) file a bankruptcy, insolvency or reorganization petition or otherwise
institute insolvency proceedings or otherwise seek any relief under any laws
relating to the relief from debts or the protection of debtors generally,
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for itself or for all
or any portion of its assets or properties, (C) make any assignment for the
benefit of its creditors, or (D) take any action that could reasonably be
expected to cause it to become insolvent.

(aa) intentionally omitted.

(bb) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including shared office space and services
performed by an employee of an Affiliate.

(cc) except in connection with the Loan (or the Prior Loan), has not pledged and
will not pledge its assets or properties for the benefit of, or to secure the
obligations of, any other Person.

(dd) has had, has and will have no obligation to indemnify its directors,
managers, officers, members or Special Members, as the case may be, or, if
applicable, has such an obligation that is fully subordinated to the Debt and
that will not constitute a claim against it if cash flow in excess of the amount
required to pay the Debt is insufficient to pay such obligation.

(ee) its Organizational Documents shall provide that it will not: (i) dissolve,
merge, liquidate, consolidate; (ii) sell, transfer, dispose, or encumber (except
in accordance with the Loan Documents) all or substantially all of its assets or
properties or acquire all or substantially all of the assets or properties of
any other Person; or (iii) engage in any other business activity, or amend its
Organizational Documents with respect to any of the matters set forth in this
Section 3.1.24, without the prior consent of Lender in its sole discretion.

(ff) its Organizational Documents provide that it and its Independent Directors
will consider the interests of its creditors in connection with all actions.

(gg) has not had and, except for the Guaranty and the obligations of each
Borrower and Op Co Pledgor under the Loan Documents, does not have and will not
have any of its obligations guaranteed by any Affiliate.

(hh) has not owned or acquired and will not own or acquire any stock or
securities of any Person, except that it may invest in those investments to the
extent expressly permitted under the Loan Documents.

(ii) has not bought or held and will not buy or hold evidence of indebtedness
issued by any other Person (other than cash or investment-grade securities).

(jj) has not formed, acquired or held and will not form, acquire or hold any
subsidiary (whether corporation, partnership, limited liability company or other
entity), and has not owned and will not own any equity interest in any other
entity.

 

67



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 3.1.24, (i)
no provisions contained in this Section 3.1.24 shall be deemed to create an
obligation on the part of Borrower, Op Co Pledgor, any member in Borrower or Op
Co Pledgor, or any member, officer, director, employee or Affiliate of any of
the forgoing to make loans, equity infusions or capital contributions to
Borrower or Op Co Pledgor, and (ii) each of Borrower’s and Op Co Pledgor’s
failure to remain solvent or maintain adequate capital notwithstanding its good
faith efforts to comply with this Section 3.1.24 shall not, in itself, be deemed
to violate this Section 3.1.24.

3.1.25 Tax Filings. To the extent required, each of Borrower and Op Co Pledgor
has filed (or has obtained effective extensions for filing) all federal, state
and local tax returns required to be filed and have paid or made adequate
provision for the payment of all federal, state and local taxes, charges and
assessments payable by it. Each of Borrower and Op Co Pledgor believes that its
tax returns (if any) properly reflect its income and taxes for the periods
covered thereby, subject only to reasonable adjustments required by the Internal
Revenue Service or other applicable tax authority upon audit.

3.1.26 Solvency. (a) Neither Borrower nor Op Co Pledgor entered into the Loan or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and (b) each of Borrower and Op Co Pledgor has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Giving effect to the Loan Documents, the fair saleable value of Borrower’s
assets exceeds and will, immediately following the execution and delivery of the
Loan Documents, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become or may become absolute and matured. Borrower’s assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower does not intend to, and does not believe that it will, incur
debt and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower).

3.1.27 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by any Legal Requirements or by the terms and
conditions of this Agreement or the other Loan Documents.

3.1.28 Organizational Chart. The organizational chart attached hereto as
Schedule VII is true, correct and complete and illustrates all Persons who have
a ten percent (10%) or greater direct or indirect ownership interest in or right
of Control of Borrower and Op Co Pledgor.

3.1.29 Bank Holding Company. Neither Borrower nor Op Co Pledgor is a “bank
holding company” or a direct or indirect subsidiary of a “bank holding company”
as defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

 

68



--------------------------------------------------------------------------------

3.1.30 Intentionally Omitted.

3.1.31 Investment Company Act. Neither Borrower nor Op Co Pledgor is (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; or
(b) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

3.1.32 Intentionally Omitted.

3.1.33 No Bankruptcy Filing. No petition in bankruptcy has ever been filed
against Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee or any
Control Affiliate of Borrower, Mortgage Borrower, Op Co Pledgor, or Operating
Lessee, and none of Borrower, Mortgage Borrower, Op Co Pledgor, nor Operating
Lessee nor any Control Affiliate of Borrower, Mortgage Borrower, Op Co Pledgor,
nor Operating Lessee has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. None of
Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee nor, to the
Actual Knowledge of Borrower or Op Co Pledgor, any Control Affiliate of
Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower’s,
Mortgage Borrower’s, Op Co Pledgor’s, or Operating Lessee’s or such Control
Affiliate’s assets or properties, and neither Borrower nor Op Co Pledgor has
knowledge of any Person contemplating the filing of any such petition against
Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee or any Control
Affiliate of Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee.

3.1.34 Full and Accurate Disclosure. No information contained in this Agreement,
the other Loan Documents, or any written statement or document furnished by or
on behalf of Borrower or Op Co Pledgor in connection with the Loan or pursuant
to the terms of this Agreement or any other Loan Document contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact or circumstance
presently known to Borrower or Op Co Pledgor which has not been disclosed to
Lender and which would reasonably be expected to have a Material Adverse Effect.

3.1.35 Foreign Person. Neither Borrower nor Op Co Pledgor is a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.

3.1.36 No Change in Facts or Circumstances; Disclosure. All information
submitted by or on behalf of Borrower and Op Co Pledgor to Lender in respect of
Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee, the Collateral,
and the Property and in all financial statements, rent rolls (including the rent
roll attached hereto as Schedule IX), reports, certificates and other documents
in respect of Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee, the
Collateral, and the Property submitted in connection with the Loan or in

 

69



--------------------------------------------------------------------------------

satisfaction of the terms of this Agreement or the other Loan Documents and all
statements of fact made by or on behalf of Borrower and Op Co Pledgor in this
Agreement or in any other Loan Document, are true, correct and complete in all
material respects. There has been no material adverse change in any condition,
fact, circumstance or event that would make any such information or statement of
fact inaccurate, incomplete or otherwise misleading in any material respect or
that otherwise has or could have a Material Adverse Effect.

3.1.37 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time and/or the giving of notice would constitute a default thereunder. The
Management Agreement was entered into on commercially reasonable terms.

3.1.38 Perfection of Accounts. Each of Borrower and Op Co Pledgor hereby
represents and warrants to Lender that:

(a) Other than in connection with the Mortgage Loan Documents, neither Mortgage
Borrower nor Operating Lessee has sold, pledged, transferred or otherwise
conveyed the Clearing Account and/or the Cash Management Account; and;

(b) The Property is not subject to any cash management system (other than
pursuant to the Mortgage Loan Documents).

3.1.39 Intentionally Omitted.

3.1.40 Intentionally Omitted.

3.1.41 Patriot Act.

(a) None of the funds or other assets of Borrower, Borrower’s Sole Member, Op Co
Pledgor, Op Co Pledgor’s Sole Member, Sponsor, or Guarantor (each a “Covered
Party”) constitute property of, or are owned or Controlled by any Prohibited
Person, with the result that such constitution or ownership in or Control of any
Covered Party, as applicable, is prohibited by law, or the Loan would be in
violation of any law.

(b) No Prohibited Person has any direct equity interest in or Controls any
Covered Party, or to the Actual Knowledge of Borrower or Op Co Pledgor, has a
material indirect equity interest in any Covered Party, with the result that
such interest in the Covered Party, as applicable (whether directly or
indirectly), is prohibited by law or the Loan would be in violation of any law.

(c) None of the funds or other assets of any Covered Party, as applicable, have
been derived from any unlawful activity with the result that such funds or other
assets of such Covered Party are prohibited by law or the Loan would be in
violation of any law.

(d) No Covered Party, no owner of any Covered Party and no indirect owner of any
Covered Party, as applicable, has dealt or will deal in, or otherwise has
engaged or will engage in, any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 with the
result in each instance that the Loan would be in violation of any law.

 

70



--------------------------------------------------------------------------------

(e) To the Actual Knowledge of Borrower and Op Co Pledgor, none of their
respective brokers or other agents acting or benefiting in any capacity in
connection with the Loan is a Prohibited Person and none of their respective
brokers or other agents acting or benefiting in any capacity in connection with
the Loan has conducted or will conduct any business or has engaged or will
engage in any transaction or dealing with any Prohibited Person, including
making or receiving any contribution of funds, goods or services to or for the
benefit of any Prohibited Person.

(f) Each of Borrower and Op Co Pledgor covenants and agrees to deliver to Lender
any certification or other evidence as Lender may reasonably request from time
to time, confirming Borrower’s and Op Co Pledgor’s compliance with this
Section 3.1.41.

3.1.42 Franchise Agreement. The Franchise Agreement is in full force and effect
and there is no default thereunder by Mortgage Borrower or Operating Lessee, or
to Borrower’s and Op Co Pledgor’s Actual Knowledge, any other party thereto and,
except as set forth on Schedule XII attached hereto, no event has occurred that,
with the passage of time and/or giving of notice, would constitute a default
thereunder by Mortgage Borrower or Operating Lessee, or to Borrower’s and Op Co
Pledgor’s Actual Knowledge, any other party thereto.

3.1.43 No Casualty. The Property has suffered no material Casualty which has not
been fully repaired and the cost thereof fully paid.

3.1.44 Purchase Options. Neither the Property nor any part thereof or interest
therein is subject to any purchase options, rights of first refusal to purchase,
rights of first offer to purchase or other similar rights in favor of any
Person.

3.1.45 Use of Property. The Property consists solely of hotels and related
operations and is used for no other purpose.

3.1.46 Fiscal Year. Each fiscal year of Borrower and Op Co Pledgor commences on
January 1.

3.1.47 Material Agreements.

(a) None of Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee has
entered into, and is not bound by, any Material Agreement which continues in
existence, except those previously disclosed in writing to Lender.

(b) Each of the Material Agreements is in full force and effect, there are no
monetary or other defaults by Borrower, Mortgage Borrower, Op Co Pledgor, or
Operating Lessee thereunder and, to the Actual Knowledge of Borrower and Op Co
Pledgor, there are no monetary or other defaults thereunder by any other party
thereto. None of Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee,
Manager or any other Person acting on Borrower’s or Mortgage Borrower’s behalf
has given or received any notice of default under any Material Agreement that
remains outstanding or in dispute.

 

71



--------------------------------------------------------------------------------

(c) Borrower has delivered (or caused to be delivered) true, correct and
complete copies of the Material Agreements (including all amendments and
supplements thereto) to Lender.

(d) No Material Agreement has as a party an Affiliate of Borrower, Mortgage
Borrower, Op Co Pledgor, or Operating Lessee.

3.1.48 Other Obligations and Liabilities. Neither Borrower nor Op Co Pledgor has
any liabilities or other obligations that arose or accrued prior to the date
hereof that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor Op Co Pledgor
has any known contingent liabilities other than those which have been disclosed
to Lender prior to the date hereof.

3.1.49 Illegal Activity. No portion of the Property or the Collateral has been
purchased by Borrower or Op Co Pledgor with proceeds of any illegal activity.

3.1.50 Intentionally Omitted.

3.1.51 Intentionally Omitted.

3.1.52 Operating Lease. Each Operating Lease is in full force and effect and
Operating Lessee is in possession of the premises demised thereunder;
(b) neither Mortgage Borrower nor Operating Lessee has entered into any other
agreements that have modified, supplemented or amended any of the terms and
provisions of any Operating Lease; (c) each Operating Lease (and any memorandum
thereof), in each case, as amended (if amended) represents the entire agreement
between the parties as to conveyance and operation of the premises demised
thereunder; (d) no rent or other amounts due under any Operating Lease has been
paid more than thirty (30) days in advance of its due date; (e) Operating Lessee
has not filed any claim of offset and has no charge, lien or claim of offset
under any Operating Lease, or otherwise, against the rents or other amounts due
or to become due thereunder; (f) Operating Lessee is the owner of the “Tenant’s”
or “Lessee’s” interest in each Operating Lease and Mortgage Borrower is the
owner of the “Landlord’s” or “Lessor’s” interest in each Operating Lease, (g) no
transfer or assignment of any interest in any Operating Lease exists except as
provided herein and pursuant to the other Loan Documents, (h) Operating Lessee
has not sublet any of the premises demised pursuant to any Operating Lease
except as provided in Section 3.1.22 hereof; (i) without limiting the foregoing,
except as provided for herein and in the other Loan Documents, each of Operating
Lessee’s and Mortgage Borrower’s interest in each Operating Lease is
unencumbered and neither has collaterally assigned the Operating Lease or
otherwise encumbered its interests thereunder in any way except in connection
with the Loan or the Mortgage Loan; (j) neither Operating Lessee nor Mortgage
Borrower is in default under any Operating Lease and neither knows of any event
which but for the passage of time or the giving of notice or both would
constitute an event of default or breach by Operating Lessee or Mortgage
Borrower under the Operating Lease; and (k) a true, correct and complete copy of
each Operating Lease has been delivered to Lender.

 

72



--------------------------------------------------------------------------------

3.1.53 Mortgage Loan Representations and Warranties. All of the representations
and warranties contained in the Mortgage Loan Documents are (i) true and correct
in all material respects and (ii) hereby incorporated into this Agreement and
deemed made hereunder as and when made thereunder and shall remain incorporated
without regard to any waiver, amendment or other modification thereof by the
Mortgage Lender or to whether the Mortgage Loan has been repaid or the related
Mortgage Loan Document has been terminated, unless otherwise consented to in
writing by Lender.

Section 3.2 Survival of Representations.

The representations and warranties set forth in Section 3.1 hereof shall survive
for so long as any amount remains payable to Lender under this Agreement or any
of the other Loan Documents.

IV. BORROWER COVENANTS

Section 4.1 Borrower Affirmative Covenants.

Each of Borrower and Op Co Pledgor hereby covenants and agrees with Lender that:

4.1.1 Existence; Compliance with Legal Requirements. Each of Borrower and Op Co
Pledgor shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply in all material respects (and shall cause each of Mortgage
Borrower and Operating Lessee to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises and comply in all material respects) with all
Legal Requirements applicable to it and to the Collateral and to the Property.
There shall never be committed by Borrower and Op Co Pledgor, and Borrower and
Op Co Pledgor shall not permit any other Person in occupancy of or involved with
the operation or use of the Property to commit any act or omission affording the
federal government, any state or local government or any other Governmental
Authority the right of forfeiture against the Property or the Collateral, or any
part thereof or any monies paid in performance of Borrower’s and Op Co Pledgor’s
obligations under any of the Loan Documents. Borrower and Op Co Pledgor each
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Each of Borrower and Op Co Pledgor
shall at all times cause Mortgage Borrower and Operating Lessee, as applicable,
to maintain, preserve and protect all of their respective franchises and trade
names and preserve all the remainder of their respective property used or useful
in the conduct of their respective its business and shall keep the Property in
good working order and repair, and from time to time make, or cause to be made,
all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents. Borrower
shall cause Mortgage Borrower to keep, or cause to be kept, the Property insured
at all times by financially sound and reputable insurers, to such extent and
against such risks, and maintain liability and such other insurance, as is more
fully provided in this Agreement. After prior notice to Lender, Borrower or Op
Co Pledgor, at its sole cost and expense, may cause or permit Mortgage Borrower
or Operating Lessee to contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with

 

73



--------------------------------------------------------------------------------

due diligence, the validity of any Legal Requirement, the applicability of any
Legal Requirement to Borrower, Op Co Pledgor, Mortgage Borrower, Operating
Lessee, the Collateral, or the Property or any alleged violation of any Legal
Requirement; provided that (a) no Event of Default has occurred is continuing;
(b) such proceeding shall be conducted in accordance with all applicable Legal
Requirements; (c) neither the Property, the Collateral, nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (d) Borrower or Op Co Pledgor shall (or shall cause Mortgage
Borrower or Operating Lessee to) promptly upon final non-appealable
determination thereof comply with such Legal Requirement determined to be valid
or applicable or cure any violation of such Legal Requirement; (e) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower, Op Co Pledgor, Mortgage Borrower, Operating Lessee, the
Collateral, or the Property; and (f) Borrower shall furnish (or cause to be
furnished) such cash or other security as may be required in the proceeding, or
as may be reasonably requested by Lender (not to exceed 125% of the estimated
cost of compliance, any estimated penalties, interest, and fees that may arise
from the non-compliance with such Legal Requirement), to ensure compliance with
such Legal Requirement, together with all interest and penalties, if any,
payable in connection therewith. Lender may apply any such security or part
thereof as necessary to cause compliance with such Legal Requirement at any time
when, in the reasonable judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established and Borrower and Op
Co Pledgor fails to comply therewith (or cause Mortgage Borrower or Operating
Lessee to comply therewith), or the Property or the Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, canceled or lost or there shall be any danger of the Lien of the
Security Instrument or the Pledge Agreement being primed by any related Lien.

4.1.2 Taxes and Other Charges. Borrower shall pay or shall cause Mortgage
Borrower to pay or cause to be paid all Taxes and Other Charges now or hereafter
levied or assessed or imposed against the Property or any part thereof as the
same become due and payable; provided, however, Borrower’s obligation to
directly pay or cause Mortgage Borrower to directly pay Taxes shall be suspended
for so long as Mortgage Borrower complies with the terms and provisions of
Section 6.2 of the Mortgage Loan Agreement. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges no later than ten
(10) days prior to the date the same shall become delinquent; provided, however,
that Borrower is not required to furnish such receipts for payment of Taxes in
the event that Mortgage Borrower complies with the terms and provisions of
Section 6.2 of the Mortgage Loan Agreement. Borrower shall not (and shall not
permit Mortgage Borrower to) permit or suffer and shall promptly cause to be
paid and discharged any Lien or charge against the Property, other than
Permitted Encumbrances and the Liens in favor of Mortgage Lender. After prior
notice to Lender, Borrower or Op Co Pledgor, at its sole cost and expense, may
cause or permit Mortgage Borrower or Operating Lessee to contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges; provided that (a) no Event of Default has occurred and
remains outstanding; (b) such proceeding shall be permitted under and be
conducted in accordance with the applicable or governing provisions of any other
instrument to which Borrower, Op Co Pledgor, Mortgage Borrower, Operating
Lessee, the Collateral, or the Property is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (c) neither the Property, the Collateral, nor any
part thereof or interest therein will be in imminent danger of being sold,
forfeited,

 

74



--------------------------------------------------------------------------------

terminated, canceled or lost; (d) Borrower or Op Co Pledgor shall (or shall
cause Mortgage Borrower or Operating Lessee to) promptly upon final
non-appealable determination thereof pay the amount of any such Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (e) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (f) Borrower shall
furnish (or cause to be furnished) such cash or other security as may be
required in the proceeding, or as may be reasonably requested by Lender (not to
exceed 125% of the amount in dispute plus any estimated interest, penalties,
fees, or other charges that may accrue during such contest), to ensure the
payment of any such Taxes or Other Charges, together with all interest and
penalties, if any, thereon. Lender may pay over, assign or transfer any such
security or part thereof held by Lender to the claimant entitled thereto at any
time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property or the Collateral (or any part thereof
or interest therein) shall be in imminent danger of being sold, forfeited,
terminated, canceled or lost.

4.1.3 Litigation. Borrower and Op Co Pledgor shall give prompt notice to Lender
of any litigation or governmental proceedings pending or, to Borrower’s or Op Co
Pledgor’s Actual Knowledge, threatened against the Property, the Collateral,
Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee, or Guarantor
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect. Borrower and Op Co Pledgor shall cooperate (and shall cause
Mortgage Borrower and Operating Lessee to cooperate) in all reasonable respects
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect on the rights of Lender hereunder or under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

4.1.4 Access to Property. Borrower and Op Co Pledgor shall cause Mortgage
Borrower and Operating Lessee to permit agents, representatives and employees of
Lender to inspect the Property or any part thereof at reasonable hours upon
reasonable advance notice.

4.1.5 Further Assurances; Supplemental Mortgage Affidavits. Each of Borrower and
Op Co Pledgor shall, and shall cause Mortgage Borrower and Operating Lessee to,
at its sole cost and expense:

(a) upon Lender’s request, furnish to Lender all existing boundary surveys,
footing or foundation surveys, appraisals, title and other insurance reports and
agreements relating to the Property and each and every other existing document,
certificate, agreement and instrument required to be furnished by Borrower or Op
Co Pledgor pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith provided, that so long as no Event
of Default is continuing, neither Borrower nor Op Co Pledgor shall be required
to deliver (i) an updated appraisal with respect to any Property, unless (A) the
aggregate cash flow from the Property shall decrease by more than twenty percent
(20%) from the prior year or (B) an updated appraisal shall otherwise be
specifically required pursuant to the provisions of this Agreement, or (ii) an
updated survey for any Property, unless there shall be any changes to the
footprint of the Improvements with respect to such Property or there shall be
any other material change, including the granting of any easement or other
encumbrance that shall be able to be plotted on such survey;

 

75



--------------------------------------------------------------------------------

(b) cure, or cause to be cured, any defects in the execution and delivery of the
Loan Documents;

(c) execute and deliver, or cause to be executed and delivered, all such
documents, instruments, certificates, assignments and other writings and do, or
cause to be done, such other acts reasonably necessary (i) to correct any
omissions in the Loan Documents, (ii) to evidence, protect or preserve the
collateral at any time securing or intended to secure the Obligations, (iii) to
perfect, protect or preserve any Liens created under any of the Loan Documents,
or (iv) to make any recordings, file any notices, or obtain any consents, as may
be necessary in connection with (i) or (ii) (including, without limitation, the
execution and delivery of all such writings necessary to transfer, to the extent
permitted by applicable law, any liquor licenses with respect to the Property
into the name of Lender or its designee during the continuance of an Event of
Default and following the acceleration of the Loan); and

(d) do and execute, or cause to be done and executed, all such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents, as Lender shall reasonably require from time to time.

4.1.6 Financial Reporting.

(a) GAAP. Borrower and Op Co Pledgor shall keep and maintain, or shall cause to
be kept and maintained, in accordance with the Uniform System of Accounts and
reconciled in accordance with GAAP (or such other accounting basis acceptable to
Lender) and the requirements of Regulation AB, proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower,
Mortgage Borrower, Op Co Pledgor, and Operating Lessee and all items of income
and expense in connection with the Collateral and the operation of the Property.
All financial statements delivered to Lender pursuant to this Section 4.1.6
shall be prepared in accordance with the Uniform System of Accounts and
reconciled in accordance with GAAP (or such other accounting basis acceptable to
Lender) and consistently applied and the requirements of Regulation AB.

(b) Monthly Reports. Borrower or Op Co Pledgor shall furnish, or cause to be
furnished, to Lender on or before twenty (20) days after the end of each
calendar month the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct and complete and fairly present the
financial condition and results of the operations of Borrower, Mortgage
Borrower, Op Co Pledgor, Operating Lessee, the Collateral, and the Property (on
an Individual Property-by-Individual Property basis) (subject to normal year-end
adjustments) as applicable: (i) an occupancy report for the subject month,
including an average daily rate, and any franchise inspection reports received
by Mortgage Borrower or Operating Lessee during such month; (ii) monthly and
year-to-date operating statements prepared for such month, noting Gross Income
from Operations, Operating Expenses, Capital Expenditures, Net Operating Income,
Net Cash Flow, Underwritten Net Cash Flow and such other information necessary
and sufficient to fairly represent the financial position and results of
operation of the Property during

 

76



--------------------------------------------------------------------------------

such month, all in form satisfactory to Lender; and (iii) a calculation
reflecting the Debt Yield as of the last day of such month for the immediately
preceding twelve (12) month period. In addition, such Officer’s Certificate
shall also state the representations and warranties of Borrower and Op Co
Pledgor set forth in Section 3.1.24 are true and correct as of the date of such
certificate with such exceptions as shall be necessary to cause such statement
to be factually correct in all material respects, and that there are no trade
payables and operational debt outstanding for more than sixty (60) days except
to the extent being contested in accordance with the provisions of the Loan
Documents. On or before thirty (30) days after the end of each calendar month,
Borrower or Op Co Pledgor also will furnish, or cause to be furnished, to Lender
the most current Smith Travel Research Reports in the form of Schedule X hereto
then available to Mortgage Borrower or Operating Lessee reflecting market
penetration and relevant hotel properties competing with the Property.

(c) Quarterly Reports. Borrower Op Co Pledgor shall furnish, or cause to be
furnished, to Lender on or before forty-five (45) days after the end of each
calendar quarter the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct and complete and fairly present the
financial condition and results of the operations of Borrower, Mortgage
Borrower, Op Co Pledgor, Operating Lessee, the Collateral, and the Property (on
an Individual Property-by-Individual Property basis) (subject to normal year-end
adjustments) as applicable: (i) an occupancy report for the subject quarter,
including an average daily rate; (ii) (A) a balance sheet for Borrower as of the
last day of such quarter and (B) quarterly and year-to-date operating statements
prepared for such quarter, noting Gross Income from Operations, Operating
Expenses, Capital Expenditures, Net Operating Income, Net Cash Flow,
Underwritten Net Cash Flow and such other information necessary and sufficient
to fairly represent the financial position and results of operation of the
Property during such quarter, all in form satisfactory to Lender; and (iii) a
calculation reflecting the Debt Yield as of the last day of such quarter for the
last four quarters. In addition, such Officer’s Certificate shall also state
that the representations and warranties of Borrower and Op Co Pledgor set forth
in Section 3.1.24 are true and correct as of the date of such certificate with
such exceptions as shall be necessary to cause such statement to be factually
correct in all material respects, and that there are no trade payables and
operational debt outstanding for more than sixty (60) days except to the extent
being contested in accordance with the provisions of the Loan Documents.

(d) Annual Reports. Borrower or Op Co Pledgor shall furnish, or cause to be
furnished, to Lender annually, within ninety (90) days following the end of each
Fiscal Year of Borrower, a complete copy of Borrower’s annual financial
statements audited by a “Big Four” accounting firm or other independent
certified public accountant acceptable to Lender in accordance with the Uniform
System of Accounts and reconciled in accordance with GAAP (or such other
accounting basis acceptable to Lender) and the requirements of Regulation AB
covering the Property for such Fiscal Year and containing statements of profit
and loss for Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee, the
Collateral, and the Property (on an Individual Property-by-Individual Property
basis) and a balance sheet for Borrower and Op Co Pledgor. Such statements shall
set forth the financial condition and the results of operations for the Property
(on an Individual Property-by-Individual Property basis) for such Fiscal Year
and shall include, but not be limited to, amounts representing annual Gross
Income from Operations, Operating Expenses, Capital Expenditures, Net Operating
Income, Net Cash Flow, and Underwritten Net Cash Flow. Borrower’s and Mortgage
Borrower’s annual

 

77



--------------------------------------------------------------------------------

financial statements shall be accompanied by (i) an Officer’s Certificate
stating that each such annual financial statement presents fairly the financial
condition and the results of operations of Borrower, Mortgage Borrower, Op Co
Pledgor, Operating Lessee, the Collateral, and the Property being reported upon
and has been prepared in accordance with the Uniform System of Accounts and
reconciled in accordance with GAAP (or such other accounting basis acceptable to
Lender) and the requirements of Regulation AB, (ii) an unqualified opinion of a
“Big Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, and (iii) occupancy statistics for the Property
(on an Individual Property-by-Individual Property basis).

(e) Certification; Supporting Documentation. Each such financial statement shall
be in scope and detail reasonably satisfactory to Lender and certified by the
chief financial officer or representative of Borrower.

(f) Access. Upon reasonable prior notice, Lender shall have the right from time
to time during normal business hours to examine such books, records and accounts
at the office of Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee
or other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire. During the continuance of an
Event of Default, Borrower shall pay any costs and expenses incurred by Lender
to examine Borrower’s, Mortgage Borrower’s, Op Co Pledgor’s, or Operating
Lessee’s accounting records with respect to the Collateral or the Property, as
Lender shall determine to be necessary or appropriate in the protection of
Lender’s interest.

(g) Format of Delivery. Any reports, statements or other information required to
be delivered under this Agreement shall be delivered (i) in paper form, (ii) by
electronic mail, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form reasonably acceptable to Lender.

(h) Annual Budget. For the partial year period commencing on the date hereof,
and for each Fiscal Year thereafter, Borrower or Op Co Pledgor shall submit (or
cause Mortgage Borrower or Operating Lessee to submit) to Lender an Annual
Budget not later than thirty (30) days prior to the commencement of such period
or Fiscal Year, which Annual Budget shall set forth, on a month-by-month basis,
in reasonable detail, each line item of Borrower’s (or Mortgage Borrower’s) good
faith estimate of Gross Income from Operations, Operating Expenses and Capital
Expenditures (in each case on an Individual Property-by-Individual Property
basis) for such period or Fiscal Year and shall otherwise be in form reasonably
satisfactory to Lender. The Annual Budget and any revisions thereto shall be
subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”), which shall not be unreasonably withheld, conditioned, or
delayed. In the event that Lender objects to a proposed Annual Budget submitted
by Borrower, Lender shall advise Borrower of such objections within fifteen (15)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such reasonable objections) and Borrower shall promptly revise
such Annual Budget and resubmit the same to Lender. Lender shall advise Borrower
of any objections to such revised Annual Budget within ten (10) days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objections) and Borrower shall promptly

 

78



--------------------------------------------------------------------------------

revise the same in accordance with the process described in this
Section 4.1.6(h) until Lender approves the Annual Budget. Until such time that
Lender approves a proposed Annual Budget, the most recently Approved Annual
Budget shall apply; provided that, such Approved Annual Budget shall be adjusted
to reflect actual increases in Taxes, Insurance Premiums and Other Charges. At
any time that Lender’s approval is required under this Section 4.1.6(h) with
respect to an Annual Budget, Lender’s approval shall be deemed granted if the
Deemed Approval Requirements have been satisfied with respect thereto. In the
event that Borrower must incur an extraordinary operating expense or capital
expense not set forth in the applicable Approved Annual Budget or which results
in an increase of more than ten percent (10%) of any individual line item for
any Individual Property (each, an “Extraordinary Expense”), then Borrower shall
promptly deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval, which shall not be unreasonably
withheld, conditioned, or delayed.

(i) Additional Information. Borrower shall submit (or cause to be submitted) to
Lender the financial data and financial statements required, and within the time
periods required, under Sections 9.1(d), (e) and (f), if and when applicable.

(j) Other Required Information. Borrower shall furnish (or caused to be
furnished) to Lender, within ten (10) Business Days after request (or as soon
thereafter as may be reasonably possible), such further detailed information
with respect to the operation of the Property and the financial affairs of
Borrower, Mortgage Borrower, Op Co Pledgor, and Operating Lessee as may be
reasonably requested by Lender (including, without limitation, a comparison of
the budgeted income and expenses as set forth in the applicable Approved Annual
Budget and the actual income and expenses for the applicable month, quarter or
year and year-to-date for the Property, together with a detailed explanation of
any variances of more than ten percent (10%) between budgeted and actual amounts
for any Individual Property for such periods).

(k) Reporting Default. If Borrower fails to provide to Lender the financial
statements and other information specified in this Section 4.1.6 within the
respective time period specified, and such failure continues for ten
(10) Business Days following written notice from Lender, then such failure
shall, at Lender’s election, constitute an Event of Default following written
notice from Lender.

4.1.7 Title to Property and the Collateral. Borrower shall cause Mortgage
Borrower to warrant and defend (a) its title to the Property, subject only to
the Liens created by the Mortgage Loan Documents and Permitted Encumbrances, and
(b) the validity and priority of the Liens of the Security Instrument and the
Assignment of Leases on the Property, subject only to the Liens permitted
hereunder (including the Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Each of Borrower and Op Co Pledgor shall
warrant and defend (a) its title to the applicable Collateral, subject only to
the Permitted Encumbrances, and (b) the validity and priority of the Lien of the
Pledge Agreement on the Collateral, subject only to the Liens permitted
hereunder (including the Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
out-of-pocket losses, costs, damages or expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender if an interest in the Property,
the Collateral, or any part thereof is claimed by any other Person except as
expressly permitted hereunder.

 

79



--------------------------------------------------------------------------------

4.1.8 Estoppel Statement.

(a) Borrower shall deliver to Lender, within ten (10) Business Days after
Lender’s request, a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Loan, (ii) the unpaid principal amount
of the Note, (iii) the interest rate of the Note, (iv) the date installments of
principal and/or interest were last paid, (v) any offsets or defenses to the
payment and performance of the Obligations, if any, of which Borrower has Actual
Knowledge, and (vi) that this Agreement and the other Loan Documents are valid,
legal and binding obligations of Borrower and have not been modified (or, if
modified, giving particulars of such modification); provided that, unless an
Event of Default shall be continuing, Borrower shall not be required to deliver
such estoppel certificate more frequently than two (2) times in any calendar
year.

(b) Borrower shall or shall cause Mortgage Borrower to, or Op Co Pledgor shall
or shall cause Operating Lessee to, use commercially reasonably efforts to
deliver to Lender upon Lender’s request, an estoppel certificate from each
Tenant under any Lease in form and substance reasonably satisfactory to Lender;
provided that (i) Borrower and Op Co Pledgor shall only be required to cause
Mortgage Borrower or Operating Lessee to use commercially reasonable efforts to
obtain an estoppel certificate from any Tenant not required to provide an
estoppel certificate under its Lease (or not required to provide an estoppel at
the frequency with which Lender has requested same), (ii) such estoppel
certificate may be in the form required under such Lease, and (iii) unless an
Event of Default shall be continuing, neither Borrower nor Op Co Pledgor shall
be required to cause Mortgage Borrower or Operating Lessee to deliver such
estoppel certificate from any Tenant more frequently than two (2) times in any
calendar year.

(c) After written request by Lender, Borrower shall cause Mortgage Borrower to,
within ten (10) Business Days, furnish to Lender a statement, duly acknowledged
and certified, setting forth (i) the original principal amount of the Mortgage
Loan, (ii) the outstanding principal balance of the Mortgage Loan, (iii) the
interest rate of the Mortgage Loan, (iv) the date installments of interest
and/or principal were last paid under the Mortgage Loan, (v) any offsets or
defenses to the performance of the Obligations (as defined in the Mortgage Loan
Agreement), if any, claimed by Mortgage Borrower and (vi) that the Mortgage Note
executed by Mortgage Borrower (subject only to bankruptcy, insolvency and
similar laws affecting rights of creditors generally), the Mortgage Loan
Agreement, the Security Instrument and the other Mortgage Loan Documents are
valid, legal and binding obligations of Mortgage Borrower and have not been
modified or if modified, giving particulars of such modification.

4.1.9 Leases.

(a) All Leases and all renewals, modifications and amendments thereof executed
after the date hereof shall be subject to Lender’s prior approval, which
approval shall not be unreasonably withheld or delayed. At any time that
Lender’s consent or approval is required under this Section 4.1.9 with respect
to any Lease, Lender’s approval shall be deemed granted if the Deemed Approval
Requirements have been satisfied with respect thereto.

 

80



--------------------------------------------------------------------------------

(b) Borrower and Op Co Pledgor shall cause each of Borrower and Operating
Lessee, as applicable, to (i) perform the material obligations which it is
required to perform under the Leases; (ii) enforce, in accordance with
commercially reasonable practices for properties similar to the Property, the
obligations to be performed by the Tenants thereunder; (iii) promptly furnish to
Lender any notice of default or termination received by it from any Tenant, and
any notice of default or termination given by it to any Tenant; (iv) not collect
any Rents under Leases for more than one (1) month in advance of the time when
the same shall become due, except for bona fide security deposits; (v) not enter
into any ground Lease or master Lease of any part of the Property; (vi) not
further assign or encumber any Lease or the Rents (except as contemplated by the
Loan Documents); (vii) not, except with Lender’s prior consent, cancel or accept
surrender or termination of any Lease (other than in accordance with its terms
or following a material default by the Tenant in the terms thereof); and
(viii) not, except with Lender’s prior consent (which approval shall not be
unreasonably withheld or delayed), modify or amend any Lease (except for minor
modifications and amendments entered into in the ordinary course of business,
consistent with prudent property management practices, not affecting the
economic terms of the applicable Lease). Any action in violation of clause (v),
(vi), (vii) or (viii) of this Section 4.1.9(b) shall be void at the election of
Lender.

(c) Neither Borrower nor Op Co Pledgor shall (and neither shall permit Mortgage
Borrower nor Operating Lessee, as applicable, to) permit or consent to any
assignment or sublease of any Lease without Lender’s prior approval, which
approval shall not be unreasonably withheld or delayed (other than any
assignment or sublease expressly permitted under a Lease pursuant to a
unilateral right of Tenant thereunder not requiring the consent of Mortgage
Borrower or Operating Lessee).

(d) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Lender in connection with
the review of any proposed Lease, any other matter requiring Lender’s consent
under this Section 4.1.9.

(e) Within ten (10) Business Days after Lender’s request, Borrower shall furnish
(or caused to be furnished) to Lender a statement of all tenant security or
other deposits and copies of all Leases not previously delivered to Lender,
certified as being true, correct and complete.

(f) All security deposits of Tenants, if any, whether held in cash or any other
form, shall be held in compliance with all applicable Legal Requirements. During
the continuance of an Event of Default, Borrower shall cause Mortgage Borrower
to, if permitted by the applicable Legal Requirements, cause all such security
deposits (and any interest thereon) to be transferred to the Cash Management
Account to be held by Cash Management Bank in a separate Eligible Account
subject to the terms of the Leases. Any bond or other instrument which Mortgage
Borrower or Operating Lessee is permitted to hold in lieu of cash security
deposits under the applicable Legal Requirements (i) shall be maintained in full
force and effect in the full amount of such deposits unless replaced by cash
deposits as described above or

 

81



--------------------------------------------------------------------------------

applied in accordance with the terms of the Lease, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall, if permitted by the
applicable Legal Requirements, name Lender as payee or mortgagee thereunder (or,
at Lender’s option, be fully assignable to Lender), and (iv) shall in all
respects comply with the applicable Legal Requirements and otherwise be
satisfactory to Lender. Borrower or Op Co Pledgor shall, upon request, provide
Lender with evidence satisfactory to Lender of its compliance with the
foregoing.

4.1.10 Alterations. Lender’s prior approval shall be required in connection with
any alterations to the Property (a) (i) that could reasonably be expected to
have a Material Adverse Effect, (ii) the cost of which (including any related
alteration, improvement or replacement) is reasonably anticipated to exceed the
Alteration Threshold, or (iii) that could materially adversely affect any
structural component of any Improvements, any utility or HVAC system at the
Property or the exterior of any building constituting a part of any
Improvements, or (b) any alterations to the Property during the continuation of
any Event of Default, which approval, in each case under clause (a) or (b), may
be granted or withheld in Lender’s sole discretion, unless such alterations
constitute required PIP Work, in which case the same shall be subject to
Lender’s approval in Lender’s reasonable discretion. Any alteration to the
Property shall be done and completed by Borrower or Mortgage Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements. If the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Property shall at any time exceed the
Alteration Threshold, Borrower shall at Lender’s request, promptly deliver (or
cause Mortgage Borrower to promptly deliver) to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (A) cash, (B) Letters of Credit,
(C) U.S. Obligations or (D) other securities constituting Permitted Investments,
provided that Lender shall have received a Rating Agency Confirmation as to the
form and issuer of same. Such security shall be in an amount equal to the excess
of the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under the Leases; provided that the applicable Leases
shall be in full force and effect, and other than such amounts allocable to PIP
Work with respect to which sufficient funds are held in the PIP Account) over
the Alteration Threshold, and, at Lender’s option, Lender shall have the right
to apply such security from time to time to pay for such alterations. Upon
substantial completion of any alteration to the Property requiring Lender’s
consent hereunder, Borrower shall provide (or cause Mortgage Borrower to
provide) evidence satisfactory to Lender that (1) such alteration was
constructed in accordance with all applicable Legal Requirements, (2) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with such alteration have been paid in full
and have delivered unconditional releases of liens (except to the extent the
same are being contested in accordance with the terms of this Agreement), and
(3) all material licenses and permits necessary for the use, operation and
occupancy of the Improvements (other than those which depend on the performance
of Tenant improvement work to be performed by Tenant) have been issued, provided
that, if any such license or permit is temporary in nature, Borrower shall
diligently pursue (or cause Mortgage Borrower to diligently pursue) procuring a
permanent license or permit from the applicable Governmental Authority. Borrower
shall not be required to deliver to Lender the security described in this
Section if Mortgage Borrower has delivered to Mortgage Lender security under the
comparable section of the Mortgage Loan Agreement.

 

82



--------------------------------------------------------------------------------

4.1.11 Net Liquidation Proceeds After Debt Service. Each of Borrower and Op Co
Pledgor shall cooperate with Lender in obtaining for Lender, in accordance with
the relevant provisions of this Agreement, the benefits of any Net Liquidation
Proceeds After Debt Service, and Lender shall be reimbursed for any reasonable
out-of-pocket expenses incurred in connection therewith (including reasonable
attorneys’ fees and disbursements and the reasonable expense of any appraisal
obtained by Lender in case of a Liquidation Event that is a Casualty or
Condemnation).

4.1.12 Material Agreements. Borrower and Op Co Pledgor shall and shall cause
Mortgage Borrower and Operating Lessee to (a) promptly perform and/or observe,
in all material respects, the covenants, agreements and conditions required to
be performed and observed by it under each Material Agreement and Operating
Agreement to which it is a party, and do all things necessary to preserve and to
keep unimpaired its material rights thereunder, (b) promptly notify Lender in
writing of the giving of any notice of any material default by any party under
any Material Agreement and Operating Agreement of which it is aware, and
(c) enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by any other party under
each Material Agreement and Operating Agreement to which it is a party in a
commercially reasonable manner.

4.1.13 Performance by Borrower. Borrower and Op Co Pledgor shall, in a timely
manner, observe, perform and fulfill each and every covenant, term and provision
of each Loan Document executed and delivered by it, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by it without the
prior consent of Lender.

4.1.14 Costs of Enforcement/Remedying Defaults. In the event (a) that Lender
exercises any or all of its rights or remedies under the Pledge Agreement or any
other Loan Documents as and when permitted thereby, (b) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Mortgage Borrower, Op Co Pledgor, Operating Lessee, or Guarantor or an
assignment by Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee, or
Guarantor for the benefit of its creditors, or (c) that Lender shall remedy or
attempt to remedy any Event of Default, Borrower shall be chargeable with and
agrees to pay all reasonable out-of-pocket costs and expenses incurred by Lender
as a result thereof, including costs of collection and defense (including
reasonable attorneys’, experts’, consultants’ and witnesses’ fees and
disbursements) in connection therewith and in connection with any appellate
proceeding or post-judgment action, which shall be due and payable within ten
(10) Business Days of written demand. All such indebtedness shall be secured by
the Pledge Agreement.

4.1.15 Business and Operations. Borrower and Op Co Pledgor will continue to
engage in the businesses currently conducted by it as and to the extent the same
are necessary for the ownership of the Collateral. Borrower and Op Co Pledgor
will cause Mortgage Borrower and Operating Lessee, as applicable, to continue to
engage in the businesses presently conducted by it as and to the extent the same
are necessary for the ownership, management and operation of the Property.
Borrower and Op Co Pledgor will cause Mortgage Borrower and Operating Lessee to
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
management and operation of the Property. Borrower and Op Co Pledgor will cause
Mortgage Borrower and Operating Lessee to cause each Individual Property to be
maintained at all times as a hotel.

 

83



--------------------------------------------------------------------------------

4.1.16 Intentionally Omitted.

4.1.17 Intentionally Omitted.

4.1.18 Handicapped Access.

(a) Borrower covenants and agrees that the Property shall at all times comply to
the extent applicable with the requirements of the Americans with Disabilities
Act of 1990, the Fair Housing Amendments Act of 1988, all federal, state and
local laws and ordinances related to handicapped access and all rules,
regulations, and orders issued pursuant thereto including, without limitation,
the Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (collectively, the “Access Laws”).

(b) Each of Borrower and Op Co Pledgor covenants and agrees to give prompt
notice to Lender of the receipt by it or by Mortgage Borrower or Operating
Lessee of any notice of material violation of any Access Laws and of the
commencement of any proceedings or investigations which relate to compliance
with any Access Laws with respect to the Property.

4.1.19 Additional Reports. Each of Borrower and Op Co Pledgor shall deliver to
Lender as soon as reasonably available, but in no event later than thirty
(30) days after such items become available to it in final form, copies of any
final engineering, environmental or seismic reports prepared for Borrower,
Mortgage Borrower, Op Co Pledgor, or Operating Lessee with respect to the
Property.

4.1.20 Notice of Certain Events. Borrower and Op Co Pledgor shall promptly
notify Lender when it obtains Actual Knowledge of (a) any Default or Event of
Default, together with a detailed statement of the steps being taken to cure
such Default or Event of Default; (b) any notice of default received by it under
any material agreement, document or instrument to which it is a party or to
which it, Mortgage Borrower, Operating Lessee, the Collateral, or the Property
is subject; (c) any notice of default received by it, Mortgage Borrower, or
Operating Lessee under any other obligations relating to the Collateral or the
Property or otherwise material to its or Mortgage Borrower’s or Operating
Lessee’s business; and (d) any pending or threatened (in writing) legal,
judicial, administrative or regulatory proceedings, including any disputes
between it and any Governmental Authority, affecting it, Mortgage Borrower, or
Operating Lessee or the Collateral or the Property.

4.1.21 Further Assurances; Power of Attorney. Borrower irrevocably appoints
Lender as its true and lawful attorney-in-fact, exercisable from and after the
occurrence and continuance of an Event of Default, to do, in its name or
otherwise, any and all acts and to execute any and all documents that are
necessary for the purpose of exercising and perfecting any and all rights and
remedies available to Lender under the Loan Documents, at law and in equity,
including, without limitation, such rights and remedies available to Lender
pursuant to Section 10.2, Section 10.3, and Section 10.4 (and the above powers
granted to Lender are coupled with an interest and shall be irrevocable).

 

84



--------------------------------------------------------------------------------

4.1.22 Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (a) deducting the Loan from the value of the Collateral for the purpose
of taxation or (b) affecting any Lien on the Collateral, Borrower shall promptly
pay to Lender, on demand, all taxes, costs and charges for which Lender is or
may be liable as a result thereof; provided, however, that if such payment would
be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Lender may declare all amounts owing under the Loan
Documents to be immediately due and payable.

4.1.23 Intentionally Omitted.

4.1.24 Intentionally Omitted.

4.1.25 Patriot Act Compliance. Borrower will use its good faith and commercially
reasonable efforts to comply with the Patriot Act and all applicable
requirements of Governmental Authorities relating to terrorism and money
laundering. Lender shall have the right to audit Borrower’s compliance with the
Patriot Act and all applicable requirements of Governmental Authorities relating
to terrorism and money laundering. In the event that Borrower fails to comply
with the Patriot Act or any such requirements of Governmental Authorities,
Lender may, at its option, cause Borrower to comply therewith, to the extent
such non-compliance can be remedied. All reasonable out-of-pocket costs and
expenses incurred by Lender in connection therewith shall be paid by Borrower to
Lender, upon within ten (10) Business Days demand. All such indebtedness shall
be secured by the Pledge Agreement.

4.1.26 Operating Lease.

(a) Each of Borrower and Op Co Pledgor shall cause each of Mortgage Borrower and
Operating Lessee, respectively, to (i) promptly perform and observe all of the
material covenants required to be performed and observed by it under the
applicable Operating Lease in accordance with the terms thereof and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under any
Operating Lease of which it is aware; (iii) promptly deliver to Lender a copy of
any notice of default or other material notice under any Operating Lease
delivered to Operating Lessee by Mortgage Borrower or to Mortgage Borrower by
Operating Lessee; (iv) promptly give notice to Lender of any notice or
information that Mortgage Borrower receives which indicates that Operating
Lessee is terminating any Operating Lease or that Operating Lessee is otherwise
discontinuing its operation of the Property; and (v) promptly enforce in a
commercially reasonable manner the performance and observance of all of the
material covenants required to be performed and observed by Operating Lessee or
Mortgage Borrower, as applicable, under the applicable Operating Lease.

(b) Subject to the rights of Mortgage Lender under the Mortgage Loan Documents,
each of Borrower and Op Co Pledgor hereby assigns to Lender, as further security
for the payment and performance of the Debt and observance of the terms,
covenants and conditions of this Agreement and the other Loan Documents, all of
the rights, privileges and

 

85



--------------------------------------------------------------------------------

prerogatives of Borrower to cause Mortgage Borrower, as landlord and Op Co
Pledgor to cause Operating Lessee, as tenant, as applicable, under each
Operating Lease to surrender the leasehold estates created by such Operating
Lease or to terminate, cancel, modify, change, supplement, alter or amend such
Operating Lease in any material respect subject only to the rights granted to
Borrower and Op Co Pledgor herein and in the other Loan Documents. Each of
Borrower and Operating Lessee agrees not to permit Mortgage Borrower or
Operating Lessee to surrender the leasehold estates created by such Operating
Lease or to terminate, cancel, modify, change, supplement, alter or amend such
Operating Lease, and, any such surrender, termination, cancellation,
modification, change, supplement, alteration or amendment not permitted pursuant
to the foregoing terms of this Section 4.1.26 shall be void and of no force or
effect.

(c) Subject to the rights of Mortgage Lender under the Mortgage Loan Documents,
if during the continuance of an Event of Default, Operating Lessee shall default
in the performance or observance of any term, covenant or condition of any
Operating Lease to be performed or observed by Operating Lessee as tenant
thereunder, if such default is not remedied within the lesser of (i) ten (10)
Business Days of receipt of notice by Borrower from Lender and (ii) such period
of time as, should Operating Lessee fail to remedy such default after receipt of
notice thereof, shall give Lender a reasonable period of time to cure such
default, then, without limiting the generality of the other provisions of this
Section 4.1.26, and without waiving or releasing Op Co Pledgor from any of its
obligations under this Agreement and the other Loan Documents, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of each Operating Lease on the part of Operating
Lessee, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Operating Lessee, to the end that the rights
of Operating Lessee in, to and under such Operating Lease shall be kept
unimpaired and free from default. If Lender shall make any payment or perform
any act or take action in accordance with the preceding sentence, Lender will
notify Operating Lessee thereof. In any such event, subject to the rights of
tenants, subtenants and other occupants under the Leases, Lender and any Person
designated by Lender shall have, and are hereby granted, the right to enter upon
the Properties at any time and from time to time for the purpose of taking any
such action. If Borrower shall deliver to Lender a copy of any notice of default
sent by Mortgage Borrower to Operating Lessee, as tenant under any Operating
Lease, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender, in good faith, in reliance thereon. Any
sums expended by Lender pursuant to this paragraph shall bear interest at the
Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Debt, shall be secured by
the lien of the Pledge Agreement and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

(d) Subject to the rights of Mortgage Lender under the Mortgage Loan Documents,
if, during the continuance of an Event of Default, Mortgage Borrower shall
default in the performance or observance of any term, covenant or condition of
any Operating Lease to be performed or observed by Mortgage Borrower, as
landlord thereunder, if such default is not remedied within the lesser of
(i) ten (10) Business Days of receipt of notice by Borrower from Lender and
(ii) such period of time as, should Mortgage Borrower fail to remedy such
default after receipt of notice thereof, shall give Lender a reasonable period
of time to cure such default, then, without limiting the generality of the other
provisions of this Section 4.1.26, and without

 

86



--------------------------------------------------------------------------------

waiving or releasing Borrower from any of its obligations under this Agreement
and the other Loan Documents, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all of the terms, covenants and conditions of such
Operating Lease on the part of Mortgage Borrower, as landlord thereunder, to be
performed or observed or to be promptly performed or observed on behalf of
Mortgage Borrower, to the end that the rights of Mortgage Borrower in, to and
under such Operating Lease shall be kept unimpaired and free from default. If
Lender shall make any payment or perform any act or take action in accordance
with the preceding sentence, Lender will notify Borrower thereof. In any such
event, subject to the rights of tenants, subtenants and other occupants under
the Leases, Lender and any Person designated by Lender shall have, and are
hereby granted, the right to enter upon the Property at any time and from time
to time for the purpose of taking any such action. If Operating Lessee shall
deliver to Lender a copy of any notice of default sent by Operating Lessee to
Mortgage Borrower, as landlord under any Operating Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. Any sums expended by Lender
pursuant to this paragraph shall bear interest at the Default Rate from the date
such cost is incurred to the date of payment to Lender, shall be deemed to
constitute a portion of the Debt, shall be secured by the lien of the Pledge
Agreement and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefor.

(e) In the event of the bankruptcy, reorganization or insolvency of Mortgage
Borrower or Operating Lessee, any attempt by Mortgage Borrower or Operating
Lessee to surrender its leasehold estate, or any portion thereof, under any
Operating Lease, or any attempt under such circumstances by Mortgage Borrower or
Operating Lessee to terminate, cancel or acquiesce in the rejection of any
Operating Lease without the consent of Lender shall be null and void. Borrower
and Op Co Pledgor each hereby expressly releases, assigns, relinquishes and
surrenders unto Lender (subject to the rights of Mortgage Lender under the
Mortgage Loan Documents) all of its right, power and authority (on behalf of
Mortgage Borrower and Operating Lessee, respectively) to terminate, cancel,
acquiesce in the rejection of, modify, change, supplement, alter or amend each
Operating Lease in any material respect, either orally or in writing, in the
event of the bankruptcy, reorganization or insolvency of Mortgage Borrower or
Operating Lessee, and any attempt on the part of Mortgage Borrower or Operating
Lessee to exercise any such right without the consent of Lender shall be null
and void. Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, each of Borrower and Op Co Pledgor (on behalf of Mortgage Borrower
and Op Co Pledgor, respectively) hereby irrevocably appoints Lender as its true
and lawful attorney-in-fact which power of attorney shall be coupled with an
interest, for the purpose of exercising its rights pursuant to Section 365(h) of
the U.S. Bankruptcy Code or any successor to such Section (i) to obtain for the
benefit of Mortgage Borrower or Operating Lessee or Lender a right to possession
or statutory term of years derived from or incident to such Operating Lease, or
(ii) to treat such Operating Lease as terminated.

(f) Notwithstanding the rejection of the Operating Lease by Mortgage Borrower,
as debtor in possession, or by a trustee for Mortgage Borrower, pursuant to
Section 365 of the U.S. Bankruptcy Code, neither the Lien of the Pledge
Agreement nor Lender’s rights with respect to any Operating Lease shall be
affected or impaired by reason thereof. In the event that Operating Lessee shall
remain in possession of any Property following a rejection of any Operating
Lease by Mortgage Borrower, as debtor in possession, or by a trustee for
Mortgage Borrower, Op Co Pledgor agrees that it shall not permit Operating
Lessee exercise any right of offset against the rent payable under such
Operating Lease, pursuant to Section 365(h)(2) of the U.S. Bankruptcy Code,
without the prior consent of Lender thereto.

 

87



--------------------------------------------------------------------------------

(g) Subject to the rights of Mortgage Lender under the Mortgage Loan Documents,
Lender shall have the right, but shall be under no obligation, to cause Borrower
or Op Co Pledgor, on behalf of Mortgage Borrower or Operating Lessee any renewal
or extension options under each Operating Lease if Mortgage Borrower and/or
Operating Lessee shall fail to exercise any such options. Subject to the rights
of Mortgage Lender under the Mortgage Loan Documents, Op Co Pledgor Operating
Lessee hereby absolutely and unconditionally assigns and grants to Lender Op Co
Pledgor’s irrevocable power of attorney, coupled with an interest, to cause
Operating Lessee to exercise any renewal or extension options under each
Operating Lease on behalf of and in the name of Op Co Pledgor following
Operating Lessee’s failure to do so, and during the continuance of an Event of
Default, to cause Operating Lessee take at any time any or all other actions on
behalf of Op Co Pledgor required for the preservation of each Operating Lease.
Subject to the rights of Mortgage Lender under the Mortgage Loan Documents,
Borrower hereby absolutely and unconditionally assigns and grants to Lender
Borrower’s irrevocable power of attorney, coupled with an interest, to cause
Mortgage Borrower to exercise any renewal or extension options under each
Operating Lease on behalf of and in the name of Borrower following Mortgage
Borrower’s failure to do so, and to cause Mortgage Borrower to take at any time
following the occurrence and during the continuance of an Event of Default any
or all other actions on behalf of Borrower required for the preservation of each
Operating Lease.

(h) In connection with any Securitization or other sale, assignment, transfer or
participation of all or any portion of the Loan, Op Co Pledgor and Borrower
shall within fifteen (15) days after request by Lender, execute, acknowledge and
deliver a statement certifying the items listed in subsections (a)-(h) of this
Section 4.1.26, with such exceptions as shall be necessary to cause such
statement to be factually correct in all material respects.

4.1.27 Liquor License.

(a) In connection with the transfer of the Collateral by foreclosure, conveyance
in lieu of foreclosure or by any other similar method in connection with
Lender’s exercise of remedies in accordance with the terms of the Loan
Documents, to the extent permissible under applicable Legal Requirements,
Borrower and Op Co Pledgor shall cooperate (and shall cause Mortgage Borrower
and Operating Lessee to cooperate) with Lender (or its designee) as Lender
determines is necessary or appropriate to transfer and assign all liquor
licenses to Lender (or its designee) or obtaining replacement liquor licenses
with respect to Property.

(b) Without limiting the foregoing, following the transfer of the Collateral by
foreclosure, conveyance in lieu of foreclosure or by any other similar method in
connection with Lender’s exercise of remedies in accordance with the terms of
the Loan Documents, Lender shall have the right to cause the applicable
authority to cancel all liquor licenses with respect to the Property and issued
in the name of Mortgage Borrower, Operating Lessee or Manager (or any
predecessor, successor or Affiliate thereof) at any time and cause such liquor
licenses to be transferred and reissued in the name of Lender or any designee of
Lender which meets the

 

88



--------------------------------------------------------------------------------

qualifications set forth by the applicable authority. Following the transfer of
the Collateral by foreclosure, conveyance in lieu of foreclosure or by any other
similar method in connection with Lender’s exercise of remedies, upon request by
Lender, to the extent permissible under applicable Legal Requirements, Borrower
and Op Co Pledgor shall cause Borrower or Operating Lessee shall (and/or shall
cause Manager to) execute and deliver to Lender and the applicable authority
such notices, transfer requests, a request to surrender or cancel such liquor
licenses or such forms as may be required by the applicable authority and all
other documents and instruments as may be required to transfer the liquor
licenses to Lender or its designee or to enable Lender or its designee to obtain
a replacement liquor license with respect to the Property.

4.1.28 Required Repairs. Borrower and Op Co Pledgor shall cause Mortgage
Borrower or Operating Lessee to perform the repairs at the Property as more
particularly set forth on Schedule VI hereto (such repairs, collectively, the
“Required Repairs”). It shall be an Event of Default if Mortgage Borrower or
Operating Lessee does not complete the Required Repairs within one (1) year from
the date hereof, provided, that if Mortgage Borrower and/or Operating Lessee
shall have been unable to complete a Required Repair by the required deadline,
after using commercially reasonable efforts to do so, as a result of Force
Majeure or a Casualty or Condemnation at such Individual Property, the required
deadline shall be automatically extended solely as to such Required Repair to
permit Mortgage Borrower and/or Operating Lessee to complete such Required
Repair so long as Mortgage Borrower and/or Operating Lessee is at all times
thereafter diligently and expeditiously proceeding to complete the same
(provided that such additional period shall not exceed ninety (90) days in
respect of any Required Repair).

4.1.29 Building Violations. Borrower shall cause Mortgage Borrower to use
reasonable efforts in a manner consistent with the practices of prudent property
owners in New York City to cause all existing building code violations with
respect to the Property to be discharged of record, in each case, within a
reasonable period of time following the date hereof.

4.1.30 Special Distributions. On each date on which amounts are required to be
disbursed to the Mezzanine Deposit Account pursuant to the terms of the Mortgage
Loan Documents or are required to be paid to Lender pursuant to the terms of any
of the Loan Documents, Borrower shall exercise its rights under the Mortgage
Borrower Company Agreement to cause Mortgage Borrower to make to Borrower a
distribution in an aggregate amount required to be so disbursed to the Mezzanine
Deposit Account or so paid to Lender on such date.

4.1.31 Reserve Funds. Borrower shall cause Mortgage Borrower to deposit and
maintain each of the Reserve Funds as defined in and more particularly set forth
in Article VI of the Mortgage Loan Agreement and to perform and comply with all
the terms and provisions relating thereto.

4.1.32 Notices. Borrower and Op Co Pledgor shall give notice, or cause notice to
be given to Lender, promptly upon the occurrence of:

(a) any Mortgage Loan Event of Default of which it has knowledge; and

 

89



--------------------------------------------------------------------------------

(b) any event of default under any Contractual Obligation of Borrower or Op Co
Pledgor, or, to the knowledge of Borrower, Mortgage Borrower, Operating Lessee,
or Guarantor that would reasonably be likely to have a Material Adverse Effect.

4.1.33 Mortgage Borrower Covenants. Borrower and Op Co Pledgor shall cause
Mortgage Borrower and Operating Lessee to comply with all obligations with which
each of Mortgage Borrower and Operating Lessee has covenanted to comply with and
not to breach any covenants and agreements under the Mortgage Loan Agreement and
all other Mortgage Loan Documents (including, without limitation, those certain
affirmative and negative covenants set forth in Article IV of the Mortgage Loan
Agreement) whether the related Mortgage Loan Document has been repaid or
otherwise terminated, unless otherwise consented to in writing by Lender.

4.1.34 Curing. To the extent permitted by the Mortgage Loan Documents and the
Intercreditor Agreement, Lender shall have the right, but shall not have the
obligation, to exercise Borrower’s and/or Op Co Pledgor’s rights, if any, as the
sole member of Mortgage Borrower or Operating Lessee, as applicable, under the
Mortgage Borrower Company Agreement and/or the Operating Lessee Company
Agreement, to cause Mortgage Borrower and/or Operating Lessee (a) to cure a
Mortgage Loan Event of Default and (b) to satisfy any Liens against the Property
(subject to Mortgage Borrower’s and Operating Lessee’s right to contest the
liens in accordance with the Mortgage Loan Agreement), provided, however,
nothing herein is intended to constitute a guaranty of Mortgage Borrower’s or
Operating Lessee’s payment or performance under the Mortgage Loan Documents.
Borrower shall reimburse Lender within two (2) Business Days after demand for
any and all reasonable, actual costs incurred by Lender in connection with the
foregoing.

4.1.35 Refinancing. Borrower shall not consent to or permit a refinancing of the
Mortgage Loan unless it obtains the prior consent of Lender or unless the Loan
is simultaneously being refinanced or repaid in accordance with the terms
hereof.

4.1.36 Mortgage Borrower’s Title Insurance Policy. Borrower covenants, subject
to the Mortgage Lender’s rights under the Mortgage Loan, to remit (or cause the
Mortgage Borrower to remit) to Lender all Net Liquidation Proceeds After Debt
Service on account of title insurance proceeds paid by the title insurance
company under the Mortgage Borrower’s owner’s policy of title insurance,
provided, in no event shall the sums paid to Lender exceed the amount of the
Debt.

4.1.37 Acquisition of the Mortgage Loan.

(a) None of Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee,
Guarantor or any Affiliate of any of the foregoing, shall acquire or agree to
acquire any interest in the Mortgage Loan, or any portion thereof or any
interest therein, or any direct or indirect ownership interest in the holder of
the Mortgage Loan (other than the acquisition of stock or other direct or
indirect interests in Mortgage Lender in the event Mortgage Lender is listed on
the New York Stock Exchange or another nationally recognized stock exchange or
is otherwise publicly traded), via purchase, transfer, exchange or otherwise,
and any breach or attempted breach of this provision shall constitute an
immediate Event of Default hereunder. If,

 

90



--------------------------------------------------------------------------------

solely by operation of applicable subrogation law, Borrower or Op Co Pledgor
shall have failed to comply with the foregoing, then Borrower and/or Op Co
Pledgor: (i) shall immediately notify Lender of such failure; (ii) shall cause,
to the extent any of such prohibited parties has or have the power or authority
to do so, any and all such prohibited parties acquiring any interest in the
Mortgage Loan Documents: (A) not to enforce the Mortgage Loan Documents; and
(B) upon the request of Lender, to the extent any of such prohibited parties has
or have the power or authority to do so, to promptly: (1) cancel any of the
Mortgage Loan Documents, (2) reconvey and release the Lien securing the Mortgage
Loan and any other collateral under the Mortgage Loan Documents, and
(3) discontinue and terminate any enforcement proceeding(s) under the Mortgage
Loan Documents. This provisions shall not apply to the purchase of any
Securities issued in connection with a Securitization of the Mortgage Loan.

(b) Lender shall have the right at any time to acquire all or any portion of the
Mortgage Loan or any interest in any holder of, or participant in, the Mortgage
Loan without notice or consent of Borrower, Mortgage Borrower, Op Co Pledgor,
Operating Lessee, Guarantor or any Affiliate of any of the foregoing, in which
event such Lender shall have and may exercise all rights of a Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare
that the Mortgage Loan is in default and (ii) to accelerate the Mortgage Loan
indebtedness, in accordance with the terms thereof and (iii) to pursue all
remedies against any obligor under the Mortgage Loan Documents. In addition,
Borrower hereby expressly agrees that any claims, counterclaims, defenses,
offsets, deductions or reductions of any kind which Mortgage Borrower, Operating
Lessee, or any other Person may have against Mortgage Lender relating to or
arising out of the Mortgage Loan shall be the personal obligation of Mortgage
Lender (to the extent such claims arise from events occurring prior to the date
that Lender acquires Mortgage Lender’s interest in the Mortgage Loan), and in no
event shall Mortgage Borrower or Operating Lessee be entitled to bring, pursue
or raise any such claims, counterclaims, defenses, offsets, deductions or
reductions against Lender or any Affiliate of Lender (other than with respect to
Mortgage Lender, to the extent expressly permitted under the Mortgage Loan
Documents) or any other Person as the successor holder of the Mortgage Loan or
any interest therein, provided that Mortgage Borrower may seek specific
performance of its contractual rights under the Mortgage Loan Documents.

4.1.38 Mortgage Loan Defaults.

(a) Without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower or Op Co Pledgor from any of its
obligations hereunder, if there shall occur and continue any Mortgage Loan Event
of Default, Borrower and Op Co Pledgor each hereby expressly agrees that Lender
shall have the immediate right, without prior notice to Borrower or Op Co
Pledgor, to the extent permitted by the Mortgage Loan Documents and the
Intercreditor Agreement, but shall be under no obligation: (i) to pay all or any
part of the Mortgage Loan and any other sums that are then due and payable, and
to perform any act or take any action on behalf of Borrower, or Op Co Pledgor,
Mortgage Borrower, or Operating Lessee as may be appropriate, to cause all of
the terms, covenants and conditions of the Mortgage Loan Documents on the part
of Mortgage Borrower and/or Operating Lessee to be performed or observed
thereunder to be promptly performed or observed; and (ii) to pay any other
amounts and take any other action as Lender, in its sole and absolute
discretion, shall deem advisable to protect or preserve the rights and interests
of Lender in the Loan and/or the Collateral. All sums

 

91



--------------------------------------------------------------------------------

so paid and the actual costs and expenses incurred by Lender in exercising
rights under this Section 4.1.38 (including reasonable attorneys’ fees) (A)
shall be payable upon demand by Borrower, (B) shall bear interest at the Default
Rate for the period from the date that such costs or expenses were incurred to
the date of payment to Lender, (C) shall constitute a portion of the Debt, and
(D) shall be secured by the Pledge Agreement.

(b) Borrower hereby indemnifies Lender from and against all liabilities,
obligations, actual losses, actual damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, out-of-pocket costs and
expenses (including reasonable out-of-pocket attorneys’ and other professional
fees, whether or not suit is brought, and settlement costs, but excluding
punitive, special and consequential damages) and disbursements of any kind or
nature whatsoever which are imposed on, incurred by or asserted against Lender
as a result of any action taken under this Section 4.1.38, except for Lender’s
gross negligence or willful misconduct as finally judicially determined by a
court of competent jurisdiction. Lender shall have no obligation to Borrower,
Mortgage Borrower, Op Co Pledgor, Operating Lessee, or any other party to make
any such payment or performance. Neither Borrower nor Op Co Pledgor shall
impede, interfere with, hinder or delay, and shall not permit Mortgage Borrower
or Operating Lessee to impede, interfere with, hinder or delay, any effort or
action on the part of Lender to cure any Mortgage Loan Event of Default or
asserted Mortgage Loan Event of Default, or to otherwise protect or preserve
Lender’s interests in the Loan and the Collateral following a Mortgage Loan
Event of Default or asserted Mortgage Loan Event of Default.

(c) If Lender shall receive a copy of any notice of a (i) “Default” under (and
as defined in) the Mortgage Loan Documents or (ii) Mortgage Loan Event of
Default, in either case, sent by Mortgage Lender to Mortgage Borrower or
Operating Lessee, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. As a material inducement to Lender’s making the Loan, each of Borrower
and Op Co Pledgor hereby absolutely and unconditionally releases and waives all
claims against Lender arising out of Lender’s exercise of its rights and
remedies provided in this Section 4.1.38, except for Lender’s gross negligence
or willful misconduct as finally judicially determined by a court of competent
jurisdiction. In the event that Lender makes any payment in respect of the
Mortgage Loan, subject to the Mortgage Loan Documents and the Intercreditor
Agreement, Lender shall be subrogated to all of the rights of Mortgage Lender
under the Mortgage Loan Documents against the Property, in addition to all other
rights it may have under the Loan Documents.

Section 4.2 Borrower Negative Covenants.

Borrower and Op Co Pledgor each covenants and agrees with Lender that:

4.2.1 Liens. Neither Borrower nor Op Co Pledgor shall (and neither shall permit
Mortgage Borrower or Operating Lessee to) create, incur, assume or suffer to
exist any Lien on any direct or indirect interest in Borrower, Op Co Pledgor,
Mortgage Borrower, or Operating Lessee or on any portion of the Property or the
Collateral except for the Liens created by the Loan Documents and Permitted
Encumbrances and except as expressly permitted under Section 8.1(a) hereof.
Notwithstanding the foregoing, after prior notice to Lender, Borrower or Op Co
Pledgor, at its sole cost and expense, may cause or permit Mortgage Borrower or

 

92



--------------------------------------------------------------------------------

Operating Lessee to contest by appropriate legal proceeding, promptly initiated
and conducted in good faith and with due diligence, any mechanics’,
materialman’s or contractors’ Lien and the amount or validity or application in
whole or in part of any amounts due to such mechanics, materialmen or
contractors, provided that (a) no Event of Default has occurred is continuing,
(b) intentionally omitted, (c) such proceeding shall be conducted in accordance
with all applicable Legal Requirements, (d) neither the Property, the
Collateral, nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (e) Borrower or Op Co Pledgor
shall have (or shall have caused Mortgage Borrower or Operating Lessee to have)
(i) deposited with Lender adequate reserves for the payment of such amounts (not
to exceed 125% of the amount in dispute plus any estimated interest that may
accrue on the claim subject to such Lien during such contest) together with all
interest and penalties, if any, thereon), unless Borrower, Op Co Pledgor,
Mortgage Borrower, or Operating Lessee has paid all of such amounts under
protest, or (ii) fully bonded the Lien with a surety company reasonably
acceptable to Lender to the reasonable satisfaction of Lender such that the Lien
is discharged of record, (f) intentionally omitted, (g) such proceeding shall
suspend the enforcement of any such mechanics’, materialman’s or contractors’
Lien against Borrower, Op Co Pledgor, Mortgage Borrower, Operating Lessee, the
Collateral, and the Property, (h) such contest is not in violation of the
Leases, and (i) Borrower or Op Co Pledgor shall (or shall cause Mortgage
Borrower or Operating Lessee to) promptly upon final non-appealable
determination thereof pay any amounts due, together will all costs, interest and
penalties, if any, which may be payable in connection therewith. Lender may
apply such security or part thereof held by Lender at any time when, in the
reasonable judgment of Lender, the Property or the Collateral (or part thereof
or interest therein) shall be in danger of being sold, forfeited, terminated,
canceled or lost, or there shall be an imminent danger of the Lien of the
Security Instrument or the Pledge Agreement being primed by any related Lien.

4.2.2 Intentionally Omitted.

4.2.3 Change in Business. Neither Borrower nor Op Co Pledgor shall make any
material change in the scope or nature of its business objectives, purposes or
operations and neither shall cause or permit Mortgage Borrower or Operating
Lessee, as applicable, to make any material change in the scope or nature of
either of their respective business objectives, purposes or operations.

4.2.4 Debt Cancellation. Neither Borrower nor Op Co Pledgor shall cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
in accordance herewith) owed to Borrower or Operating Lessee by any Person,
except for adequate consideration and in the ordinary course of Borrower’s or
Operating Lessee’s business, as applicable. Neither Borrower nor Op Co Pledgor
shall permit Mortgage Borrower or Operating Lessee, as applicable, to cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
in accordance herewith) owed to Mortgage Borrower or Operating Lessee by any
Person, except for adequate consideration and in the ordinary course of Mortgage
Borrower’s or Operating Lessee’s business, as applicable.

4.2.5 Intentionally Omitted.

 

93



--------------------------------------------------------------------------------

4.2.6 Zoning. Neither Borrower nor Op Co Pledgor shall, and neither shall permit
Mortgage Borrower or Operating Lessee to, initiate or consent to any zoning
reclassification of any portion of the Property it owns or leases or seek any
variance under any existing zoning ordinance or use or permit the use of any
portion of the Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Lender.

4.2.7 Intentionally Omitted.

4.2.8 No Joint Assessment. Neither Borrower nor Operating Lessee shall, and
neither shall permit Mortgage Borrower or Operating Lessee to, suffer, permit or
initiate the joint assessment of the Property it owns (a) with any other real
property constituting a tax lot separate from such Property, and (b) with any
portion of such Property which may be deemed to constitute personal property, or
any other action or procedure whereby the lien of any taxes which may be levied
against such personal property shall be assessed or levied or charged to such
real property portion of such Property.

4.2.9 Principal Place of Business. Borrower shall not change its principal place
of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days’ prior notice.

4.2.10 ERISA.

(a) Assuming that no source of funds used to make the Loan constitutes “plan
assets” within the meaning of Section 3(42) of ERISA, neither Borrower nor Op Co
Pledgor shall engage in any transaction which would cause any obligation, or any
action taken or to be taken, hereunder or under the other Loan Documents (or the
exercise by Lender of any of its rights under this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

(b) Borrower and Op Co Pledgor shall deliver to Lender such certifications or
other evidence from time to time throughout the Term, as reasonably requested
by, that (i) neither Borrower nor Op Co Pledgor is an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower
is not subject to any state statute regulating investments of, or fiduciary
obligations with respect to, such governmental plans; and (iii) one (1) or more
of the following circumstances is true:

(A) Equity interests in each of Borrower and Op Co Pledgor are publicly offered
securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in each of Borrower and Op Co Pledgor is held by “benefit plan
investors” within the meaning of Section 3(42) of ERISA; or

 

94



--------------------------------------------------------------------------------

(C) Each of Borrower and Op Co Pledgor qualifies as an “operating company” or a
“real estate operating company” within the meaning of 29 C.F.R. §2510.3-101(c)
or (e).

4.2.11 Material Agreements. Neither Borrower nor Op Co Pledgor shall, and
neither shall permit Mortgage Borrower or Operating Lessee to, without Lender’s
prior consent: (a) enter into, surrender or terminate any Material Agreement or
Operating Agreement to which it is a party or to which it or the Property is
subject (unless the other party thereto is in material default and the
termination of such agreement would be commercially reasonable), (b) increase or
consent to the increase of the amount of any charges under any Material
Agreement or Operating Agreement to which it is a party or to which Borrower, Op
Co Pledgor, Mortgage Borrower, Operating Lessee, the Collateral, or the Property
is subject, except as provided therein or on an arm’s-length basis and
commercially reasonable terms; or (c) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under any
Material Agreement or Operating Agreement to which it is a party or to which
Borrower, Op Co Pledgor, Mortgage Borrower, Operating Lessee, the Collateral, or
the Property is subject in any material respect, except on an arm’s-length basis
and commercially reasonable terms.

4.2.12 Change of Name, Identity or Structure. Neither Borrower nor Op Co Pledgor
will cause or permit any change to be made to its name, identity (including its
trade name or names) or corporate, partnership or other organizational structure
without notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change (such notice to include a revised
organizational chart showing such change) and, except as expressly set forth to
the contrary in Section 8.2 hereof with respect to Permitted Transfers, without
first obtaining the prior consent of Lender. Borrower and Op Co Pledgor shall
execute and deliver to Lender, prior to or contemporaneously with the effective
date of any such change, any financing statement or amendment to financing
statement required by Lender to establish or maintain the validity, perfection
and priority of the security interests granted by the Loan Documents. For
avoidance of doubt, from time to time, the Sole Member of Borrower may make
additional capital contributions to Borrower and the Sole Member of Op Co
Pledgor may make additional capital contributions to Operating Lessee in each
case without the prior consent of Lender.

4.2.13 Special Purpose. Without in any way limiting the provisions of this
Article IV, neither Borrower nor Op Co Pledgor shall take or permit any action
that would result in Borrower, Borrower’s Sole Member, Op Co Pledgor, or Op Co
Pledgor’s Sole Member not being in compliance with the representations,
warranties and covenants set forth in Section 3.1.24.

4.2.14 Prohibited Person. At all times throughout the Term, including after
giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of a Covered Party shall constitute
property of, or shall be beneficially owned by any Prohibited Person, with the
result that the investment in the Covered Party, would be prohibited by law, or
the Loan made by Lender would be in violation of law, (b) no Prohibited Person
shall have any direct equity interest in or Control any Covered Party, or have a
material indirect equity interest in any Covered Party, the effect of which
would be prohibited by law or the Loan would be in violation of law, and
(c) none of the funds of any Covered Party, as applicable, shall be derived from
any unlawful activity with the result that the Covered Party, as applicable,
would be prohibited by law or the Loan would be in violation of law.

 

95



--------------------------------------------------------------------------------

4.2.15 Intentionally Omitted.

4.2.16 Intentionally Omitted.

4.2.17 Hotel Trade Name. Subject to the terms of the Management Agreement, a
Replacement Management Agreement or, if applicable, a Replacement Franchise
Agreement entered into in accordance with Article VII hereof, Borrower shall not
permit Mortgage Borrower to change the name or trade name under which the hotel
at any Individual Property is operated without Lender’s prior consent.

4.2.18 Collective Bargaining Agreements. Borrower shall not permit Mortgage
Borrower to, without obtaining the prior written consent of Lender, enter into
any collective bargaining agreements or similar arrangements.

4.2.19 Operating Lease. Neither Borrower nor Op Co Pledgor shall, and neither
shall permit Mortgage Borrower or Operating Lessee to, without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed: (i) surrender, terminate or cancel any Operating Lease or otherwise
replace Operating Lessee or enter into any other operating lease with respect to
any Individual Property or the Properties; provided, however, at the end of the
term of any Operating Lease, Borrower may cause Mortgage Borrower to renew such
Operating Lease or enter into a replacement Operating Lease with Operating
Lessee on substantially the same terms as the expiring Operating Lease provided
Lender shall have the right to approve any other material change thereto;
(ii) reduce or consent to the reduction of the term of any Operating Lease; or
(iii) enter into, amend, modify, waive any material provisions of, increase or
reduce the rents under, or shorten the term of, any Operating Lease.
Notwithstanding the foregoing provisions of this Section 4.2.19 or anything to
the contrary contained in Section 4.1.26, Borrower and Op Co Pledgor shall have
the right, without the consent of Lender, to cause Mortgage Borrower and
Operating Lessee to amend the Operating Lease upon the release of a Release
Property pursuant to the terms of this Agreement to terminate the Operating
Lease with respect to such Release Property being released.

4.2.20 Joint Venture Agreements. None of Borrower, Op Co Pledgor, Mortgage
Borrower, Operating Lessee, nor any Restricted Party shall, without Lender’s
prior consent, amend Section 6.1 or Section 6.3 of the Amended and Restated
Operating Agreement of Borrower’s Sole Member or Op Co Pledgor’s Sole Member, in
each case in any material respect.

4.2.21 No Contractual Obligations. Other than the Loan Documents, the
Organizational Documents of Borrower, the Organizational Documents of Mortgage
Borrower, the Organizational Documents of Op Co Pledgor, and the Organizational
Documents of Operating Lessee, as applicable, neither Borrower nor Op Co Pledgor
nor any of their respective assets shall be subject to any Contractual
Obligations, and neither Borrower nor Op Co Pledgor shall enter into any
agreement, instrument or undertaking by which it or its assets are bound, except
for such liabilities, not material in the aggregate, that are incidental to
their respective activities as a member of Mortgage Borrower or Operating
Lessee, as applicable.

 

96



--------------------------------------------------------------------------------

4.2.22 Limitation on Securities Issuances. None of Borrower, Op Co Pledgor,
Mortgage Borrower, or Operating Lessee shall issue any limited liability company
interests, partnership interests, capital stock interests or other securities
other than those that have been issued as of the date hereof. Notwithstanding
the foregoing, nothing herein shall limit or prevent any member of Borrower, Op
Co Pledgor, Mortgage Borrower, or Operating Lessee or any direct or indirect
parent of any of the foregoing from making additional capital/equity
contributions to Borrower, Op Co Pledgor, Mortgage Borrower, or Operating
Lessee; provided, however, any additional equity interests in the Mortgage
Borrower and Operating Lessee shall be subject to the Lien of the Pledge
Agreement.

4.2.23 Limitations on Distributions.

(a) Any and all dividends, including capital dividends, stock or liquidating
dividends, distributions of property, redemptions or other distributions made by
Mortgage Borrower or Operating Lessee on or in respect of any interests in
Mortgage Borrower or Operating Lessee, and any and all cash and other property
received in payment of the principal of or in redemption of or in exchange for
any such interests (collectively, the “Distributions”), shall become part of the
Collateral in accordance with the Pledge Agreement.

(b) If any Distributions shall be received by Borrower or Op Co Pledgor or any
Affiliate of Borrower or Op Co Pledgor after the occurrence and during the
continuance of an Event of Default in violation of the terms and provisions of
this Agreement and/or the terms and provisions of the Pledge Agreement, Borrower
or Op Co Pledgor shall hold, or shall cause the same to be held, in trust for
the benefit of Lender. Any Distributions in cash following the occurrence and
during the continuance of an Event of Default shall be deposited in the
Mezzanine Deposit Account. Any and all revenue derived from the Property paid
directly by tenants, subtenants or occupants of the Property shall be held and
applied in accordance with the terms and provisions of the Mortgage Loan
Agreement.

4.2.24 Other Limitations. Prior to the payment and performance in full of the
Debt, neither Borrower nor Op Co Pledgor nor any of their respective
subsidiaries shall, without the prior written consent of Lender (which may be
furnished or withheld at its sole and absolute discretion), give its consent or
approval to any of the following actions or items:

(a) the distribution to the partners, members or shareholders of Mortgage
Borrower or Operating Lessee of property other than cash; and

(b) except as required or permitted by the Mortgage Loan Documents, any
determination to restore the Property after a Casualty or Condemnation.

V. INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1 Insurance.

(a) Borrower shall cause Mortgage Borrower to (i) maintain at all times during
the term of the Loan the Policies required under the Mortgage Loan Agreement,
and (ii) otherwise satisfy all covenants related thereto as provided in the
Mortgage Loan Agreement. Subject to applicable law and the prior rights of
Mortgage Lender under the Mortgage Loan and

 

97



--------------------------------------------------------------------------------

to the extent not inconsistent with the terms of the Mortgage Loan Documents,
Borrower shall cause Lender to (i) be named as certificate holder on all
property policies and as an additional insured on all liability policies,
(ii) be entitled to such notice and consent rights afforded Mortgage Lender
under the applicable terms and conditions of the Mortgage Loan Agreement
relating to the Policies as may be designated by Lender, and (iii) receive such
protections and benefits afforded Mortgage Lender under the applicable terms and
conditions of the Mortgage Loan Agreement relating to the Policies. Borrower
shall not permit the Policies to be canceled without at least thirty (30) days’
prior notice to Lender. Borrower shall provide Lender with evidence of all such
insurance required hereunder and with the other related notices required under
the Mortgage Loan Documents, in each case, on or before the date on which
Mortgage Borrower is required to provide the same to Mortgage Lender.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder and under the Mortgage Loan Documents is in full
force and effect, Lender shall have the right, without notice to Borrower, to
take such action as Lender deems necessary to protect its interest in the
Property and the Collateral, including, without limitation, the obtaining of
such insurance coverage as Lender in its sole discretion deems appropriate;
provided however, that Lender shall not obtain insurance to the extent that such
insurance is duplicative of insurance obtained by Mortgage Lender pursuant to
the Mortgage Loan Documents. All costs and expenses (including any insurance
premiums) incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand with interest at the Default Rate from the date such costs and expenses
were incurred to and including the date the reimbursement payment is received by
Lender. All such indebtedness shall be secured by the Pledge Agreement.

(c) For purposes of this Agreement, Lender shall have the same approval rights
over the insurance referred to above (including, without limitation, the
insurers, deductibles and coverages thereunder, as well as the right to require
other reasonable insurance) as are provided in favor of the Mortgage Lender in
the Mortgage Loan Agreement. All liability insurance provided for in the
Mortgage Loan Agreement shall provide insurance with respect to the liabilities
of both Mortgage Borrower and Borrower. The insurance policies delivered
pursuant to the Mortgage Loan Agreement shall include endorsements of the type
described in Section 5.1.1(e) thereof, but pursuant to which Lender shall have
the same rights as the Mortgage Lender as referred to in such Section 5.1.1(e).

Section 5.2 Casualty and Condemnation.

5.2.1 Casualty. If the Property shall sustain a Casualty, Borrower shall (or
shall cause Mortgage Borrower to) give prompt notice of such Casualty to Lender
and shall cause Mortgage Borrower to promptly commence and diligently prosecute
to completion the Restoration of the Property subject to and in accordance with
Section 5.3 of the Mortgage Loan Agreement. Borrower shall cause Mortgage
Borrower to pay all costs and expenses of such Restoration whether or not such
costs and expenses are covered by insurance, provided that Borrower shall not be
in violation of the foregoing obligation to the extent that Mortgage Lender is
required to disburse Net Proceeds to Mortgage Borrower pursuant to the terms of
the Mortgage Loan Agreement and fails to disburse such Net Proceeds to Borrower
as and to the extent provided therein. Subject to the rights of Mortgage Lender
under the Mortgage Loan

 

98



--------------------------------------------------------------------------------

Documents, Lender may, but shall not be obligated to, make proof of loss if not
made promptly by Mortgage Borrower. In addition, subject to the rights of
Mortgage Lender under the Mortgage Loan Documents, in the event of a Casualty
where the loss or the applicable Net Proceeds is equal to or greater than the
Restoration Threshold or if an Event of Default has occurred and remains
outstanding, Lender shall have the opportunity to participate, at Borrower’s
cost and expense, in any such adjustments. Notwithstanding any Casualty,
Borrower shall continue to pay the Debt at the time and in the manner provided
for in this Agreement, the Note and the other Loan Documents.

5.2.2 Condemnation. Borrower shall (or shall cause Mortgage Borrower to) give
Lender prompt notice of any actual or threatened Condemnation by any
Governmental Authority of all or any part of the Property and shall (or shall
cause Mortgage Borrower to) deliver to Lender a copy of any and all notices or
papers served in connection with such Condemnation or related proceedings.
Borrower may permit Mortgage Borrower to settle and compromise any Condemnation
only with the prior consent of Lender (which consent shall not be unreasonably
withheld or delayed) and Lender shall, subject to the rights of Mortgage Lender
under the Mortgage Loan Documents, have the opportunity to participate, at
Borrower’s cost and expense, in any applicable litigation or proceeding and
settlement discussions in respect thereof and Borrower shall (or shall cause
Mortgage Borrower to) from time to time deliver to Lender all instruments
requested by Lender to permit such participation. Borrower shall (or shall cause
Mortgage Borrower to), at its cost and expense, diligently prosecute any such
litigations or proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
litigations or proceedings. Subject to the rights of Mortgage Lender under the
Mortgage Loan Documents, Lender is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain any Award and to make any compromise or settlement in
connection with any Condemnation. Notwithstanding any Condemnation, Borrower
shall continue to pay the Debt at the time and in the manner provided for in
this Agreement, the Note and the other Loan Documents. Lender shall not be
limited to the interest paid on the Award by any Governmental Authority but
shall be entitled to receive interest at the rate or rates provided herein or in
the Note. If any portion of the Property is taken by any Governmental Authority,
Borrower shall cause Mortgage Borrower to promptly commence and diligently
prosecute to completion the Restoration of the Property and otherwise comply
with the provisions of Section 5.3 of the Mortgage Loan Agreement, provided that
Borrower shall not be in violation of the foregoing obligation to the extent
that Mortgage Lender is required to disburse Net Proceeds to Mortgage Borrower
pursuant to the terms of the Mortgage Loan Agreement and fails to disburse such
Net Proceeds to Mortgage Borrower as and to the extent provided therein. Subject
to the rights of the Mortgage Lender under the Mortgage Loan Documents, if the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award or a portion thereof sufficient to pay the Debt in full.

5.2.3 Lender Rights. Lender shall have the same rights that Mortgage Lender has
with respect to approving settlements relating to each Casualty and Condemnation
and as to whether the related proceeds may be used for restoration, and neither
Borrower nor Op Co Pledgor shall permit Mortgage Borrower or Operating Lessee to
waive, modify, amend or otherwise change any provisions in the Mortgage Loan
Documents relating to same without Lender’s consent.

 

99



--------------------------------------------------------------------------------

Section 5.3 Restoration.

Borrower shall, or shall cause Mortgage Borrower to, deliver to Lender copies of
all reports, plans, specifications, documents and other materials that are
delivered to Mortgage Lender under the Mortgage Loan Agreement in connection
with the Restoration of the Property after a Casualty or Condemnation. Borrower
shall cause Mortgage Borrower to comply with the terms and conditions of the
Mortgage Loan Documents relating to Restoration. Notwithstanding anything to the
contrary contained in this Agreement, if at any time and for any reason the
Mortgage Loan Restoration Provisions cease to exist or are waived or modified in
any material respect (in each case, including, without limitation, due to any
waiver, amendment or refinance) (such provisions, the “Waived Restoration
Provisions”), to the extent permitted to do so pursuant to the Mortgage Loan
Documents (if applicable), Borrower shall promptly (i) notify Lender of the
same, (ii) execute any amendments to this Agreement and/or the Loan Documents
implementing the Waived Restoration Provisions as may be required by Lender
(provided such amendments are substantially similar to the provisions set forth
in the Mortgage Loan Agreement relating to the same) and shall cause Mortgage
Borrower to acknowledge and agree to the same and (iii) remit to Lender, and
shall cause Mortgage Borrower to remit to Lender, any Net Proceeds related to
the Waived Restoration Provisions.

VI. RESERVE FUNDS AND CASH MANAGEMENT

Section 6.1 Intentionally Omitted.

Section 6.2 Tax Funds.

(a) Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.2 of the Mortgage Loan Agreement.

(b) In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Tax Account pursuant to the terms of Section 6.2 of the
Mortgage Loan Agreement, but Mortgage Lender waives such requirement, or
(ii) the Mortgage Loan has been repaid in full, (A) to the extent permitted to
do so under the Mortgage Loan Documents, Lender shall have the right to require
Borrower to promptly establish and maintain a reserve account that would operate
in the same manner as the Tax Account pursuant to Section 6.2 of the Mortgage
Loan Agreement, and (B) the provisions of Section 6.2 of the Mortgage Loan
Agreement and all related definitions shall be incorporated herein by reference.

Section 6.3 Insurance Funds.

(a) Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.3 of the Mortgage Loan Agreement.

 

100



--------------------------------------------------------------------------------

(b) In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Insurance Account pursuant to the terms of Section 6.3
of the Mortgage Loan Agreement, but Mortgage Lender waives such requirement, or
(ii) the Mortgage Loan has been repaid in full, (A) to the extent permitted to
do so under the Mortgage Loan Documents, Lender shall have the right to require
Borrower to promptly establish and maintain a reserve account that would operate
in the same manner as the Insurance Account pursuant to Section 6.3 of the
Mortgage Loan Agreement, and (B) the provisions of Section 6.3 of the Mortgage
Loan Agreement and all related definitions shall be incorporated herein by
reference.

Section 6.4 Capital Expenditure Funds.

(a) Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.4 of the Mortgage Loan Agreement.

(b) In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Capital Expenditure Account pursuant to the terms of
Section 6.4 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) to the
extent permitted to do so under the Mortgage Loan Documents, Lender shall have
the right to require Borrower to promptly establish and maintain a reserve
account that would operate in the same manner as the Capital Expenditure Account
pursuant to Section 6.4 of the Mortgage Loan Agreement, and (B) the provisions
of Section 6.4 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.

Section 6.5 Debt Yield Cure Funds.

(a) Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.5 of the Mortgage Loan Agreement.

(b) In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Debt Yield Cure Reserve Account pursuant to the terms
of Section 6.5 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) to the
extent permitted to do so under the Mortgage Loan Documents, Lender shall have
the right to require Borrower to promptly establish and maintain a reserve
account that would operate in the same manner as the Debt Yield Cure Reserve
Account pursuant to Section 6.5 of the Mortgage Loan Agreement, and (B) the
provisions of Section 6.5 of the Mortgage Loan Agreement and all related
definitions shall be incorporated herein by reference.

Section 6.6 PIP Funds.

(a) Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.6 of the Mortgage Loan Agreement.

(b) In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the PIP Account pursuant to the terms of Section 6.6 of the
Mortgage Loan Agreement, but Mortgage Lender waives such requirement, or
(ii) the Mortgage Loan has been repaid in full,

 

101



--------------------------------------------------------------------------------

(A) to the extent permitted to do so under the Mortgage Loan Documents, Lender
shall have the right to require Borrower to promptly establish and maintain a
reserve account that would operate in the same manner as the PIP Account
pursuant to Section 6.6 of the Mortgage Loan Agreement, and (B) the provisions
of Section 6.6 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.

Section 6.7 Excess Cash Flow Funds.

(a) Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 6.7 of the Mortgage Loan Agreement.

(b) In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Excess Cash Flow Account pursuant to the terms of
Section 6.7 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) to the
extent permitted to do so under the Mortgage Loan Documents, Lender shall have
the right to require Borrower to promptly establish and maintain a reserve
account that would operate in the same manner as the Excess Cash Flow Account
pursuant to Section 6.7 of the Mortgage Loan Agreement, and (B) the provisions
of Section 6.7 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.

Section 6.8 Mezzanine Debt Yield Cure Funds.

6.8.1 Deposits of Mezzanine Debt Yield Cure Funds. Amounts deposited pursuant to
this Section 6.8.1 (including the proceeds of any Letter of Credit delivered as
Debt Yield Cure Collateral (Mezzanine Loan)) are referred to herein as the
“Mezzanine Debt Yield Cure Funds” and the account in which such amounts are held
by Lender shall hereinafter be referred to as the “Mezzanine Debt Yield Cure
Reserve Account”. In the event Borrower delivers to Lender any cash Debt Yield
Cure Collateral (Mezzanine Loan) in accordance with the terms of this Agreement,
Lender shall deposit such cash Debt Yield Cure Collateral (Mezzanine Loan) into
the Mezzanine Debt Yield Cure Reserve Account. Any such Mezzanine Debt Yield
Cure Funds (or any Letter of Credit delivered as Debt Yield Cure Collateral
(Mezzanine Loan)) shall be held by Lender as additional collateral for the Loan.
In the event Lender shall draw on any Letter of Credit delivered as Debt Yield
Cure Collateral (Mezzanine Loan) in accordance with the terms of this Agreement,
the proceeds thereof shall be deposited into the Mezzanine Debt Yield Cure
Reserve Account.

6.8.2 Release of Mezzanine Debt Yield Cure Funds.

(a) With respect to any Mezzanine Debt Yield Cure Funds (or any Letter of Credit
delivered as Debt Yield Cure Collateral (Mezzanine Loan)) in connection with a
Debt Yield Cash Management Trigger Event Cure, upon the applicable Cash
Management Trigger Event Cure (without regard to any such Debt Yield Cure
Collateral (Mezzanine Loan) or any Debt Yield Cure Collateral (Mortgage Loan)
then being held by Mortgage Lender) provided no Event of Default has occurred
and is continuing, the applicable Mezzanine Debt Yield Cure Funds shall be
deposited into the Mezzanine Deposit Account and applied in accordance with this
Agreement and/or any Letter of Credit delivered as Debt Yield Cure Collateral
(Mezzanine Loan) shall be returned to Borrower.

 

102



--------------------------------------------------------------------------------

(b) With respect to any Mezzanine Debt Yield Cure Funds (or any Letter of Credit
delivered as Debt Yield Cure Collateral (Mortgage Loan)) in connection with a
Debt Yield Cash Sweep Event Cure, upon the cure of the applicable Cash Sweep
Trigger Event Cure (without regard to any such Debt Yield Cure Collateral
(Mezzanine Loan) or any Debt Yield Cure Collateral (Mortgage Loan) then being
held by Mortgage Lender) provided no Event of Default has occurred and is
continuing, the applicable Mezzanine Debt Yield Cure Funds shall be deposited
into the Mezzanine Deposit Account and applied in accordance with this Agreement
and/or any Letter of Credit delivered as Debt Yield Cure Collateral (Mezzanine
Loan) shall be returned to Borrower.

(c) With respect to any Mezzanine Debt Yield Cure Funds (or any Letter of Credit
delivered as Debt Yield Cure Collateral (Mezzanine Loan)) in connection with the
exercise of an Extension Option pursuant to Section 2.8(e) hereof, upon the Debt
Yield being not less than the applicable Required Extension Option Debt Yield
for two consecutive quarters (without regard to any such Debt Yield Cure
Collateral (Mezzanine Loan) or any Debt Yield Cure Collateral (Mortgage Loan)
then being held by Mortgage Lender), provided no Event of Default has occurred
and is continuing, the applicable Mezzanine Debt Yield Cure Funds shall be
deposited into the Mezzanine Deposit Account and applied in accordance with this
Agreement and/or any Letter of Credit delivered as Debt Yield Cure Collateral
(Mezzanine Loan) shall be returned to Borrower.

(d) Any Mezzanine Debt Yield Cure Funds (or any Letter of Credit delivered as
Debt Yield Cure Collateral (Mezzanine Loan)) remaining after the Debt has been
paid in full shall be returned to Borrower.

(e) All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Mezzanine Debt Yield Cure Funds (and
holding, reducing, drawing upon, transferring or returning any Letter of Credit
delivered as Debt Yield Cure Collateral (Mezzanine Loan)) shall be paid by
Borrower.

(f) Provided no Event of Default has occurred and is continuing, any Debt Yield
Cure Collateral (Mezzanine Loan) may, at the option of Borrower and with three
(3) Business Days prior notice to Lender, be applied (or if such Debt Yield Cure
Collateral (Mezzanine Loan) is in the form of a Letter of Credit, such Letter of
Credit shall be drawn and the proceeds applied) to prepay the Outstanding
Principal Balance in accordance with the provisions of Section 2.4.1(b) hereof
(including, without limitation, the concurrent prepayment by Mortgage Borrower
of the Mortgage Loan in an amount equal to the Debt Yield Cure Amount (Mortgage
Loan)), and, if applicable, any Debt Yield Cure Funds remaining after such
partial prepayment shall be transferred to the Mezzanine Deposit Account;
provided that such prepayment effects (i) a Debt Yield Cash Sweep Event Cure or
(ii) a satisfaction of the requirements of Section 2.8(e) relating to the
exercise of an Extension Option, as applicable.

 

103



--------------------------------------------------------------------------------

Section 6.9 Mezzanine Loan Excess Cash Flow Funds.

6.9.1 Deposits of Mezzanine Loan Excess Cash Flow Funds. During the continuance
of an Event of Default, Borrower shall deposit with Lender all Mezzanine Loan
Excess Cash Flow, which sums shall be held by Lender as additional security for
the Loan. Amounts so deposited shall hereinafter be referred to as the
“Mezzanine Loan Excess Cash Flow Funds” and the account in which such amounts
are held by Lender shall hereinafter be referred to as the “Mezzanine Loan
Excess Cash Flow Account.”

6.9.2 Release of Mezzanine Loan Excess Cash Flow Funds.

(a) Upon the termination of an Event of Default, all Mezzanine Loan Excess Cash
Flow Funds shall be deposited into the Mezzanine Deposit Account and applied in
accordance with this Agreement.

(b) All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Mezzanine Loan Excess Cash Flow Funds
shall be paid by Borrower.

Section 6.10 Reserve Funds.

6.10.1 Security Interest. Borrower hereby pledges to Lender, and grants a
security interest in, any and all monies now or hereafter deposited in the
Reserve Funds as additional security for the performance of the Obligations.
Until expended or applied as provided in this Agreement, the Reserve Funds shall
constitute additional security for the performance of the Obligations. Lender
shall have no obligation to release any of the Reserve Funds while any Event of
Default has occurred and remains outstanding. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, upon the occurrence and
during the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in the Reserve Funds to the payment of the Debt in any order, proportion
and priority as Lender may determine in its sole and absolute discretion.
Borrower shall not further pledge, assign or grant any security interest in any
Reserve Fund or permit any lien or encumbrance to attach thereto, or any levy to
be made thereon, or any UCC-1 Financing Statements, except those naming Lender
as the secured party, to be filed with respect thereto.

6.10.2 Investments; Income Taxes. The Reserve Funds shall be held in Lender’s
name and may be commingled with Lender’s own funds at financial institutions
selected by Lender in its sole discretion. The Reserve Funds shall be held in an
Eligible Account and may be invested in Permitted Investments as directed by
Lender. Lender shall not be liable for any loss sustained on the investment of
any funds constituting the Reserve Funds. Borrower shall deposit with Lender an
amount equal to the actual losses sustained on the investment of any funds
constituting the Reserve Funds in Permitted Investments within five (5) Business
Days of Lender’s notice. All interest or income on a Reserve Fund (other than
the Tax Funds and the Insurance Funds, which shall remain the sole property of
Lender) shall be added to and become a part of such Reserve Fund. Borrower shall
report on its federal, state and local income tax returns all interest or income
on the Reserve Funds credited or paid to Borrower.

 

104



--------------------------------------------------------------------------------

6.10.3 Indemnity. Borrower shall indemnify Lender and hold Lender harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established, except to the extent any such loss is incurred
as a result of Lender’s (or its agents or any servicer’s) fraud, illegal acts,
gross negligence or willful misconduct. Borrower shall assign to Lender all
rights and claims Borrower may have against all Persons supplying labor,
materials or other services which are to be paid or reimbursed from or secured
by the Reserve Funds; provided, however, that Lender may not pursue any such
right or claim unless an Event of Default has occurred and remains outstanding.

6.10.4 Transfer of Funds In Mortgage Reserve Accounts. If Mortgage Lender waives
any reserves or escrow accounts now or hereafter required in accordance with the
terms of the Mortgage Loan Agreement or any other Mortgage Loan Documents, which
reserves or escrow accounts are also required in accordance with the terms of
this Article VI, or if the Mortgage Loan is refinanced or paid off in full
(without a prepayment of the Loan) and Reserve Funds that are required hereunder
are not required under the new mortgage loan, if any, then, subject to the terms
and provisions of the Mortgage Loan Documents, Borrower shall promptly cause any
amounts that would have been deposited into any reserves or escrow accounts in
accordance with the terms of the Mortgage Loan Agreement to be transferred to
and deposited with Lender in accordance with the terms of this Article VI (and
Borrower shall promptly enter into a cash management and lockbox agreement for
the benefit of Lender substantially similar to the arrangement entered into at
the time of the closing of the Mortgage Loan), and, if any Letters of Credit
have been substituted by Mortgage Borrower for any such reserves or escrows as
may be specifically permitted by the Mortgage Loan Agreement, then Borrower
shall also promptly cause such Letters of Credit to be transferred to Lender to
be held by Lender upon the same terms and provisions as set forth in the
Mortgage Loan Agreement.

Section 6.11 Provisions Regarding Letters of Credit.

6.11.1 Event of Default. An Event of Default shall occur if Borrower shall fail
to (i) replace or extend any Letter of Credit prior to the date which is thirty
(30) days prior to the expiration thereof or (ii) replace any outstanding Letter
of Credit within thirty (30) days if such Letter of Credit fails to meet the
requirements set forth in the definition of Letter of Credit. Lender shall not
be required to exercise its rights under Section 6.11.4 below in order to
prevent any such Event of Default from occurring and shall not be liable for any
losses due to the insolvency of the issuer of the Letter of Credit as a result
of any failure or delay by Lender in the exercise of such rights, but if Lender
draws on the Letter of Credit and the issuer honors such draw and no Event of
Default shall exist, Lender shall hold the proceeds of such draw in the same
manner as Lender holds the Reserve Funds.

6.11.2 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence
and during the continuance of an Event of Default, Lender shall have the right,
at its option, to draw on any Letter of Credit and to apply all or any part
thereof to the payment of the items for which such Letter of Credit was
established or to apply each such Letter of Credit to payment of the Debt in
such order, proportion or priority as Lender may determine or to hold such
proceeds as security for the Debt.

 

105



--------------------------------------------------------------------------------

6.11.3 Limitations on Letters of Credit. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the Borrower shall not
have any rights to deliver any Letter of Credit pursuant to any provision of
this Agreement or any other Loan Document if the aggregate amount of any Letters
of Credit delivered to Lender in accordance with this Agreement or any other
Loan Document shall exceed ten percent (10%) of the Outstanding Principal
Balance. In no event shall the aggregate amount of any Letters of Credit
delivered in accordance with this Agreement or any other Loan Document exceed
ten percent (10%) of the Outstanding Principal Balance. Notwithstanding the
foregoing, Borrower shall be permitted to exceed such ten percent (10%)
threshold (but in no event more than fifteen percent (15%) of the Outstanding
Principal Balance), subject to delivery of an Insolvency Opinion reasonably
acceptable to Lender and acceptable to the Rating Agencies.

6.11.4 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire or a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; or (c) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Eligible Institution and Borrower has not, within thirty (30) days after notice
thereof, obtained a new Letter of Credit from an Eligible Institution.

VII. PROPERTY MANAGEMENT

Section 7.1 Management Agreement and Franchise Agreement.

Borrower and Op Co Pledgor shall cause Mortgage Borrower and Operating Lessee to
cause the Property to be operated in accordance with the Management Agreement
and the Franchise Agreement. Borrower and Op Co Pledgor shall and shall cause
Mortgage Borrower and Operating Lessee to (a) diligently perform and observe all
of the material terms, covenants and conditions of the Management Agreement and
the Franchise Agreement on the part of Mortgage Borrower or Operating Lessee to
be performed and observed, (b) promptly notify Lender of any material default
under the Management Agreement and the Franchise Agreement of which it is aware,
(c) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, and report received by it under the Management
Agreement or the Franchise Agreement and (d) promptly enforce the performance
and observance of all of the material terms, covenants and conditions required
to be performed and/or observed by Manager under the Management Agreement and
Franchisor under the Franchise Agreement in a commercially reasonable manner.
Without limiting the foregoing, Borrower and Op Co Pledgor shall cause Mortgage
Borrower and Operating Lessee to use

 

106



--------------------------------------------------------------------------------

reasonable efforts in a manner consistent with the practices of prudent hotel
franchisees in New York City to (A) cause all violations listed on Schedule XII
to be remedied to the satisfaction of the applicable Franchisor and provide
evidence thereof to Lender and (B) prevent any such violation from becoming a
default under the applicable Franchise Agreement. Subject to the rights of
Mortgage Lender under the Mortgage Loan Documents, if Mortgage Borrower or
Operating Lessee shall default in the performance or observance of any term,
covenant or condition of the Management Agreement or the Franchise Agreement on
the part of Mortgage Borrower or Operating Lessee to be performed or observed,
then, without limiting Lender’s other rights or remedies under this Agreement or
the other Loan Documents, and without waiving or releasing Borrower or Op Co
Pledgor from any of its obligations hereunder, under the other Loan Documents or
under the Management Agreement or the Franchise Agreement, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
as may be appropriate to cause the terms, covenants and conditions of the
Management Agreement and the Franchise Agreement on the part of Mortgage
Borrower or Operating Lessee to be performed or observed in all material
respects.

Section 7.2 Prohibition Against Termination or Modification.

(a) Borrower and Op Co Pledgor shall not and shall not permit Mortgage Borrower
or Operating Lessee to, without prior consent of Lender, (i) surrender,
terminate, cancel, modify, renew, amend, or extend the Management Agreement;
provided that Borrower and Op Co Pledgor may, so long as no Event of Default
shall have occurred and be continuing, cause Mortgage Borrower and Operating
Lessee to replace Manager with a Qualified Manager pursuant to a Replacement
Management Agreement, (ii) surrender, terminate, cancel, modify, renew, amend,
or extend any Franchise Agreement; provided, that Borrower and Op Co Pledgor
may, so long as no Event of Default shall have occurred and be continuing, cause
Mortgage Borrower and Operating Lessee to replace Franchisor with a Qualified
Franchisor pursuant to a Replacement Franchise Agreement, (iii) reduce or
consent to the reduction of the term of the Management Agreement or any
Franchise Agreement (except in connection with a replacement thereof in
accordance with clauses (i) or (ii) above), (iv) increase or consent to the
increase of the amount of any fees or other charges under the Management
Agreement or any Franchise Agreement, or (v) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement or any Franchise Agreement in any material
respect. In connection with the replacement of Manager with a Qualified Manager,
the execution of a Replacement Franchise Agreement or the replacement of
Franchisor with a Qualified Franchisor, Borrower and Op Co Pledgor shall execute
and cause Qualified Manager to execute a subordination of management agreement
and of management fees in form and substance reasonably acceptable Lender, and
Borrower and Op Co Pledgor shall execute and cause Qualified Franchisor to
execute franchise agreement comfort letter in form and substance reasonably
acceptable Lender.

(b) In the event that the Management Agreement expires or is terminated,
Borrower and Op Co Pledgor shall cause Mortgage Borrower or Operating Lessee to
promptly enter into a Replacement Management Agreement with a Qualified Manager.
In the event that the Franchise Agreement expires or is terminated, Borrower and
Op Co Pledgor shall cause Mortgage Borrower or Operating Lessee to promptly
enter into a Replacement Franchise Agreement.

 

107



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuation of an Event of Default,
Borrower and Op Co Pledgor shall not and shall not permit Mortgage Borrower or
Operating Lessee to exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement or the Franchise
Agreement without the prior consent of Lender, which consent may be granted,
conditioned or withheld in Lender’s sole discretion.

Section 7.3 Replacement of Manager.

Lender shall have the right to require Borrower or Op Co Pledgor to cause
Mortgage Borrower or Operating Lessee to replace Manager with a Qualified
Manager which is not an Affiliate of, but is chosen by, Borrower or Op Co
Pledgor upon the occurrence of any one or more of the following events: (a) at
any time following the occurrence and continuance of an Event of Default, (b) if
Manager shall be in default in any material respect under the Management
Agreement beyond any applicable notice and cure period, (c) if Manager shall
become insolvent or a debtor in any Bankruptcy Action, and/or (d) if at any time
Manager or Mortgage Borrower or Operating Lessee has engaged in gross
negligence, fraud, willful misconduct or misappropriation of funds with respect
to the Property.

Section 7.4 Matters Concerning Manager.

Without limiting the generality of the terms set forth in Section 7.3 above, if
(a) the Debt has been accelerated pursuant to Section 10.1(b) hereof,
(b) Manager shall become insolvent or a debtor in any Bankruptcy Action or
(c) an event of default occurs under the Management Agreement beyond any
applicable notice and cure period, Borrower or Op Co Pledgor shall cause
Mortgage Borrower or Operating Lessee to, at Lender’s request, terminate the
Management Agreement and replace Manager with a Qualified Manager pursuant to a
Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates.

Section 7.5 Matters Concerning Franchisor.

If (a) the Debt has been accelerated pursuant to Section 10.1(b) hereof,
(b) Franchisor shall become insolvent or a debtor in any Bankruptcy Action or
(c) an event of default occurs under the Franchise Agreement beyond any
applicable notice and cure period, Borrower or Op Co Pledgor shall cause
Mortgage Borrower or Operating Lessee to, at Lender’s request, terminate the
Franchise Agreement (to the extent such party has the ability to terminate the
Franchise Agreement pursuant to its terms) and replace Franchisor with a
Qualified Franchisor pursuant to a Replacement Franchise Agreement, it being
understood and agreed that the franchise fee for such Qualified Franchisor shall
not exceed then prevailing market rates.

VIII. TRANSFERS

Section 8.1 Transfer or Encumbrance of Property.

(a) Without the prior consent of Lender, neither Borrower nor any Restricted
Party shall do any of the following (each, a “Transfer”): sell, transfer,
convey, assign, mortgage, pledge, encumber, alienate, grant a Lien on, grant any
option with respect to or grant any other interest in the Property or the
Collateral, any part thereof or any direct or indirect interest therein
(including any legal, beneficial or economic interest in Borrower or any
Restricted Party), directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record, other than Permitted Transfers.

 

108



--------------------------------------------------------------------------------

(b) A Transfer shall include (i) an installment sales agreement wherein Borrower
or Mortgage Borrower agrees to sell the Property, any part thereof or any
interest therein for a price to be paid in installments or wherein Borrower or
Op Co Pledgor agrees to sell the Collateral or any part thereof for a price to
be paid in installments; (ii) an agreement by Mortgage Borrower leasing all or a
substantial part of the Property (other than the Operating Lease) for other than
actual occupancy by a space tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Mortgage Borrower’s right,
title and interest in and to any Leases or any Rents; (iii) if Borrower or any
Restricted Party is a corporation, the voluntary or involuntary sale, conveyance
or transfer of such corporation’s stock (or the stock of any corporation
directly or indirectly Controlling such corporation by operation of law or
otherwise) or the creation or issuance of new stock such that such corporation’s
stock shall be vested in a party or parties who are not now stockholders or any
change in the Control of such corporation; (iv) if Borrower or any Restricted
Party is a limited or general partnership, joint venture or limited liability
company, the change, removal, resignation or addition of a general partner,
managing partner, limited partner, joint venturer or member, the voluntary or
involuntary transfer of the partnership interest of any general partner,
managing partner or limited partner, the creation or issuance of new limited
partnership interests, the voluntary or involuntary transfer of the interest of
any joint venturer or member or the creation or issuance of new non-managing
member interests; (v) if Borrower or any Restricted Party is a trust or nominee
trust, the voluntary or involuntary transfer of the legal or beneficial interest
in such trust or nominee trust or the creation or issuance of new legal or
beneficial interests; and (vi) if Borrower or Mortgage Borrower enters into, or
the Property is subjected to, any PACE Loan.

(c) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder or under the other Loan
Documents in order to declare the Debt immediately due and payable upon a
Transfer (other than a Permitted Transfer) without Lender’s prior consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
and whether or not Lender has consented to any previous Transfer.

(d) Lender’s consent to one Transfer shall not be deemed to be a waiver of
Lender’s right to require such consent to any future occurrence of same. Any
Transfer made in contravention of this Section 8.1 shall be null and void and of
no force and effect.

(e) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses, title search costs and title insurance
endorsement premiums) incurred by Lender in connection with the review, approval
and/or documentation of any proposed Transfer.

(f) No consent to any assumption of the Loan shall occur on or before the first
(1st) anniversary of the first (1st) Monthly Payment Date. Thereafter, in the
event Mortgage Borrower obtains the consent of Mortgage Lender to a Transfer of
the Property to another party (“New Mortgage Borrower”) and the assumption of
the Mortgage Loan by New Mortgage

 

109



--------------------------------------------------------------------------------

Borrower, Lender’s consent to such a Transfer shall be granted or withheld in
its sole but good faith discretion after consideration of all relevant factors
and provided that in all events the following conditions are satisfied:

(i) Lender shall have received a notice from Borrower requesting Lender’s
consent to such Transfer not less than sixty (60) days prior to the proposed
date of such Transfer;

(ii) No Event of Default shall have occurred and remain outstanding;

(iii) New Mortgage Borrower shall be a corporation, partnership or limited
liability company that qualifies as a single purpose, bankruptcy remote entity
with Organizational Documents reasonably acceptable to Lender. The sole holder
of 100% of the equity interests in the New Mortgage Borrower (“Transferee”) and
Transferee’s SPE Constituent Entities, if applicable, shall be a corporation,
partnership or limited liability company that qualifies as a single purpose,
bankruptcy remote entity under criteria established by the Rating Agencies
(including, without limitation, criteria applicable to Transferee’s SPE
Constituent Entities);

(iv) Transferee shall have pledged its entire equity interest in New Mortgage
Borrower to Lender pursuant to a pledge agreement in substantially the same form
as the Pledge Agreement and Transferee shall have delivered original
certificates of 100% of the equity interest in New Mortgage Borrower in
substantially the same form of the certificate delivered to Lender on the
Closing Date together with stock, limited liability company membership or
partnership interest powers (which powers shall be executed in blank) together
with such opinions, organizational documents, and other information as
reasonable required by Lender (it being agreed that if Lender required such
information in connection with the closing of the Loan, it shall be reasonable
for Lender to request the same in connection with the sale or conveyance
described herein);

(v) Neither any Transferee’s Sponsor, Transferee nor Controlled Affiliate of
Transferee’s Sponsors shall have been a party to any Bankruptcy Action or taken
advantage of any Bankruptcy Law or any law for the benefit of debtors within
seven (7) years prior to the date of the proposed Transfer;

(vi) Neither any Transferee’s Sponsor, Transferee nor any other Person owned or
Controlled, directly or indirectly, by Transferee’s Sponsors shall have
defaulted under its obligations with respect to any Indebtedness in a manner
which is not reasonably acceptable to Lender;

(vii) There shall be no material litigation or regulatory action pending against
any Transferee’s Sponsor, Transferee or any other Person owned or Controlled,
directly or indirectly, by Transferee’s Sponsors which is not reasonably
acceptable to Lender;

 

110



--------------------------------------------------------------------------------

(viii) Transferee and Transferee’s Sponsors shall, as of the date of such
Transfer, be acceptable to Lender in in its sole but good faith discretion and
have an aggregate net worth and liquidity reasonably satisfactory to Lender,
provided, that if Transferee and Transferee’s Sponsors have an aggregate net
worth and liquidity at least equal to Guarantor’s net worth and liquidity as of
the date of such Transfer and such net worth and liquidity meets (and Lender
determines in its reasonable discretion that throughout the term of the Loan,
shall continue to meet) the minimum requirements set forth in the Guaranty, such
net worth and liquidity shall be deemed satisfactory;

(ix) New Mortgage Borrower (together with New Mortgage Borrower’s proposed
property manager) shall be experienced owners and operators of properties
similar in location, size, class, use, operation and value as the Property, as
evidenced by financial statements and other information reasonably satisfactory
to Lender (it being understood and agreed that Lender reserves the right to
approve New Mortgage Borrower without approving its proposed property manager),
provided, that if Lender reasonably determines that such New Mortgage Borrower
and Transferee’s Sponsors have experience equivalent to Sponsor’s experience,
such experience level shall be deemed satisfactory;

(x) If the Management Agreement will be terminated as a result of such Transfer,
the Property shall be managed by a Qualified Manager in accordance with a
Replacement Management Agreement;

(xi) Either (A) the Transfer is permitted under the Franchise Agreement or
(B) if the Franchise Agreement will be terminated as a result of such Transfer,
the Property shall be operated in accordance with a Replacement Franchise
Agreement;

(xii) Transferee and Transferee’s SPE Constituent Entities shall have delivered
all agreements, certificates and opinions reasonably required by Lender
(including, if applicable, an amendment to Section 3.1.24 hereof to incorporate
necessary changes based on differences in the organizational structures of
Borrower and Transferee);

(xiii) No Event of Default shall occur as a result of such Transfer;

(xiv) Transferee shall have assumed all obligations of Borrower under the Loan
Documents pursuant to an assumption agreement in form and substance reasonably
satisfactory to Lender;

(xv) Borrower shall have delivered to Lender, at its sole cost and expense,
(i) a new UCC title insurance policy in form and substance reasonably
satisfactory to Lender; and (ii) a mezzanine endorsement to the owner’s title
policy in form and substance reasonably acceptable to Lender, relating to the
change in the identity of the vestee and execution and delivery of the
conveyance documents or a mezzanine endorsement to a new owner’s title policy in
form and substance reasonably acceptable to Lender;

 

111



--------------------------------------------------------------------------------

(xvi) Lender shall have reasonably approved New Mortgage Borrower’s owner’s
title insurance policy with respect to the Property;

(xvii) Prior to any release of Guarantor under the Guaranty and the
Environmental Indemnity (it being acknowledged and agreed that Guarantor shall
only be released under the Guaranty and the Environmental Indemnity for any act,
omission or event that first occurs on or after the date of such transfer and in
any action in connection with the enforcement of liability under the Guaranty
and the Environmental Indemnity, Guarantor shall, at its sole cost and expense,
bear the burden of proof to establish that the personal liability under the
Guaranty and the Environmental Indemnity first occurred on or after such
transfer), one (1) or more substitute guarantors acceptable to Lender in its
sole but good faith discretion shall (A) have assumed all obligations of
Guarantor under the Guaranty and the Environmental Indemnity or (B) have
executed a replacement guaranty and a replacement environmental indemnity
substantially in the form of the Guaranty and the form of the Environmental
Indemnity and covering all obligations of Guarantor under the Guaranty and the
Environmental Indemnity from and after the date of this Agreement;

(xviii) Borrower or Transferee, at its sole cost and expense, shall have
delivered a new bankruptcy non-consolidation opinion reflecting such Transfer
reasonably acceptable to Lender and acceptable to the Rating Agencies;

(xix) If required by Lender, Borrower shall have delivered a Rating Agency
Confirmation as to such Transfer and Transferee;

(xx) Borrower shall have paid to Lender an assumption fee equal to (A) in
connection with the first assumption of the Loan (or direct or indirect transfer
of 100% of the interests in Borrower other than a Permitted Transfer), one-half
of one percent (0.50%) of the Outstanding Principal Balance, and (B) in
connection with each assumption of the Loan (or direct or indirect transfer of
100% of the interests in Borrower other than a Permitted Transfer) thereafter,
one percent (1.0%) of the Outstanding Principal Balance;

(xxi) Transferee is not a Prohibited Entity;

(xxii) Lender shall have received confirmation from Mortgage Lender that all of
the conditions under the Mortgage Loan Documents with respect to such Transfer
have been satisfied; and

(xxiii) Borrower shall have paid all reasonable out-of-pocket costs and expenses
incurred in connection with such Transfer (including reasonable fees and
disbursements of Lender’s counsel and fees, costs and expenses of the Rating
Agencies).

 

112



--------------------------------------------------------------------------------

Section 8.2 Permitted Transfers of Interests in Borrower.

Notwithstanding anything to the contrary contained in Section 8.1 hereof,
Lender’s consent shall not be required in connection with one or a series of
Transfers, of not more than forty-nine percent (49%) in the aggregate of the
direct or indirect ownership interests in any Restricted Party (other than a
transfer of any direct interests in Mortgage Borrower or Operating Lessee or the
Collateral, which is expressly prohibited); provided that the following
conditions are satisfied:

(a) no Event of Default shall have occurred and remain outstanding or shall
occur solely as a result of such Transfer;

(b) such Transfer shall not (i) cause the transferee, together with its
Affiliates, to acquire Control of any Restricted Party, (ii) result in any
Restricted Party no longer being either (A) jointly Controlled by HHT and Cindat
or (B) Controlled by HHT, or (iii) cause the transferee, together with its
Affiliates, to increase its direct or indirect interest in any Restricted Party
to an amount which exceeds forty-nine percent (49%) in the aggregate (and for
the avoidance of doubt, the members of any Restricted Party as of the date
hereof may Transfer interests among such current direct and indirect members
provided that such Transfer does not result in a change in Control of such
Restricted Party in breach of this Agreement);

(c) to the extent the transferee owns twenty percent (20%) or more of the direct
or indirect interests in any Restricted Party immediately following such
Transfer (provided that such Transferee did not own twenty percent (20%) or more
of the direct or indirect ownership interests in such Restricted Party as of the
Closing Date), Borrower shall deliver, at Borrower’s sole cost and expense,
customary searches (OFAC, KYC, credit, judgment, lien, bankruptcy, etc.)
reasonably acceptable to Lender with respect to such transferee and its
Affiliates as Lender may reasonably require with the results thereof reasonably
satisfactory to Lender;

(d) after giving effect to such Transfer, (1) HHT shall continue to own,
directly or indirectly, at least twenty-five percent (25%) of all legal,
beneficial and economic interests in Borrower, Op Co Pledgor, Mortgage Borrower,
and Operating Lessee, and (2) either (A) HHT and Cindat shall jointly Control
Borrower, Op Co Pledgor, Mortgage Borrower, and Operating Lessee, or (B) HHT
shall solely Control Borrower, Op Co Pledgor, Mortgage Borrower, and Operating
Lessee and Lender shall have approved (which approval shall not be unreasonably
withheld, conditioned, or delayed) amendments to the Organizational Documents of
Borrower’s Sole Member, and Op Co Pledgor’s Sole Member, to reflect such
required sole Control by HHT;

(e) the Property shall continue to be managed by Manager or a Qualified Manager;

(f) the Property shall continue to be operated by Franchisor or a Qualified
Franchisor;

 

113



--------------------------------------------------------------------------------

(g) Borrower shall give Lender notice of such Transfer request, together with
copies of all instruments effecting such Transfer and copies of any
Organizational Documents including, without limitation, a revised organizational
structure chart, that Lender shall reasonably require, not less than ten
(10) Business Days prior to the proposed date of such Transfer;

(h) such Transfer shall not cause Borrower to fail to comply with the
requirements of Section 3.1.24 hereof or Mortgage Borrower to fail to comply
with the requirements of Section 3.1.24 of the Mortgage Loan Agreement;

(i) after giving effect to such Transfer, Borrower shall remain in compliance
with Sections 3.1.41 and 4.1.25 hereof and Mortgage Borrower shall remain in
compliance with Sections 3.1.41 and 4.1.25 of the Mortgage Loan Agreement; and

(j) after giving effect to such Transfer, (1) no owner of 20% of more of the
direct or indirect interests in any Restricted Party shall be a Prohibited
Entity and (2) no Prohibited Entity shall own any direct or indirect interest in
any Restricted Party which has Control or joint Control over Borrower or Op Co
Pledgor.

Notwithstanding anything to the contrary contained in this Agreement, no
Transfer of any direct ownership interest in Mortgage Borrower and/or Operating
Lessee shall be permitted without Lender’s prior written consent, to be granted
or withheld in Lender’s sole and absolute discretion.

Section 8.3 Insolvency Opinion. Notwithstanding anything in this Agreement to
the contrary, if after giving effect to any Transfer (including, without
limitation, a Permitted Transfer), more than forty-nine percent (49%) in the
aggregate of direct or indirect interests in Borrower or Operating Lessee are
owned by any Person and its Affiliates that owned less than forty-nine percent
(49%) direct or indirect interest in Borrower or Operating Lessee as of the
Closing Date, Borrower shall deliver to Lender prior to the effective date of
such Transfer an updated Insolvency Opinion reasonably acceptable to Lender and
acceptable to the Rating Agencies.

IX. SALE AND SECURITIZATION OF LOAN

Section 9.1 Sale of Loan and Securitization.

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan as a
whole loan or sell or otherwise transfer any portion thereof or any interest
therein, (ii) to sell participation interests in the Loan or (iii) to securitize
the Loan or any portion thereof or any interest therein in one or more private
or public securitizations. (The transactions referred to in clauses (i), (ii)
and (iii) are each hereinafter referred to as a “Secondary Market Transaction”
and the transaction referred to in clause (iii) shall hereinafter be referred to
as a “Securitization.” Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities.”)

(b) If requested by Lender, Borrower shall use reasonable efforts to assist
Lender in satisfying the market standards to which Lender customarily adheres or
which may be required in the marketplace, by the Rating Agencies or by any Legal
Requirements in connection with any Secondary Market Transactions (including any
Exchange Act Filings or any report that

 

114



--------------------------------------------------------------------------------

is required to be made “available” to holders of the Securities under Regulation
AB or applicable Legal Requirements), including, without limitation, to:

(i) (A) provide or cause Mortgage Borrower to provide updated financial and
other information with respect to the Property, the Collateral, the business
operated at the Property, Mortgage Borrower, Borrower, Operating Lessee, Op Co
Pledgor, Guarantor, any Affiliate of Mortgage Borrower, Borrower, Operating
Lessee, Op Co Pledgor, Guarantor, and Manager (including, without limitation,
the information set forth on Schedule IX hereto), (B) provide updated budgets
and rent rolls (including itemized percentage of floor area occupied and
percentage of aggregate base rent for each Tenant) relating to the Property and
(C) provide updated appraisals, market studies, environmental audits, reviews
and reports (Phase I’s and, if appropriate, Phase II’s), property condition
reports and other due diligence investigations of the Property (the information
required under clauses (A), (B) and (C) shall hereinafter be referred to
collectively as the “Updated Information”), together with reasonably appropriate
verification of the Updated Information through letters of auditors,
certificates of third party providers or opinions of counsel acceptable to
Lender and the Rating Agencies;

(ii) provide opinions of counsel, which may be relied upon by Lender, the NRSROs
and their respective counsel, agents and representatives, as to bankruptcy
non-consolidation, fraudulent conveyance, and “true sale” or any other opinion
customary in Secondary Market Transactions or required by the Rating Agencies
with respect to the Property, the Collateral, Mortgage Borrower, Borrower,
Operating Lessee, Op Co Pledgor, Guarantor and any Affiliate of Mortgage
Borrower, Borrower, Operating Lessee, Op Co Pledgor, or Guarantor, which counsel
and opinions shall be reasonably satisfactory to Lender and the Rating Agencies,
provided, that, any opinion in substantially the same form and from the same
counsel as provided in connection with the closing of the Loan shall be deemed
satisfactory to Lender;

(iii) provide, and cause to be provided, updated representations and warranties
made in the Loan Documents and make, and cause to be made, such additional
representations and warranties as may be requested by Lender, in its reasonable
discretion, or the Rating Agencies, in their sole discretion, and consistent
with the facts covered by such representations and warranties as they exist on
the date thereof;

(iv) execute, and cause to be executed, such amendments, replacements or other
modifications to Mortgage Borrower’s or Borrower’s Organizational Documents or
the Loan Documents as may be reasonably requested by Lender or required by the
Rating Agencies and reasonably necessary to effect the Secondary Market
Transactions; provided, however, that Borrower shall not be required to amend,
restate or otherwise modify any Loan Document if such amendment, restatement or
other modification would (A) change the calculation of the LIBOR Interest Rate
or increase the initial weighted average interest rate or change the

 

115



--------------------------------------------------------------------------------

amortization of principal set forth herein or in the Note (except that the
weighted average interest rate or the amortization of principal may subsequently
change due to involuntary prepayments, the effect of floating interest rates, or
if an Event of Default shall occur) or (B) amend or otherwise modify any other
material economic term or other material term of the Loan Documents;

(v) upon reasonable advance notice, attend management meetings, provide access
to the Property and conduct tours of the Property, subject to the rights of
occupants thereof; and

(vi) provide, and cause to be provided, certificates or other evidence of
reliance reasonably satisfactory to Lender and the Rating Agencies with respect
to any information or third party reports obtained in connection with the
origination of the Loan or any Updated Information from Borrower, Mortgage
Borrower, Guarantor, any Affiliate of Borrower, Mortgage Borrower, or Guarantor,
Manager and any accountants, appraisers, engineers, environmental assessment
experts and other experts or third party providers of such information, reports
or Updated Information.

(c) If, at the time one or more Disclosure Documents are being prepared for or
in connection with a Securitization, Lender expects that Borrower alone or
Borrower and one or more Affiliates of Borrower (including any guarantor or
other Person that is directly or indirectly committed by contract or otherwise
to make payments on all or a part of the Loan) collectively, or the Property
alone or the Property and Related Properties collectively, will be a Significant
Obligor, Borrower shall furnish to Lender upon request the following financial
information:

(i) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all loans included or expected to be included in the
Securitization, net operating income for the Property and the Related Properties
for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

(ii) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all loans
included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements

 

116



--------------------------------------------------------------------------------

of Rule 3-02 of Regulation S-X (or if Lender determines that the Property is the
Significant Obligor and the Property (other than properties that are hotels,
nursing homes, or other properties that would be deemed to constitute a business
and not real estate under Regulation S-X or other legal requirements) was
acquired from an unaffiliated third party and the other conditions set forth in
Rule 3-14 of Regulation S-X have been met, the financial statements required by
Rule 3-14 of Regulation S-X)).

(d) Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any tenant of the Property if, in connection with a Securitization, Lender
expects there to be, as of the cut-off date for such Securitization, a
concentration with respect to such tenant or group of Affiliated tenants within
all of the loans included or expected to be included in the Securitization such
that such tenant or group of Affiliated tenants would constitute a Significant
Obligor. Borrower shall furnish to Lender, if requested by Lender, and
reasonably required in connection with a Securitization as reasonably determined
by Lender, financial data or financial statements with respect to such tenants
meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (i) Exchange Act Filings in connection with or
relating to the Securitization are required to be made under applicable Legal
Requirements or (ii) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.

(e) If Lender determines that Borrower alone or Borrower and one or more
Affiliates of any Borrower collectively, or the Property alone or the Property
and Related Properties collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, if requested by Lender, and reasonably required in
connection with a Securitization as reasonably determined by Lender, selected
financial data or financial statements meeting the requirements of
Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so
long as such entity or entities are a Significant Obligor and either
(i) Exchange Act Filings are required to be made under applicable Legal
Requirements or (ii) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.

(f) Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:

(i) with respect to information requested in connection with the preparation of
Disclosure Documents for a Securitization, within ten (10) Business Days after
notice from Lender; and

(ii) with respect to information required under Sections 9.1(d) and (e) above,
(A) not later than thirty (30) days after the end of each fiscal quarter of
Borrower and (B) not later than eighty (80) days after the end of each Fiscal
Year of Borrower.

 

117



--------------------------------------------------------------------------------

(g) All financial data and financial statements provided by Borrower or Mortgage
Borrower hereunder pursuant to Sections 9.1(c), (d), (e) and (f) hereof shall be
prepared in accordance with GAAP, and shall meet the requirements of Regulation
S-K or Regulation S-X, as applicable, Regulation AB, and any and all other
applicable Legal Requirements. All financial statements relating to a Fiscal
Year shall be audited by independent accountants of Borrower acceptable to
Lender in accordance with generally accepted auditing standards, Regulation S-X
or Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document, any Exchange Act Filing or any report that is required to
be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements and to the use of the name of such independent
accountants and the reference to such independent accountants as “experts” in
any Disclosure Document, any Exchange Act Filing or any report that is required
to be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements, all of which shall be provided at the same time
as the related financial statements are required to be provided. All other
financial data and financial statements (audited or unaudited) provided by
Borrower or Mortgage Borrower shall be accompanied by an Officer’s Certificate
which shall state that such financial data and financial statements meet the
requirements set forth in the first sentence of this paragraph.

(h) In the event Lender reasonably determines, in connection with a
Securitization, that financial statements and financial data required in order
to comply with Regulation AB or any amendment, modification or replacement
thereto or any other Legal Requirements are other than as provided herein, then
notwithstanding the foregoing provisions of this Section 9.1, Lender may
request, and Borrower shall promptly provide or cause to be provided, such other
financial statements and financial data as Lender reasonably determines to be
necessary or appropriate for such compliance.

(i) Without limiting the generality of Section 9.1(h) above, if reasonably
requested by Lender, Borrower shall promptly provide or cause to be provided to
Lender any financial statements or financial, statistical, operating or other
information as Lender shall determine to be required pursuant to Regulation AB
or any amendment, modification or replacement thereto or any other Legal
Requirements in connection with any Disclosure Document, any Exchange Act Filing
or any report that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements or as shall
otherwise be reasonably requested by Lender.

(j) Borrower agrees that Lender may disclose any information relating to
Borrower, Op Co Pledgor, Mortgage Borrower, Operating Lessee, their Affiliates,
the Property, the Collateral, or any aspect of the Loan (including information
provided by or on behalf of Borrower or any of its Affiliates to Lender) to the
parties requesting such information and, if applicable, the NRSROs in connection
with any Secondary Market Transaction. Borrower also understands that the
findings and conclusions of any third-party due diligence report obtained by
Lender or other Securitization Indemnified Parties may be made publicly
available if required, and in the manner prescribed, by Section 15E(s)(4)(A) of
the Exchange Act, any rules promulgated thereunder or any other applicable Legal
Requirements.

 

118



--------------------------------------------------------------------------------

(k) Subject to Section 9.2 hereof, in connection with Lender’s efforts to effect
any Secondary Market Transaction, all costs and expenses incurred by Borrower
and Guarantor (and any of their Affiliates) in connection with a Secondary
Market Transaction pursuant to this Section 9.1 (including, without limitation,
the fees and expenses of the Rating Agencies) shall be borne by Borrower (and
for the avoidance of doubt, Lender shall be responsible for all of Lender’s fees
and expenses in connection with any Secondary Market Transaction).

(l) Within a reasonable period of time after the closing of the Secondary Market
Transaction, following Borrower’s written request, Lender shall endeavor to
notify Borrower and Operating Lessee of the location of the corporate trust
office of the Trustee and location of the servicing offices of the Servicer,
which locations shall be deemed the locations for purposes of the definition of
“Business Day” provided for in Section 1.1 of this Agreement.

Section 9.2 Securitization Indemnification.

(a) Borrower understands that information provided to Lender by Borrower,
Mortgage Borrower, or their agents, counsel and representatives may be included
in Disclosure Documents in connection with a Securitization and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, the NRSROs and other
advisory and service providers relating to a Securitization. In the event that
any Disclosure Document is required to be revised prior to the sale of all
Securities in connection with a Securitization, Borrower will reasonably
cooperate with Lender (or, if applicable, the holder of the applicable interest
in the Loan) in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

(b) Borrower hereby agrees to indemnify Lender, any Affiliate of Lender that has
filed any registration statement relating to the Securitization or has acted as
the issuer, the sponsor or depositor in connection with a Securitization, any
Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser of the Securities issued in connection with a Securitization, any
other issuers, depositors, underwriters, placement agents or initial purchasers
of the Securities issued in connection with a Securitization, and each of their
respective directors, officers, partners, employees, representatives, agents and
Affiliates, and each Person that controls any such Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Securitization Indemnified Parties”) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses (collectively, the “Securitization Indemnification
Liabilities”) to which any Securitization Indemnified Party may become subject
insofar as the Securitization Indemnification Liabilities arise out of or are
based upon, (i) any untrue statement of any material fact contained in the
information provided to Lender by Borrower, any Affiliate of Borrower or any of
their respective agents, counsel or representatives, or (ii) the omission to
state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information, in

 

119



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading, provided,
that, notwithstanding the foregoing or anything to the contrary in this
Section 9.2, the foregoing indemnification shall relate solely to (A) the
sections of the Disclosure Documents entitled “Summary of Offering Circular,”
(but only the following sections of such Summary – “The Mortgage Loan” through
“The Mezzanine Loan”), “Risk Factors” (but only the extent that the information
therein relates to the Borrower, any Affiliate of the Borrower, the Properties,
the Property Manager, the Management Agreement, the Franchise Agreement and the
Operating Lease), “Description of the Properties,” “Description of the Borrowers
and Related Parties,” “Description of the Property Manager, the Management
Agreement and the Assignment of Management Agreement,” “Description of the
Franchise Agreements,” “Description of the Operating Lease,” and “Description of
the Mortgage Loan;” and the section of the Structural and Collateral Term Sheet
entitled “Executive Summary,” “Mortgage Loan Terms,” “Portfolio Overview,”
“Borrower Sponsors and Manager Overview,” and “Organizational Chart”, and Annex
A and Annex B (other than the portions of the foregoing that Lender and Borrower
agree to strike through) and (B) the extent that such sections of the Disclosure
Documents were submitted by Lender to Borrower for review, and, in each case,
further, provided, that notwithstanding the foregoing or anything herein to the
contrary, Borrower shall not be liable for any untrue statement or omission
resulting from Lender’s failure to accurately reflect Borrower’s (or its
counsel’s) written comments to the Disclosure Documents. Borrower also agrees to
reimburse each Securitization Indemnified Party for any legal or other
out-of-pocket costs and expenses reasonably incurred by such Securitization
Indemnified Party in connection with investigating or defending the
Securitization Indemnification Liabilities. Borrower’s liability under this
paragraph will be limited to any such liability, obligation, loss, damage,
penalty, action, judgment, suit, claim, cost or expense that arises out of or is
based upon an untrue statement or omission made therein in reliance upon and in
conformity with information furnished by or on behalf of Borrower in connection
with the preparation of the Disclosure Documents or in connection with the
underwriting or closing of the Loan (including, without limitation, financial
statements of Borrower and Mortgage Borrower, operating statements and rent
rolls with respect to the Property). This indemnity provision will be in
addition to any obligation or liability which Borrower may otherwise have.
Borrower shall be provided no less than seven (7) days to review the initial
drafts of the Disclosure Documents, and Borrower shall be provided no less than
two (2) Business Days to review subsequent drafts of the Disclosure Documents.
All reasonable third party costs and expenses (including reasonable attorney’s
fees and expenses) incurred by Borrower in connection with Borrower’s
examination of the provisions of the Disclosure Documents pursuant to this
Section 9.2 in excess of $10,000 shall be reimbursed by Lender.

(c) In connection with Exchange Act Filings and information therein or other
reports containing comparable information that are required to be made
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements, as it relates to the Property, the Collateral, Borrower, Mortgage
Borrower, Op Co Pledgor, Operating Lessee, Guarantor, any Affiliate of Borrower,
Operating Lessee or Guarantor or any other aspect of the Loan, Borrower agrees
to, subject to limitations set forth in Section 9.2(b) above, (i) indemnify the
Securitization Indemnified Parties for Securitization Indemnification
Liabilities to which any Securitization Indemnified Party may become subject
insofar as the Securitization Indemnification Liabilities arise out of, or are
based upon, an untrue statement or omission of any material fact made in
reliance upon, and in conformity with, information furnished to Lender

 

120



--------------------------------------------------------------------------------

by or on behalf of Borrower in connection with the preparation of the Disclosure
Document, in connection with the underwriting or closing of the Loan or any of
the reports, statements or other information furnished by or on behalf of
Borrower pursuant to the terms of this Agreement, including financial statements
of Borrower, operating statements and rent rolls with respect to the Property,
and (ii) reimburse each Securitization Indemnified Party for any out-of-pocket
legal or other costs and expenses reasonably incurred by such Securitization
Indemnified Party in connection with defending or investigating the
Securitization Indemnification Liabilities.

(d) Promptly after receipt by a Securitization Indemnified Party of notice of
any claim or the commencement of any action or suit, such Securitization
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against Borrower, notify Borrower in writing of the claim or the
commencement of such action or suit; provided, however, that the failure to
notify Borrower shall not relieve Borrower from any liability which it may have
under the indemnification provisions of this Section 9.2 except to the extent
that it has been materially prejudiced by such failure and, provided further
that the failure to notify Borrower shall not relieve Borrower from any
liability which it may have to any Securitization Indemnified Party otherwise
than under the provisions of this Section 9.2. If any such claim, action or suit
shall be brought against any Securitization Indemnified Party, and it shall
notify Borrower thereof, Borrower shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to such Securitization Indemnified Party. After notice from
Borrower to the applicable Securitization Indemnified Party of Borrower’s
election to assume the defense of such claim, action or suit, Borrower shall not
be liable to such Securitization Indemnified Party for any legal or other costs
and expenses subsequently incurred by such Securitization Indemnified Party in
connection with the defense thereof except as provided in the following
sentence; provided, however, if the defendants in any such action or suit
include both Borrower, on the one hand, and one or more Securitization
Indemnified Parties on the other hand, and a Securitization Indemnified Party
shall have reasonably concluded that there are legal defenses available to it
and/or other Securitization Indemnified Parties that are different or in
addition to those available to Borrower, the Securitization Indemnified Party or
Parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action or suit on
behalf of such Securitization Indemnified Party or Parties. The Securitization
Indemnified Party shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursements for which such Securitization
Indemnified Party is seeking or intends to seek reimbursement hereunder and
shall submit copies of such detailed billing records to substantiate that such
counsel’s fees and disbursements are related solely to the defense of a claim
for which Borrower is required hereunder to indemnify such Securitization
Indemnified Party. Borrower shall not be liable for the costs and expenses of
more than one (1) such separate counsel unless a Securitization Indemnified
Party shall have reasonably concluded that there may be legal defenses available
to it that are different from or additional to those available to another
Securitization Indemnified Party.

(e) Without the prior written consent of the applicable Securitization
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
Borrower shall not settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not any Securitization
Indemnified Party is an actual or potential party to

 

121



--------------------------------------------------------------------------------

such claim, action, suit or proceeding) unless Borrower shall have given the
applicable Securitization Indemnified Party reasonable prior notice thereof and
shall have obtained an unconditional release of each Securitization Indemnified
Party from all Securitization Indemnification Liabilities arising out of or
relating to such claim, action, suit or proceeding. As long as Borrower has
complied with its obligations to defend and indemnify hereunder, Borrower shall
not be liable for any settlement made by any Securitization Indemnified Party
without the consent of Borrower (which consent shall not be unreasonably
withheld or delayed).

(f) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 9.2 is finally judicially determined to be unavailable for any
reason or is insufficient to hold any Securitization Indemnified Party harmless
(with respect only to the Securitization Indemnification Liabilities that are
the subject of this Section 9.2), then Borrower, on the one hand, and such
Securitization Indemnified Party, on the other hand, shall contribute to the
Securitization Indemnification Liabilities for which such indemnification or
reimbursement is held unavailable or is insufficient: (i) in such proportion as
is appropriate to reflect the relative benefits to Borrower, on the one hand,
and such Securitization Indemnified Party, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative faults of Borrower, on the
one hand, and all Securitization Indemnified Parties, on the other hand, as well
as any other equitable considerations. Notwithstanding the provisions of this
Section 9.2, (A) no Person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any other Person who is not also found liable
for such fraudulent misrepresentation, and (B) Borrower agrees that in no event
shall the amount to be contributed by the Securitization Indemnified Parties
collectively pursuant to this Section 9.2(f) exceed the amount of the fees
actually received by the Securitization Indemnified Parties in connection with
the closing of the Loan.

(g) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 9.2 shall apply whether or not any
Securitization Indemnified Party is a formal party to any claim, action, suit or
proceeding. Borrower further agrees that the Securitization Indemnified Parties
are intended third party beneficiaries under this Section 9.2.

(h) The liabilities and obligations of Borrower and the Securitization
Indemnified Parties under this Section 9.2 shall survive the termination of this
Agreement and the satisfaction and discharge of the Debt.

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

122



--------------------------------------------------------------------------------

X. DEFAULTS

Section 10.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) (A) if any monthly Debt Service, any monthly deposit of Reserve Funds or the
payment due on the Maturity Date is not paid when due or (B) if any other
portion of the Debt is not paid when due; provided that, with respect to this
clause (B), such non-payment continues for ten (10) days following notice to
Borrower that the same is due and payable; further, provided that, with respect
to clause (A)(other than the payment due on the Maturity Date) or clause (B), in
the event that there are sufficient funds on deposit in the Cash Management
Account or relevant sub-account under Section 2.7.2 of the Mortgage Loan
Agreement on the applicable date, and Mortgage Lender or its servicer fails to
apply or cause to be applied (pursuant to and in accordance with the Mortgage
Loan Agreement) such funds in satisfaction of such then due amounts and Mortgage
Lender’s or its servicer’s access to such funds has not been impaired or impeded
by Borrower or Mortgage Borrower, then such failure by Mortgage Lender or its
servicer to apply such amounts shall not be deemed a Default or an Event of
Default under this clause (i);

(ii) if any of the Taxes or Other Charges are not paid prior to delinquency;
provided, however, in the event that there are sufficient Tax Funds on deposit
in the Tax Account at such time as set forth in the Mortgage Loan Agreement, and
Mortgage Lender or its Servicer fails to apply or cause to be applied (pursuant
to and in accordance with the Mortgage Loan Agreement) such Tax Funds in
satisfaction of such then due Taxes or Other Charges and Mortgage Lender’s or
Servicer’s access to such Tax Funds has not been impaired or impeded by Borrower
or Mortgage Borrower, then such failure by Mortgage Lender or its Servicer to
pay such amounts shall not be deemed a Default or an Event of Default under this
clause (ii);

(iii) if the Policies are not kept in full force and effect; provided, however,
if such failure to keep the Policies in full force and effect arises solely due
to the non-payment of the applicable Insurance Premiums then, in the event that
there are sufficient Insurance Funds on deposit in the Insurance Account at such
time as set forth in the Mortgage Loan Agreement, and Mortgage Lender or its
Servicer fails to apply or cause to be applied (pursuant to and in accordance
with the Mortgage Loan Agreement) such Insurance Funds in payment of such then
expiring Policies, and Mortgage Lender’s or Servicer’s access to such Insurance
Funds has not been impaired or impeded by Borrower or Mortgage Borrower, then
such failure by Mortgage Lender or its Servicer to pay such amounts shall not be
deemed a Default or an Event of Default under this clause (iii);

(iv) if Borrower commits, permits or suffers a Transfer in violation of the
provisions of this Agreement;

(v) if any certification, representation or warranty made by Borrower or Op Co
Pledgor herein (including any representation or warranty of Mortgage Borrower or
Operating Lessee that is incorporated herein by reference pursuant to
Section 3.1.51 hereof and made by Borrower or Op Co Pledgor hereunder) or in

 

123



--------------------------------------------------------------------------------

any other Loan Document, or in any report, certificate, financial statement or
other instrument, agreement or document furnished by or on behalf of Borrower or
Op Co Pledgor to Lender shall have been false or misleading in any material
respect as of the date such certification, representation or warranty was made
(provided, however, as to any such false or misleading certification,
representation or warranty which was not known to Borrower or to be false or
misleading when made or submitted to Lender, and the condition causing such
certification, representation or warranty to be false or misleading is
susceptible of being cured, the same shall not be an Event of Default hereunder
unless Borrower fails within ten (10) Business Days following written notice
thereof to Borrower to undertake and complete all action necessary to either
cure the same or make such certification, representation or warranty true and
correct in all material respects as and when made) provided, that if any such
breach is susceptible to cure but cannot reasonably be cured within such ten
(10) Business Day period and Borrower or Op Co Pledgor shall have commenced (or
have caused Mortgage Borrower or Operating Lessee to commence, as applicable)
such cure within such ten (10) Business Day period and thereafter diligently and
expeditiously proceeds to cure the same, such ten (10) Business Day period shall
be extended for an additional period of time as is reasonably necessary for
Borrower or Op Co Pledgor (or Mortgage Borrower or Operating Lessee, as
applicable) to cure the same, such additional period not to exceed sixty
(60) days;

(vi) (A) if Borrower or Mortgage Borrower shall make an assignment for the
benefit of creditors, or (B) if Op Co Pledgor or Operating Lessee shall make an
assignment for the benefit of creditors, or (C) if Guarantor shall make an
assignment for the benefit of creditors; provided, however, that in connection
with any Default by Guarantor with respect to this clause (C), it shall not be
an Event of Default under this clause (vi) if, within thirty (30) days following
such assignment by Guarantor, Borrower causes an Acceptable Replacement
Guarantor to replace the Guaranty and the Environmental Indemnity pursuant to
(I) a guaranty substantially in the form of the Guaranty covering all
obligations arising under such Guaranty from and after the date of this
Agreement and (II) an environmental indemnity substantially in the form of the
Environmental Indemnity covering all obligations arising under such
Environmental Indemnity from and after the date of this Agreement (and, for the
avoidance of doubt, such Acceptable Replacement Guarantor shall be liable under
such replacement guaranty and environmental indemnity for all obligations and
liabilities under the Guaranty and the Environmental Indemnity as if such
replacement guarantor entered into such documents on the Closing Date (i.e.,
such replacement guaranty and environmental indemnity shall be effective as of
the Closing Date, nunc pro tunc));

(vii) (A) if Borrower or Mortgage Borrower fails or admits its inability to pay
debts generally as they become due, or (B) if Op Co Pledgor or Operating Lessee
fails or admits its inability to pay debts generally as they become due, or
(C) if, Guarantor fails or admits its inability to pay debts generally as they
become due; provided, however, that in connection with any Default by Guarantor
with

 

124



--------------------------------------------------------------------------------

respect to this clause (C), it shall not be an Event of Default under this
clause (vii) if, within thirty (30) days following such failure or admission by
Guarantor, Borrower causes an Acceptable Replacement Guarantor to replace the
Guaranty and the Environmental Indemnity pursuant to (I) a guaranty
substantially in the form of the Guaranty covering all obligations arising under
such Guaranty from and after the date of this Agreement and (II) an
environmental indemnity substantially in the form of the Environmental Indemnity
covering all obligations arising under such Environmental Indemnity from and
after the date of this Agreement (and, for the avoidance of doubt, such
Acceptable Replacement Guarantor shall be liable under such replacement guaranty
and environmental indemnity for all obligations and liabilities under the
Guaranty and the Environmental Indemnity as if such replacement guarantor
entered into such documents on the Closing Date (i.e., such replacement guaranty
and environmental indemnity shall be effective as of the Closing Date, nunc pro
tunc));

(viii) (A) if a receiver, liquidator or trustee shall be appointed for Borrower
or Mortgage Borrower or if Borrower or Mortgage Borrower shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal Bankruptcy Law, or any similar federal or state
law, shall be filed by or against, or consented to by, Borrower or Mortgage
Borrower, or if any proceeding for the dissolution or liquidation of Borrower or
Mortgage Borrower shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Mortgage Borrower, upon the same not being discharged, stayed or
dismissed within one hundred twenty (120) days, (B) if a receiver, liquidator or
trustee shall be appointed for Op Co Pledgor or Operating Lessee or if Op Co
Pledgor or Operating Lessee shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
Bankruptcy Law, or any similar federal or state law, shall be filed by or
against, or consented to by, Op Co Pledgor or Operating Lessee, or if any
proceeding for the dissolution or liquidation of Op Co Pledgor or Operating
Lessee shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by Op
Co Pledgor or Operating Lessee, upon the same not being discharged, stayed or
dismissed within one hundred twenty (120) days, or (C) if a receiver, liquidator
or trustee shall be appointed for Guarantor or if Guarantor shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal Bankruptcy Law, or any similar federal or state
law, shall be filed by or against, or consented to by, Guarantor, or if any
proceeding for the dissolution or liquidation of Guarantor shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Guarantor, upon the same not being
discharged, stayed or dismissed within one hundred twenty (120) days or if an
order for relief is entered; provided, however, that solely in connection with
any Default by Guarantor with respect to this clause (C), it shall not be an
Event of Default under this clause (viii) if, within thirty (30) days following
such failure or admission by

 

125



--------------------------------------------------------------------------------

Guarantor, Borrower causes an Acceptable Replacement Guarantor to replace the
Guaranty and the Environmental Indemnity pursuant to (I) a guaranty
substantially in the form of the Guaranty covering all obligations arising under
such Guaranty from and after the date of this Agreement and (II) an
environmental indemnity substantially in the form of the Environmental Indemnity
covering all obligations arising under such Environmental Indemnity from and
after the date of this Agreement (and, for the avoidance of doubt, such
Acceptable Replacement Guarantor shall be liable under such replacement guaranty
and environmental indemnity for all obligations and liabilities under the
Guaranty and the Environmental Indemnity as if such replacement guarantor
entered into such documents on the Closing Date (i.e., such replacement guaranty
and environmental indemnity shall be effective as of the Closing Date, nunc pro
tunc));

(ix) if Borrower, Op Co Pledgor, or Guarantor attempts to assign its rights
under this Agreement or any of the other Loan Documents or any interest herein
or therein in contravention of the Loan Documents;

(x) if Borrower or Op Co Pledgor shall be in material default beyond any
applicable cure periods under any agreement (other than the Loan Documents)
creating a Lien on the Collateral or any part thereof, which Lien is not
discharged within thirty (30) days after the earlier of (A) Lender’s written
notice to Borrower or (B) the date on which Borrower or Op Co Pledgor becomes
aware of such Lien; provided that the same shall not constitute an Event of
Default so long as Borrower is contesting the same in accordance with
Section 4.2.1 or other similar provision of the Loan Documents;

(xi) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower or Op Co
Pledgor shall be in default under such term, covenant or condition after the
giving of such notice or the expiration of such grace period;

(xii) if Borrower shall continue to be in Default under any of the terms,
covenants or provisions set forth in Section 9.1, Section 11.29 or Section 11.30
hereof, or fails to cooperate with Lender in connection with a Secondary Market
Transaction in accordance with the terms, covenants and provisions set forth in
Section 9.1 hereof, for (A) two (2) Business Days in the case of a request to
execute a Securitization Loan Agreement Amendment, or (B) in all other cases,
five (5) Business Days after written notice to Borrower and Op Co Pledgor from
Lender;

(xiii) if any of the factual assumptions relating to Borrower contained in any
Insolvency Opinion that are material to the opinions expressed therein is or
shall become untrue in any material respect; provided that in the event any such
assumptions consist of representations, warranties or covenants contained in
Section 3.1.24 or substantially similar thereto, then the provisions of clause
(xiv) below shall instead apply;

 

126



--------------------------------------------------------------------------------

(xiv) if Borrower or Op Co Pledgor breaches any representation, warranty or
covenant contained in Section 3.1.24 hereof; provided that, any such breach
shall not constitute an Event of Default (A) if such breach is inadvertent and
non-recurring, (B) if such breach is curable, if Borrower or Op Co Pledgor shall
promptly cure such breach within thirty (30) days after such breach occurs, and
(C) within ten (10) Business Days of written request of Lender, if Borrower or
Op Co Pledgor delivers to Lender an additional Insolvency Opinion or a
modification of the Insolvency Opinion, as applicable, to the effect that such
breach shall not in any way impair, negate or amend the opinions rendered in the
Insolvency Opinion;

(xv) if there is any modification or amendment to any of the Mortgage Loan
Documents made without the prior written consent of Lender, except to the extent
any such modification or amendment is permitted pursuant to the Intercreditor
Agreement;

(xvi) intentionally omitted;

(xvii) intentionally omitted;

(xviii) if a material default by Mortgage Borrower has occurred and continues
beyond any applicable cure period under the Management Agreement and such
default permits Manager thereunder to terminate or cancel the Management
Agreement, and a Replacement Management Agreement is not put in place within
thirty (30) days thereafter;

(xix) if a material default by Operating Lessee has occurred and continues
beyond any applicable cure period under the Franchise Agreement and such default
results in Franchisor terminating or canceling the Franchise Agreement and a
Replacement Franchise Agreement is not put in place within forty-five (45) days
thereafter;

(xx) if Mortgage Borrower ceases to do business as a hotel at any Individual
Property or terminates such business for any reason whatsoever (other than
temporary cessation in connection with any continuous and diligent renovation or
restoration of the applicable Individual Property following a Casualty or
Condemnation);

(xxi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in clauses (i) to (xx)
above, for ten (10) Business Days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed one hundred twenty (120) days;

 

127



--------------------------------------------------------------------------------

(xxii) if there shall be Default under any of the other Loan Documents beyond
any applicable notice and cure periods contained in such Loan Documents, whether
as to Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee, Guarantor,
the Property, or the Collateral, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt; provided, however, that in
connection with any Default by Guarantor with respect to a failure to maintain
the financial covenants set forth in Article V of the Guaranty, it shall not be
an Event of Default under this clause (xxii) if, within thirty (30) days
following such declaration by Lender, Borrower causes an Acceptable Replacement
Guarantor to replace the Guaranty and the Environmental Indemnity pursuant to
(I) a guaranty substantially in the form of the Guaranty covering all
obligations arising under such Guaranty from and after the date of this
Agreement and (II) an environmental indemnity substantially in the form of the
Environmental Indemnity covering all obligations arising under such
Environmental Indemnity from and after the date of this Agreement (and, for the
avoidance of doubt, such Acceptable Replacement Guarantor shall be liable under
such replacement guaranty and environmental indemnity for all obligations and
liabilities under the Guaranty and the Environmental Indemnity as if such
replacement guarantor entered into such documents on the Closing Date (i.e.,
such replacement guaranty and environmental indemnity shall be effective as of
the Closing Date, nunc pro tunc));

(xxiii) if the Liens created pursuant to any Loan Document shall cease to be a
fully enforceable first priority security interest due to any intentional or
willful act or omission of Borrower (unless such unenforceability results solely
from an act or omission of Lender);

(xxiv) if at any time the equity interests pledged by Borrower and/or Op Co
Pledgor pursuant to the Pledge Agreement are evidenced by new, replacement or
additional certificates and Borrower and/or Op Co Pledgor fails to deliver such
certificates to Lender, together with an executed stock, membership or
partnership power, as applicable, in blank; or

(xxv) if a Mortgage Loan Event of Default shall occur.

(b) Upon the occurrence and continuance of an Event of Default (other than an
Event of Default described in Section 10.1(a)(vi), (vii) or (viii) above) and at
any time thereafter, Lender may, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity, take such action, without notice or demand (except for such
notice or demand as may be expressly required under this Agreement or any other
Loan Document), that Lender deems advisable to protect and enforce its rights

 

128



--------------------------------------------------------------------------------

against Borrower, Op Co Pledgor, and in and to the Collateral, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents and may exercise the rights and remedies of a secured party
under the UCC against Borrower, Op Co Pledgor, and the Collateral, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in Section 10.1(a)(vi), (vii) or
(viii) above, the Debt shall immediately and automatically become due and
payable, without notice or demand, and Borrower and Op Co Pledgor hereby
expressly waives any such notice or demand, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

Section 10.2 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower and Op Co Pledgor under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to,
Borrower and Op Co Pledgor or at law or in equity may be exercised by Lender at
any time and from time to time, whether or not all or any portion of the Debt
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or initiated or taken other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Collateral. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole and absolute discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower and Op Co Pledgor agree that, if an Event of Default has
occurred and remains outstanding, (i) Lender is not subject to any “one action”
or “election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its rights and remedies against the Collateral
and the Pledge Agreement has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Obligations or the Debt has been paid in full.
Lender hereby waives any right to seek special, consequential, exemplary or
punitive damages, in each case except to the extent the same are payable by
Lender to any third party.

(b) With respect to Borrower, Op Co Pledgor and the Collateral, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to the Collateral for the satisfaction of any of the Debt in
any order, proportion or priority, and Lender may seek satisfaction out of the
Collateral, or any part thereof, in its sole and absolute discretion in respect
of the Debt. In addition, Lender shall have the right from time to time to
partially foreclose upon the Collateral in any manner and for any amounts
secured by the Pledge Agreement then due and payable as determined by Lender in
its sole and absolute discretion including, without limitation, the following
circumstances: (i) in the event Borrower or Op Co Pledgor defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose upon the Collateral to recover such
delinquent payments or (ii) in the event Lender elects to accelerate less than
the entire Outstanding Principal Balance, Lender may foreclose upon the
Collateral to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by the Pledge Agreement as Lender may
elect. Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Pledge Agreement to secure payment of sums secured by the
Pledge Agreement and not previously recovered.

 

129



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default (but
without limiting Lender’s rights under Section 9.1, Section 11.29 or
Section 11.30 hereof), Lender shall have the right from time to time to sever
the Note and the other Loan Documents into one or more separate notes, mortgages
and other security documents (collectively, the “Severed Loan Documents”) in
such denominations and priority as Lender shall determine in its sole and
absolute discretion for purposes of evidencing and enforcing its rights and
remedies provided hereunder. Borrower and Op Co Pledgor shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. During the continuance of an Event
of Default, Borrower and Op Co Pledgor hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower and Op Co Pledgor ratifying all that
its said attorney shall do by virtue thereof; provided, however, Lender shall
not make or execute any such documents under such power until five (5) Business
Days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Borrower shall be obligated to pay any
reasonable out-of-pocket costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
other matters and documentation in connection therewith. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower and Op Co
Pledgor only as of the Closing Date.

(d) Any amounts recovered from the Collateral or any other collateral for the
Loan after the occurrence and continuance of an Event of Default may be applied
by Lender toward the payment of any principal and/or interest of the Loan and/or
any other amounts due under the Loan Documents in such order, proportion and
priority as Lender in its sole and absolute discretion shall determine.

Section 10.3 Right to Cure Defaults.

Lender may, but without any obligation to do so and without notice to or demand
on Borrower or Op Co Pledgor and without releasing Borrower and Op Co Pledgor
from any obligation hereunder or under the other Loan Documents or being deemed
to have cured any Event of Default, make, do or perform any obligation of
Borrower or Op Co Pledgor hereunder or under the other Loan Documents in such
manner and to such extent as Lender may deem necessary. Lender is authorized to
enter upon the Property for such purposes, or appear in, defend, or bring any
action or proceeding to protect its interest in the Property or the Collateral
for such purposes. All reasonable out-of-pocket costs and expenses incurred by
Lender in remedying or attempting to remedy such Event of Default or such other
breach or default by Borrower or Op Co Pledgor or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate from
the date such costs and expenses were incurred to the date reimbursement payment
is received by Lender. All such reasonable out-of-pocket costs and

 

130



--------------------------------------------------------------------------------

expenses incurred by Lender, together with interest thereon calculated at the
Default Rate, shall be deemed to constitute a portion of the Obligations, shall
be secured by the liens and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefore.

Section 10.4 Remedies Cumulative.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower and Op Co Pledgor pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole and
absolute discretion. No delay or omission to exercise any right, power or remedy
accruing upon an Event of Default shall impair any such right, power or remedy
or shall be construed as a waiver thereof, but any such right, power or remedy
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default shall not be construed to be a waiver
of any subsequent Default or Event of Default or to impair any right, power or
remedy consequent thereon.

XI. MISCELLANEOUS

Section 11.1 Successors and Assigns.

This Agreement and all agreements, covenants, representations and warranties in
this Agreement, by or on behalf of Borrower and Operating Lessee, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.
Notwithstanding the foregoing, provided no Event of Default has occurred and is
continuing, other than with respect to the sale or other transfer of Securities
issued in connection with a Securitization of the Loan or any portion thereof,
Lender agrees not to sell or otherwise transfer the Loan or any portion thereof
to any of the Persons set forth on Schedule XI attached hereto (such Persons,
the “Prohibited Lenders”), or Controlled Affiliate of the Prohibited Lenders;
provided, further, that Lender may definitively rely on an a representation from
any assignee or transferee of the Loan or any portion thereof for purposes of
determining whether such assignee or transferee is a Prohibited Lender or a
Controlled Affiliate of a Prohibited Lender.

Section 11.2 Lender’s Discretion.

Whenever pursuant to this Agreement Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive. Prior to a Securitization, whenever pursuant to
this Agreement the Rating Agencies are given any right to approve or disapprove,
or any arrangement or term is to be satisfactory to the Rating Agencies, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefore.

 

131



--------------------------------------------------------------------------------

Section 11.3 Governing Law.

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE COLLATERAL IS LOCATED OR AS
DETERMINED BY APPLICABLE LAW, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

CT CORPORATION

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

 

132



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE AGENT IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

Section 11.4 Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by Borrower or Op Co Pledgor therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to or demand on Borrower or
Operating Lessee shall entitle Borrower or Op Co Pledgor to any other or future
notice or demand in the same, similar or other circumstances.

Section 11.5 Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement in, or exercising any
right, power, remedy or privilege under, this Agreement or any other Loan
Document shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Lender shall have
the right to waive or reduce any time periods that Lender is entitled to under
the Loan Documents in its sole and absolute discretion.

 

133



--------------------------------------------------------------------------------

Section 11.6 Notices.

All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted, or desired to be given
hereunder shall be in writing (a) sent by e-mail, (b) sent by registered or
certified mail, postage prepaid, return receipt requested, (c) delivered by hand
or (d) delivered by reputable overnight courier addressed to the party to be so
notified at its address hereinafter set forth, or to such other address as such
party may hereafter specify in accordance with the provisions of this
Section 11.6. Any Notice shall be deemed to have been received: (i) if sent by
e-mail, on the date of sending the e-mail (provided that delivery of such notice
or other written communication is also made within one (1) Business Day
thereafter by one of the methods prescribed under the preceding clauses (b), (c)
or (d)) if sent during business hours on a Business Day (otherwise on the next
Business Day), (ii) if sent by registered or certified mail, on the date of
delivery or the date of the first attempted delivery, in either case on a
Business Day (otherwise on the next Business Day), (iii) if delivered by hand,
on the date of delivery if delivered during business hours on a Business Day
(otherwise on the next Business Day), and (iv) if sent by an overnight
commercial courier, on the next Business Day, in each case addressed to the
parties as follows:

 

If to Lender:

  

c/o Mack Real Estate Credit Strategies, L.P.

60 Columbus Circle

New York, New York 10023

Attention: Kevin Cullinan

Email: kcullinan@mackregroup.com

with a copy to:

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Julian M. Wise, Esq.

Email: Julian.Wise@srz.com

If to Borrower

  

or Op Co Pledgor:

  

c/o Hersha Hospitality Trust

510 Walnut Street, 9th Floor

Philadelphia, PA 19106

Attention: Ashish R. Parikh,

                 Chief Financial Officer

Email: ashish@hersha.com

with a copy to:

  

Cindat USA LLC

745 Fifth Avenue, Fifth Floor

New York, New York 10151

Attention: Rodrigo Real

Email: rodrigo.real@cindatusa.com

And a copy to:

  

Hunton and Williams LLP

2200 Pennsylvania Avenue NW

Washington, DC 20037

Attention: Rori Malech, Esq.

Email: rmalech@hunton.com

 

134



--------------------------------------------------------------------------------

And a copy to:

  

Sidley Austin LLP

555 West Fifth Street

Los Angeles, CA 90013

Attention: Joel H. Rothstein, Esq.

Email: joel.rothstein@sidley.com

Section 11.7 Trial by Jury.

BORROWER, OP CO PLEDGOR AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, OP CO PLEDGOR AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 11.8 Headings.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 11.9 Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

Section 11.10 Preferences.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Obligations. To
the extent Borrower makes any payment to Lender, which payment or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person under any Bankruptcy Law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Obligations or a portion thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender.

 

135



--------------------------------------------------------------------------------

Section 11.11 Waiver of Notice.

Neither Borrower nor Op Co Pledgor shall be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower or Op Co Pledgor and except with respect
to matters for which Borrower and Op Co Pledgor is not, pursuant to the
applicable Legal Requirements, permitted to waive the giving of notice. Borrower
and Op Co Pledgor hereby expressly waive the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower and Op Co Pledgor.

Section 11.12 Remedies of Borrower and Operating Lessee.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower and Op Co
Pledgor agree that neither Lender nor its agents shall be liable for any
monetary damages, and Borrower’s and Op Co Pledgor’s sole remedy shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender or its agent has acted reasonably shall be determined by an
action seeking declaratory judgment.

Section 11.13 Expenses; Indemnity.

(a) Subject to Section 9.1, Borrower shall pay or, if Borrower fails to pay,
reimburse Lender, within ten (10) Business Days of receipt of written notice
from Lender, for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by Lender in connection with
(i) Borrower’s ongoing performance of and compliance with Borrower’s agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower; (iv) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred, in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (v) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation or otherwise, in each
case against, under or affecting Borrower, Mortgage Borrower, this Agreement,
any other Loan Document, the Collateral, or any other security given for the
Loan; (vi) enforcing any obligations of, or collecting any payments due from,
Borrower or Guarantor under this Agreement or the other Loan Documents or with
respect to the Collateral or in connection with any refinancing or restructuring
of the credit arrangements provided under this

 

136



--------------------------------------------------------------------------------

Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; and (vii) securing Borrower’s compliance with any requests made by
Lender pursuant to the provisions of this Agreement, including Section 9.1,
Section 11.29 or Section 11.30 hereof; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. At Lender’s discretion, any such costs and expenses due
and payable to Lender may be paid to Lender from any amounts in the Mezzanine
Deposit Account.

(b) Borrower shall indemnify, defend and hold harmless Lender Indemnitees from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
expenses of counsel for any Lender Indemnitee in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Lender Indemnitee shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Lender Indemnitee in any
manner relating to or arising out of (i) any breach by Borrower or Op Co Pledgor
of its obligations under, or any misrepresentation by Borrower or Op Co Pledgor
contained in, this Agreement or the other Loan Documents, (ii) any misstatement
or omission in any report, certificate, financial statement, other agreement,
instrument or document or other materials or information provided by or on
behalf of Borrower or Operating Lessee pursuant to this Agreement or any other
Loan Document or in connection with the Loan, or (iii) the use or intended use
of the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to the Lender
Indemnitees hereunder to the extent that such Indemnified Liabilities arise from
the gross negligence, illegal acts, fraud or willful misconduct of the Lender
Indemnitees. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Lender Indemnitees.
Notwithstanding the foregoing or anything in this Section 11.13 to the contrary,
the indemnification provided for in this Section 11.13 shall not be deemed to
include any indemnification with respect to Indemnified Taxes which shall
exclusively be governed by the provisions of Section 2.9.

(c) Borrower shall pay for or, if Borrower fails to pay, to reimburse Lender
for, any reasonable out-of-pocket fees, costs and expenses of any Rating Agency
in connection with any consent, approval, waiver or confirmation required to be
obtained from such Rating Agency pursuant to the terms and conditions of this
Agreement or any other Loan Document and Lender shall be entitled to require
payment of such fees, costs and expenses as a condition precedent to the
obtaining of any such consent, approval, waiver or confirmation.

Section 11.14 Schedules Incorporated.

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

137



--------------------------------------------------------------------------------

Section 11.15 Offsets, Counterclaims and Defenses.

Any assignee of Lender’s interest in and to this Agreement and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower or Op Co Pledgor
may otherwise have against any assignor of such documents, and no such unrelated
offset, counterclaim or defense shall be interposed or asserted by Borrower or
Op Co Pledgor in any action or proceeding brought by any such assignee upon such
documents and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower and Operating Lessee.

Section 11.16 No Joint Venture or Partnership.

Borrower, Op Co Pledgor and Lender intend that the relationships created
hereunder and under the other Loan Documents between Borrower and Lender be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Op Co Pledgor, on the one hand, and Lender, on
the other hand.

Section 11.17 Publicity.

All news releases, publicity or advertising by Borrower, Op Co Pledgor or their
Affiliates through any media which refers to the Loan, the Loan Documents or
Lender or any of its Affiliates shall be subject to the prior approval of
Lender. Borrower and Op Co Pledgor authorize Lender to issue press releases,
advertisements and other promotional materials in connection with Lender’s own
promotional and marketing activities, including in connection with a Secondary
Market Transaction, and such materials may describe the Loan in general terms or
in detail and Lender’s participation therein in the Loan. Notwithstanding the
foregoing, disclosure required by any applicable laws, including any applicable
federal or State securities laws, rules or regulations, as determined by
Borrower’s and Op Co Pledgor’s counsel, shall not be subject to the prior
written approval of Lender.

Section 11.18 Waiver of Marshalling of Assets.

To the fullest extent permitted by law, each of Borrower and Op Co Pledgor, for
itself and its successors and assigns, waives all rights to a marshalling of the
assets of Borrower, Op Co Pledgor, Borrower’s and Op Co Pledgor’s partners,
members and others with interests in Borrower or Op Co Pledgor, and of the
Collateral, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Collateral in preference to
every other claimant whatsoever.

Section 11.19 Waiver of Offsets/Defenses/Counterclaims.

Borrower and Op Co Pledgor hereby waives the right to assert a counterclaim,
other than a compulsory counterclaim, in any action or proceeding brought
against it by Lender or its agents or otherwise to offset any obligations to
make the payments required by the Loan Documents. No failure by Lender to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents.

 

138



--------------------------------------------------------------------------------

Section 11.20 Conflict; Construction of Documents; Reliance.

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower and Op Co Pledgor
acknowledge and agree that, with respect to the Loan, Borrower and Op Co Pledgor
shall rely solely on its own judgment and advisors in entering into the Loan
without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any legal, beneficial or
economic interest any of them may acquire in Borrower or Op Co Pledgor, and
Borrower and Op Co Pledgor hereby irrevocably waive the right to raise any
defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower and Op Co Pledgor
acknowledge that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower, Op Co Pledgor or their Affiliates.

Section 11.21 Brokers and Financial Advisors.

Borrower hereby represents that, except for Hodges Ward Elliot (“Broker”), it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower will pay Broker a commission pursuant to a separate
agreement. Borrower shall indemnify, defend and hold Lender harmless from and
against any and all liabilities, obligations, losses, damages, claims, costs and
expenses of any kind (including Lender’s attorneys’ fees and expenses) in any
way relating to or arising from a claim by any Person (including Broker) that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 11.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

Section 11.22 Exculpation.

Notwithstanding any other provision of the Loan Documents to the contrary, but
subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower or Op Co Pledgor to perform and observe the obligations
contained in this Agreement, the Note, the Pledge Agreement or the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower or Op Co Pledgor, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under

 

139



--------------------------------------------------------------------------------

this Agreement, the Note, the Pledge Agreement and the other Loan Documents, or
in the Collateral, or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
and Op Co Pledgor only to the extent of Borrower’s and Op Co Pledgor’s interest
in the Collateral, and in any other collateral given to Lender, and Lender, by
accepting this Agreement, the Note, the Pledge Agreement and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower and Op Co Pledgor in any such action or proceeding
under or by reason of or under or in connection with this Agreement, the Note,
the Pledge Agreement or the other Loan Documents. In addition, for the avoidance
of doubt, in no event shall the Debt or any other liabilities or obligations of
Borrower or Op Co Pledgor be recourse to any Person that directly or indirectly
own any equity interest in or otherwise controls any partner, member, director,
officer or representative thereof (other than, in each case, the Guarantor). The
provisions of this Section 11.22 shall not, however, (a) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents, except to the extent Lender has expressly waived in this
Section 11.22 the right to sue Borrower and Op Co Pledgor for a money judgment;
(b) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Pledge Agreement; (c) affect
the validity or enforceability of any guaranty or indemnity made in connection
with the Loan or any of the rights and remedies of Lender thereunder, except to
the extent Lender has expressly waived in this Section 11.22 the right to sue
Borrower and Operating Lessee for a money judgment; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower for the sole
purpose of fully realizing the security granted by the Pledge Agreement or to
commence any other appropriate action or proceeding in order for Lender to
exercise its rights and remedies against the Collateral or any other collateral
given to Lender pursuant to the Loan Documents; or (f) constitute a waiver of
the right of Lender to enforce the liability and obligation of Borrower, by
money judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender (including reasonable
out of pocket attorneys’ fees and costs incurred and excluding any consequential
treble, special or punitive damages, except to the extent Lender is liable for
such damages pursuant to a third party claim) arising out of or in connection
with, and Borrower shall be personally liable for, the following (all such
liability and obligation of Borrower for any or all of the following being
referred to herein as the “Borrower’s Recourse Liabilities”):

(i) fraud or intentional material misrepresentation by Borrower, Mortgage
Borrower, Operating Lessee, Op Co Pledgor, Guarantor or any Person which
Controls Borrower, Mortgage Borrower, Operating Lessee, Op Co Pledgor, or
Guarantor (each, a “Borrower Control Party”) in connection with the Loan;

(ii) the gross negligence or willful misconduct by or on behalf of Borrower,
Mortgage Borrower, Operating Lessee, Op Co Pledgor, Guarantor or any Affiliate
of Borrower, Mortgage Borrower, Operating Lessee, Op Co Pledgor or Guarantor in
connection with the Loan;

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity concerning Environmental Laws and
Hazardous Substances and any indemnification of Lender and other Persons with
respect thereto in either document;

 

140



--------------------------------------------------------------------------------

(iv) the removal or disposal of any material portion of the Property after the
occurrence and during the continuance of an Event of Default, except for the
replacement of FF&E in the ordinary course of business with like items of
quality and value (unless such portion of the Property is obsolete and no longer
required for normal operations);

(v) (A) the misappropriation or conversion by Borrower, Mortgage Borrower,
Operating Lessee, Op Co Pledgor, Guarantor, or any Borrower Control Party of any
Insurance Proceeds paid by reason of any Casualty or any Awards or other amounts
received by Borrower, Mortgage Borrower, Operating Lessee, Op Co Pledgor,
Guarantor, or any Borrower Control Party in connection with a Condemnation of
all or a portion of the Property, or (B) the misappropriation or conversion by
Borrower, Mortgage Borrower, Operating Lessee, Op Co Pledgor, Guarantor, or any
Borrower Control Party of Rents or payments made by the Counterparty under any
Interest Rate Protection Agreement;

(vi) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Mortgage Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of the applicable Leases prior to the occurrence of such foreclosure or action
in lieu thereof or such security deposits were deposited with Mortgage Lender
prior to such foreclosure or action in lieu thereof;

(vii) Borrower’s or Op Co Pledgor’s failure to pay (or to cause Mortgage
Borrower or Operating Lessee to pay) any Taxes or assessments affecting the
Property; provided that there shall be no liability hereunder if (A)(1) there
are sufficient funds on deposit in the Tax Account that are fully available to
Mortgage Lender in accordance with the terms and conditions of the Mortgage Loan
Documents and (2) Mortgage Lender fails to apply the requisite portion of the
Tax Funds, in accordance with the terms and conditions of the Mortgage Loan
Documents, to the payment of such taxes or assessments or (B) there is
insufficient cash flow from the operation of the Property to pay such amounts;

(viii) Borrower’s or Op Co Pledgor’s failure to obtain and maintain in full
force and effect (or to cause Mortgage Borrower or Operating Lessee to obtain
and maintain in full force and effect) fully paid for Policies as required by
this Agreement; provided that there shall be no liability hereunder if, to the
extent such failure arises solely due to non-payment of the applicable Insurance
Premiums, (A)(1) there are sufficient funds on deposit in the Insurance Account
that are fully available to Mortgage Lender in accordance with the terms and
conditions of the Mortgage Loan Documents and (2) Mortgage Lender fails to apply
the requisite portion of the Insurance Funds, in accordance with the terms and
conditions of the Mortgage Loan Documents, to the payment of such Insurance
Premiums or (B) there is insufficient cash flow from the operation of the
Property to pay the applicable Insurance Premiums;

 

141



--------------------------------------------------------------------------------

(ix) Borrower’s failure to pay or to cause Mortgage Borrower or Operating Lessee
to pay charges for labor or materials or other charges that can create Liens on
any portion of the Property, except to the extent that (1) sums sufficient to
pay such amounts have been deposited in escrow accounts with Mortgage Lender
pursuant to the terms of the Mortgage Loan Agreement which accounts were
established for the payment thereof, such escrowed sums are fully available to
Mortgage Lender in accordance with the terms and conditions of the Mortgage Loan
Documents, and Mortgage Lender fails to apply the requisite portion thereof in
accordance with the terms and conditions of the Mortgage Loan Documents to the
payment of such amounts or (2) there is insufficient cash flow from the
operation of the Property to pay such amount);

(x) Borrower’s indemnification of Lender set forth in Section 9.2 hereof;

(xi) any intentional material physical waste at the Property by Borrower,
Mortgage Borrower, Op Co Pledgor, Operating Lessee, Guarantor, or any Borrower
Control Party, except, with respect to any such waste resulting from
insufficient cash flow from the operation of the Property to prevent such waste
at the Property (so long as such insufficiency is not due to a breach of clause
(v)(B) above);

(xii) any willful or intentional damage or destruction to the Property caused by
the acts of Borrower, Mortgage Borrower, Op Co Pledgor, Operating Lessee or
Guarantor that is not covered by payments received by Lender under the Policies;

(xiii) the payment of fees or other amounts by Borrower, Mortgage Borrower, Op
Co Pledgor, or Operating Lessee to any of their Affiliates in violation of the
Loan Documents; or

(xiv) Borrower’s failure to maintain in full force and effect the Interest Rate
Protection Agreement;

(xv) Borrower’s, Mortgage Borrower’s, Op Co Pledgor’s, or Operating Lessee’s
commission of any criminal act by which results in the forfeiture of the
Property, the Collateral, or any portion thereof;

(xvi) the breach of any representation, warranty or covenant set forth in
Section 3.1.8 or Section 4.2.10 hereof;

(xvii) the breach of any backward looking representations set forth in
Section 3.1.24 and 3.1.50 hereof or, except as set forth in clause (B)(1) below,
Borrower’s or Op Co Pledgor’s failure to maintain its status as a single purpose
entity;

 

142



--------------------------------------------------------------------------------

(xviii) intentionally omitted;

(xix) if Mortgage Borrower or Operating Lessee terminates Manager and such
Manager is not replaced with a replacement Manager in accordance with the terms
of this Agreement, or, if applicable, any replacement Manager, without obtaining
Lender’s prior written consent thereto to the extent required hereunder;

(xx) intentionally omitted;

(xxi) if Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee,
Guarantor or any Affiliate of Borrower, Mortgage Borrower, Op Co Pledgor, or
Operating Lessee or Guarantor contests, impedes, delays or opposes the due
exercise by Lender of any enforcement actions, remedies or other rights it has
under or in connection with this Agreement or the other Loan Documents or
objects to any notice of strict foreclosure or similar notice, which, in any
such case, a court of competent jurisdiction determines was frivolous or not
brought in good faith;

(xxii) Borrower’s or Op Co Pledgor’s failure to obtain Lender’s prior consent to
any Indebtedness or, except as set forth in clause (B)(2) below, Lien (other
than Permitted Encumbrances) except to the extent expressly permitted by this
Agreement;

(xxiii) if either (I) the Franchise Agreement (or the right to operate the
Property thereunder) shall expire, or be cancelled, surrendered or terminated by
Mortgage Borrower or Operating Lessee or any affiliate of Mortgage Borrower or
Operating Lessee, or by reason of any failure of Mortgage Borrower or Operating
Lessee or any affiliate of Mortgage Borrower or Operating Lessee to perform its
obligations in connection therewith, (II) Mortgage Borrower or Operating Lessee
amends or modifies the Franchise Agreement, or (III) Mortgage Borrower or
Operating Lessee or any affiliate of Mortgage Borrower or Operating Lessee takes
any action in furtherance of any of the foregoing, in each case without the
prior written consent of Lender or, in the case of clause (X)(I) above, without
concurrently entering into a Replacement Franchise Agreement in accordance with
this Agreement;

(xxiv) any distribution made in violation of 4.2.23 hereof;

(xxv) any liabilities and obligations of Borrower, Op Co Pledgor, Mortgage
Borrower, or Operating Lessee arising out of any obligation of Borrower, Op Co
Pledgor, or any Affiliate of Borrower or Op Co Pledgor (collectively, a
“Borrower Affiliate”) accruing prior to, on or after any acquisition of title to
the Collateral pursuant to a UCC foreclosure sale, a UCC strict foreclosure, an
assignment in lieu of foreclosure or other enforcement action under the Loan
Documents (collectively, an “Equity Collateral Enforcement Action”; and the date
on which an Equity Collateral Enforcement Action is consummated, an “Equity
Collateral Transfer Date”) to pay (A) legal fees to

 

143



--------------------------------------------------------------------------------

legal counsel engaged by any Borrower Affiliate prior to the Equity Collateral
Transfer Date (other than legal fees to legal counsel engaged by Mortgage
Borrower or Operating Lessee with respect to ordinary course operations at the
Property, including leasing counsel), (B) amounts due under any agreement
between the Borrower, Op Co Pledgor, Mortgage Borrower, or Operating Lessee on
the one hand, and any Borrower Affiliate, on the other hand (unless such
agreement has been assumed in writing by the Person acquiring the Collateral on
or after the Equity Collateral Transfer Date or the Person acquiring the
Collateral accepts performance under such agreement) or (C) amounts due for
sixty (60) days or more under any agreement (other than a Lease) between the
Borrower, Op Co Pledgor, Mortgage Borrower, or Operating Lessee, on the one
hand, and any Person not Affiliated with Borrower or Op Co Pledgor, on the other
hand, that has been entered into without the prior written approval of Lender to
the extent such prior written approval was required under the Loan Documents
(unless such agreement has been assumed in writing by the Person acquiring the
Collateral on or after the Equity Collateral Transfer Date or the Person
acquiring the Collateral accepts performance under such agreement), but in all
events excluding any liability or obligation in connection with the Mortgage
Loan;

(xxvi) the failure by Borrower, Op Co Pledgor, or any Borrower Affiliate to pay
over to Lender or Mortgage Lender the proceeds of any owner’s policy of title
insurance insuring Mortgage Borrower in accordance with the terms and conditions
this Agreement; or

(xxvii) Borrower’s or Op Co Pledgor’s payment of any fees or commissions to any
Affiliate of Borrower, Op Co Pledgor, or Guarantor in violation of the Loan
Documents upon the occurrence and during the continuance of an Event of Default
(it being agreed that the amount of any such fees or commissions shall
constitute the loss).

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b) or 1111(b) or any other
provisions of the U.S. Bankruptcy Code or any other Bankruptcy Law to file a
claim for the full amount of the Debt or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower in the event that any of
the following occurs (each, a “Springing Recourse Event”): (1) Borrower or Op Co
Pledgor fails to maintain its status as a single purpose entity as required by,
and in accordance with the terms and provisions of, Section 3.1.24 of this
Agreement, which failure is cited as a factor in the consolidation of Borrower
or Op Co Pledgor with any other entity (unless Lender voluntarily brings a
motion for, or makes a motion in support of, substantive consolidation);
(2) Borrower, Op Co Pledgor, Mortgage Borrower, or Operating Lessee fails to
obtain Lender’s prior consent to any voluntary Lien (other than Permitted
Encumbrances) encumbering the Property, the Collateral, or any part thereof or
interest therein of Borrower, Op Co Pledgor, Mortgage Borrower, or Operating
Lessee except to the extent expressly permitted by this Agreement; (3) Borrower
or Op Co Pledgor fails to obtain Lender’s prior consent to any Transfer except
to the extent expressly permitted by this Agreement or the Security Instrument;
(4) any breach of

 

144



--------------------------------------------------------------------------------

Section 4.2.20 hereof, (5) Borrower, Mortgage Borrower, Op Co Pledgor, or
Operating Lessee files a voluntary petition under the Bankruptcy Law; (6) an
Affiliate, officer or director which Controls, directly or indirectly, Borrower,
Mortgage Borrower, Op Co Pledgor, or Operating Lessee files, or joins in the
filing of, an involuntary petition against Borrower, Mortgage Borrower, Op Co
Pledgor, or Operating Lessee under the Bankruptcy Law, or solicits or causes to
be solicited petitioning creditors for any involuntary petition against Borrower
from any Person; (7) Borrower, Mortgage Borrower, Op Co Pledgor, or Operating
Lessee files an answer consenting to or joining in any involuntary petition
filed against it by any other Person under the Bankruptcy Law, or solicits or
causes to be solicited petitioning creditors for any involuntary petition
against Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee from any
Person; (8) any Affiliate, officer or director which Controls, directly or
indirectly, Borrower, Mortgage Borrower, Op Co Pledgor, or Operating Lessee
consents to or acquiesces in or joins in an application for the appointment by a
Person other than Lender of a custodian, receiver, trustee, or examiner for
Borrower or any portion of the Property unless Lender consents in writing to any
such application; or (9) Borrower, Mortgage Borrower, Op Co Pledgor, or
Operating Lessee makes an assignment for the benefit of creditors, or admits, in
writing or in any action or proceeding, its insolvency or inability to pay its
debts as they become due (other than (i) if such Borrower, Mortgage Borrower, Op
Co Pledgor, or Operating Lessee truthfully acknowledges insolvency or its
inability to pay its debts as they become due in any non-collusive, involuntary
bankruptcy proceeding or other non-collusive litigation and (ii) such admission
is made pursuant to a court order that requires a response).

Section 11.23 Prior Agreements.

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, including, without limitation, the Term Sheet, dated
October 19, 2017, are superseded by the terms of this Agreement and the other
Loan Documents.

Section 11.24 Servicer.

(a) At the option of Lender, the Loan may be serviced by a master servicer,
primary servicer, special servicer and/or trustee (any such master servicer,
primary servicer, special servicer and trustee, together with its agents,
nominees or designees, are collectively referred to herein as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement and/or other agreement providing for the servicing of one
(1) or more mezzanine loans (collectively, the “Servicing Agreement”) between
Lender and Servicer. Borrower and Op Co Pledgor shall be responsible for (i) any
reasonable set-up fees or any other initial costs and expenses relating to or
arising under the Servicing Agreement and (ii) any fees and expenses of Servicer
(including, without limitation, attorneys’ fees and disbursements) in connection
with any release of the Property, any prepayment, assumption, amendment or
modification of the Loan, any documents or matters requested by Borrower,
special servicing or work-out of the Loan or enforcement of the Loan Documents;
provided, however, that Borrower and Op Co Pledgor shall not be responsible for
payment of scheduled monthly servicing fees due to Servicer under the Servicing

 

145



--------------------------------------------------------------------------------

Agreement. Without limiting the generality of the foregoing, Servicer shall be
entitled to reimbursement of costs and expenses as and to the same extent (but
without duplication) as Lender is entitled thereto under this Agreement and the
other Loan Documents. In addition, notwithstanding anything in this Agreement to
the contrary, Borrower shall promptly reimburse Lender on demand for
(A) interest payable on advances made by Servicer with respect to delinquent
debt service payments (to the extent interest at the Default Rate actually paid
by Borrower in respect of such payments are insufficient to pay the same), (B)
expenses paid or advanced by Servicer in respect of the protection and
preservation of the Property (including, without limitation, payments of Taxes
and Insurance Premiums) or the enforcement of the Lender’s rights under the Loan
Documents, together with any interest payable on advances made by the Servicer
in connection therewith, (C) the following costs and expenses payable by Lender
to Servicer as a result of an Event of Default or the Loan becoming specially
serviced under the Servicing Agreement: (i) all liquidation fees that are due
and payable to Servicer under the Servicing Agreement in connection with the
exercise of any and all remedies permitted under this Agreement, (ii) all
workout fees, special servicing fees, operating advisor fees and other similar
fees that are due and payable to Servicer under the Servicing Agreement, which
fees may be due and payable under the Servicing Agreement on a periodic or
continuing basis, and (iii) the costs of all property inspections and/or
appraisals of the Property (or any updates to any existing inspection or
appraisal) that Servicer may be required to obtain (other than the cost of
regular annual inspections required to be borne by Servicer under the Servicing
Agreement), and (D) all reasonable costs and expenses payable by Lender to
Servicer as a result of any special requests made by Borrower or Guarantor
during the term of the Loan, including, without limitation, in connection with a
prepayment, assumption or modification of the Loan.

(b) Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower and Guarantor
pursuant to the provisions of this Agreement and the other Loan Documents.

(c) Provided Borrower shall have been given notice of Servicer’s address by
Lender, Borrower shall deliver, or cause to be delivered, to Servicer duplicate
originals of all notices and other documents and instruments which Borrower or
Guarantor may or shall be required to deliver to Lender pursuant to this
Agreement and the other Loan Documents (and no delivery of such notices or other
documents and instruments by Borrower or Guarantor shall be of any force or
effect unless delivered to Lender and Servicer as provided above).

Section 11.25 Joint and Several Liability.

It is the intent of the parties hereto in determining whether (a) a breach of
any representation, warranty or covenant has occurred, (b) a Default or Event of
Default has occurred, or (c) an event has occurred which would create recourse
obligations under Section 11.22 of this Agreement, that any such breach,
occurrence or event with respect to Borrower or Op Co Pledgor shall be deemed to
be such a breach, occurrence or event with respect to each of Borrower and Op Co
Pledgor and that Borrower and Op Co Pledgor need not have both been involved
with such breach, occurrence or event in order for the same to be deemed such a
breach, occurrence or event with respect to each of Borrower and Op Co Pledgor.

 

146



--------------------------------------------------------------------------------

Section 11.26 Creation of Security Interest.

Notwithstanding any other provision set forth in this Agreement, the Note, the
Pledge Agreement or any of the other Loan Documents, Lender may at any time
grant a security interest in all or any portion of its rights under this
Agreement, the Note, the Pledge Agreement or any of the other Loan Documents
(including, without limitation, the payments owing to it) (a) to any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or to the central reserve bank or similar authority of
any other country to secure any obligation of Lender or its Affiliates to such
bank or similar authority or (b) to secure any borrowing by Lender or its
Affiliates from any company that purchases or funds financial assets by issuing
commercial paper.

Section 11.27 Intentionally Omitted.

Section 11.28 Set-Off.

In addition to any other rights and remedies of Lender provided by the Loan
Documents and by law, during the continuance of an Event of Default, Lender
shall have the right, without prior notice to Borrower or Operating Lessee, any
such notice being expressly waived by Borrower and Operating Lessee to the
extent permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder or under the other Loan Documents (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or the account of Borrower. Lender
agrees to promptly notify Borrower and Operating Lessee after any such set-off
and application made by Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

Section 11.29 Component Notes.

Without in any way limiting Lender’s other rights under this Agreement or any
other Loan Document (including Lender’s rights under Section 9.1 and
Section 11.30 hereof), but subject to the terms and conditions set forth in
Section 9.1, Lender shall have the right, at any time and in its sole and
absolute discretion, to require Borrower to execute and deliver new component
notes (including senior and junior notes) to replace the original note or modify
the original note to reflect multiple components of the Loan, which notes may be
paid in such order of priority as may be designated by Lender, provided that
(a) the aggregate principal amount of such component notes or shall, on the date
created, equal the Outstanding Principal Balance immediately prior to the
creation of such component notes, (b) the weighted average interest rate of all
such component notes shall, on the date created, equal the interest rate which
was applicable to the Loan immediately prior to the creation of such component
notes, and (c) the scheduled debt service payments on all such component notes
shall, on the date created, equal the scheduled debt service payments under the
Loan immediately prior to the creation of such component notes. Subject to the
terms and conditions set forth in Section 9.1 and this Section 11.29, Borrower,
at its cost and expense, shall cooperate with all reasonable requests of Lender

 

147



--------------------------------------------------------------------------------

in order to establish the component notes and shall execute and deliver, and
cause to be executed and delivered, such documents as shall reasonably be
required by Lender or any Rating Agency in connection therewith, all in form and
substance reasonably satisfactory to Lender and, if applicable, satisfactory to
such Rating Agency (including, without limitation, the severance of security
documents). Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to establish the component
notes as described in this Section 11.29, Borrower ratifying all that its said
attorney shall do by virtue thereof; provided, however, Lender shall not make or
execute any such documents under such power until five (5) Business Days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Following the Closing Date, all reasonable
out-of-pocket third party costs and expenses incurred by Borrower, Guarantor,
Manager and their respective Affiliates in connection with the creation of the
component notes and all requirements relating thereto shall be paid by Lender.

Section 11.30 Mezzanine Loan.

Without in any way limiting Lender’s other rights under this Agreement or any
other Loan Document (including Lender’s rights under Section 9.1 and
Section 11.29 hereof), Lender shall have the right (the “Mezzanine Option”) at
any time, in its sole and absolute discretion, to divide the Loan into one or
more mezzanine loans (each individually, a “New Mezzanine Loan”). In
effectuating the foregoing, Lender will make one or more mezzanine loans to
single purpose, bankruptcy remote entities that own, directly or indirectly, all
of the legal, beneficial and economic interests in Borrower (each individually,
a “New Mezzanine Borrower”) in the amount of the related New Mezzanine Loan;
each New Mezzanine Borrower will contribute the amount of its New Mezzanine Loan
and the proceeds of any junior New Mezzanine Loan contributed to such New
Mezzanine Borrower by its immediately junior New Mezzanine Borrower to Borrower
or to its immediately senior New Mezzanine Borrower, as applicable; and Borrower
will apply the contribution to pay down the Loan. In connection with the
Mezzanine Option:

(a) Lender shall have the right to establish different interest rates and debt
service payments for the Loan and the New Mezzanine Loans and to require the
payment of the Loan and the New Mezzanine Loans in such order of priority as may
be designated by Lender; provided, that (i) the aggregate principal amount of
the Loan and the New Mezzanine Loans shall equal the Outstanding Principal
Balance immediately prior to the creation of the Loan and the New Mezzanine
Loans, (ii) the weighted average interest rate of the Loan and the New Mezzanine
Loans shall, on the date created, equal the interest rate which was applicable
to the Loan immediately prior to creation of the Loan and the New Mezzanine
Loans and (iii) the scheduled debt service payments on the Loan and the New
Mezzanine Loans shall, on the date created, equal the scheduled debt service
payments under the Loan immediately prior to creation of the Loan and the New
Mezzanine Loans.

(b) Each New Mezzanine Borrower shall be a single purpose, bankruptcy remote
entity under the criteria established by the Rating Agencies and shall own
directly one hundred percent (100%) of the legal, beneficial and economic
interests in Borrower or its immediately senior New Mezzanine Borrower, as
applicable. The security for any New Mezzanine Loan shall include a pledge by
the related New Mezzanine Borrower of one hundred percent (100%) of the direct
ownership interests in Borrower or its immediately senior New Mezzanine
Borrower, as applicable.

 

148



--------------------------------------------------------------------------------

(c) Borrower and New Mezzanine Borrowers shall cooperate with all reasonable
requests of Lender in order to convert the Loan into the Loan and the New
Mezzanine Loans and shall execute and deliver, and cause to be executed and
delivered, such documents as shall reasonably be required by Lender or any
Rating Agency in connection therewith, all in form and substance substantially
similar to the Loan Documents and otherwise reasonably satisfactory to Lender
and, if applicable, satisfactory to such Rating Agency (including, without
limitation, the delivery of bankruptcy non-consolidation opinions and the
modification of organizational documents and loan documents). Each of Borrower
and New Mezzanine Borrowers hereby absolutely and irrevocably appoints Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to convert the Loan as
described in this Section 11.30, each of Borrower and New Mezzanine Borrowers
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until five (5) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Following the Closing
Date, all reasonable out-of-pocket third party costs and expenses incurred by
Borrower, Guarantor, Manager and their respective Affiliates in connection with
the creation of the New Mezzanine Loan and all requirements relating thereto
shall be paid by Lender.

Section 11.31 Approvals; Third Parties; Conditions.

(a) All approval rights retained or exercised by Lender with respect to any
Leases, contracts, plans, studies and other matters are solely to facilitate
Lender’s credit underwriting, and shall not be deemed or construed as a
determination that Lender has passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower, Operating Lessee or any other
Person.

(b) This Agreement and the other Loan Documents are for the sole and exclusive
use of Borrower, Op Co Pledgor and Lender and may not be enforced, nor relied
upon, by any other Person. Nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon any Person other than Borrower, Op Co
Pledgor and Lender any right to insist upon or to enforce the performance or
observance of any of the terms, covenants and conditions contained herein or
therein. All conditions to the obligations of Lender hereunder or under the
other Loan Documents are imposed solely and exclusively for the benefit of
Lender and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Lender will refuse to make the Loan
(or, if applicable, make any advances) or otherwise perform or satisfy such
obligations in the absence of strict compliance with any or all of such
conditions and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender at any time in Lender’s sole and absolute discretion.

 

149



--------------------------------------------------------------------------------

Section 11.32 Limitation on Liability of Lender’s Officers, Employees, etc.

Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of Lender’s interest in the Collateral only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any other asset or property of Lender or the asset or property of any
of Lender’s shareholders, directors, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort or
otherwise.

Section 11.33 Certain Additional Rights of Lender (VCOC).

Notwithstanding anything to the contrary contained in this Agreement, Lender
shall have:

(a) the right to routinely consult with and advise Borrower’s and Op Co
Pledgor’s management regarding the significant business activities and business
and financial developments of Borrower and Op Co Pledgor; provided, however,
that such consultations shall not include discussions of environmental
compliance programs or disposal of Hazardous Substances. Consultation meetings
should occur on a regular basis (no less frequently than quarterly) with Lender
having the right to call special meetings at any reasonable times upon
reasonable notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower and Op Co Pledgor at any reasonable times upon
reasonable notice;

(c) the right, in accordance with the terms of this Agreement, to receive the
financial reports described herein, as and when described herein; and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower,
Mortgage Borrower, Op Co Pledgor, or Operating Lessee of any other significant
property (other than personal property required for the day to day operation of
the Property or the ownership of the Collateral).

The rights described above in this Section 11.33 may be exercised by any entity
which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.

Section 11.34 Intentionally Omitted.

Section 11.35 Intercreditor Agreement.

Borrower hereby acknowledges and agrees that the Intercreditor Agreement is
solely for the benefit of Lender and Mortgage Lender, and that neither Borrower
nor Mortgage Borrower shall be third-party beneficiaries (intended or otherwise)
of any of the provisions therein, have any rights thereunder, or be entitled to
rely on any of the provisions contained therein. Lender and Mortgage Lender have
no obligation to disclose to Borrower or Mortgage Borrower the contents of the
Intercreditor Agreement. Borrower’s obligations under the Loan Documents are and
will be independent of the Intercreditor Agreement and shall remain unmodified
by the terms and provisions thereof.

 

150



--------------------------------------------------------------------------------

Section 11.36 Limitation on Liability of Op Co Pledgor.

Notwithstanding the foregoing or any other provision of this Agreement or any of
the other Loan Documents to the contrary, Lender, and its successors and
assigns, agrees that Op Co Pledgor is not the “Borrower” hereunder, that Op Co
Pledgor has not executed the Note, and that under no circumstances whatsoever
will Op Co Pledgor be personally liable hereunder or under any of the other Loan
Documents for the repayment of the Debt; provided, however, that the foregoing
shall in no way relieve Op Co Pledgor of its obligations hereunder or under any
other Loan Documents to which it is a party or limited Lender’s rights with
respect to any Lien granted by Op Co Pledgor pursuant to any Loan Document to
secure the payment or performance of any of Borrower’s or Op Co Pledgor’s
obligations under the Loan Documents, including, without limitation, to pay the
Debt.

Section 11.37 Waiver of Rights, Defenses and Claims.

Each of Borrower and Op Co Pledgor hereby unconditionally and irrevocably waives
all rights, defenses and claims that Borrower and Op Co Pledgor may have based
on the fact that certain terms and provisions of the Mortgage Loan Agreement,
including without limitation certain definitions set forth in Section 1.1 of the
Mortgage Loan Agreement, are incorporated into this Agreement by reference.

Section 11.38 Additional Provisions. Notwithstanding anything to the contrary
contained herein, each of Borrower and Op Co Pledgor hereby agrees as follows:

(a) If any action, proposed action or other decision is consented to or approved
by Mortgage Lender, such consent or approval shall not be binding or controlling
on Lender. Each of Borrower and Op Co Pledgor hereby acknowledges and agrees
that (i) the risks of Mortgage Lender in making the Mortgage Loan are different
from the risks of Lender in making the Loan, (ii) in determining whether to
grant, deny, withhold or condition any requested consent or approval, Mortgage
Lender and Lender may reasonably reach different conclusions, and (iii) Lender
has an absolute independent right to grant, deny, withhold or condition any
requested consent or approval based on its own point of view, but subject to the
standards of consent set forth herein. Furthermore, the denial by Lender of a
requested consent or approval shall not create any liability or other obligation
of Lender if the denial of such consent or approval results directly or
indirectly in a default under the Mortgage Loan, and each of Borrower and Op Co
Pledgor hereby waives any claim of liability against Lender arising from any
such denial unless Lender has not complied with any applicable standard for
consent. Notwithstanding anything to the contrary contained in this
Section 11.38(a), to the extent that Mortgage Lender requires Mortgage Borrower
to perform, or refrain from performing, any action pursuant to the terms of the
Mortgage Loan Documents, Lender shall not withhold its consent to the
performance of, or the refraining from performing, such action if such failure
to act or refrain from acting by Mortgage Borrower (after the expiration of any
applicable notice and cure periods) would be a Mortgage Loan Event of Default.

 

151



--------------------------------------------------------------------------------

(b) Each of Borrower and Op Co Pledgor hereby grants Lender and its designees
the right to enter upon the Property at any time following the occurrence and
during the continuance of any Event of Default or the assertion by Mortgage
Lender that a default has occurred, under the Mortgage Loan Documents, for the
purpose of taking any such action or to appear in, defend or bring any action or
proceeding to protect Lender’s interest. Lender may take such action as Lender
deems reasonably necessary or desirable to carry out the intents and purposes of
this Section (including communicating with Mortgage Lender with respect to any
Mortgage Loan defaults), without prior notice to, or consent from, Borrower,
Mortgage Borrower, Op Co Pledgor, or Operating Lessee. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender. All sums so paid and the costs and expenses incurred by Lender in
exercising rights under this Section (including, without limitation, reasonable
attorneys’ and other professional fees), with interest at the Default Rate, for
the period from the date of demand by Lender to Borrower for such payments to
the date of payment to Lender, shall constitute a portion of the Debt, shall be
secured by the Pledge Agreement and shall be due and payable to Lender within
ten (10) Business Days following demand therefor.

(c) Without obtaining the prior written consent of Lender, neither Borrower nor
Op Co Pledgor shall cause or knowingly permit Mortgage Borrower, Operating
Lessee, or any Guarantor or Affiliate of Borrower or Op Co Pledgor to (i) grant
any additional collateral to, or incur any guaranty, indemnity or other
obligation on account of the Mortgage Loan in favor of Mortgage Lender, except
for collateral and guaranty, indemnity and other obligations as required
pursuant to the Mortgage Loan Documents on the date hereof; or (ii) refinance or
prepay in full the Mortgage Loan unless such refinancing or prepayment occurs
simultaneously with the payment in full of the Debt.

(d) In connection with the exercise of its rights set forth in the Loan
Documents or the Intercreditor Agreement, Lender shall have the right at any
time and from time to time to discuss the Property, the Collateral, the Loan,
the Mortgage Loan or any other matter relating to the Property, the Collateral,
the Loan or the Mortgage Loan directly with Mortgage Lender or Mortgage Lender’s
consultants, agents or representatives, without notice to or permission from
Mortgage Borrower, Operating Lessee, Borrower, Op Co Pledgor, Guarantor or any
other Person, nor shall Lender have any obligation to disclose such discussions
or the contents thereof with Mortgage Borrower, Operating Lessee, Borrower, Op
Co Pledgor, any Guarantor or any other Person.

(e) If at any time and from time to time all or part of any payment made by
Borrower under or with respect to this Agreement or the other Loan Documents
violated the terms of the Mortgage Loan Documents and must be paid or released
to Mortgage Lender pursuant to the Intercreditor Agreement, then the obligations
of Borrower hereunder and the other Loan Documents shall, to the extent of such
payment, be deemed to have continued in existence and been reinstated,
notwithstanding such previous payment to Lender by Borrower, all as though such
previous payment had never been made, provided that the amount turned over to
Mortgage Lender pursuant to the Intercreditor Agreement is applied to amounts
due under the Mortgage Loan.

(f) Borrower, Op Co Pledgor, and Lender hereby acknowledge and agree that, as to
any clauses or provisions contained in this Agreement or any of the other Loan
Documents to the effect that (i) Borrower or Op Co Pledgor shall cause Mortgage
Borrower or Operating Lessee, as applicable, to act or to refrain from acting in
any manner or (ii) Borrower or Op Co

 

152



--------------------------------------------------------------------------------

Pledgor shall cause to occur or not to occur, or otherwise be obligated in any
manner with respect to, any matters pertaining to Mortgage Borrower, Operating
Lessee, or the Property, as applicable, or (iii) other similar effect, such
clause or provision, in each case, is intended to mean, and shall be construed
as meaning, that Borrower or Op Co Pledgor, as applicable, has undertaken to act
and is obligated to act only in Borrower’s or Op Co Pledgor’s respective
capacity as the sole member of Mortgage Borrower (which Mortgage Borrower, in
turn, is the fee owner of the Property) or Operating Lessee, as applicable, but
not directly with respect to Mortgage Borrower, Operating Lessee, or the
Property or in any other manner which would violate any of the covenants
contained in Section 3.1.24 hereof or other similar covenants contained in
Borrower’s Organizational Documents or Operating Lessee’s Organizational
Documents.

(g) Without obtaining the prior written consent of Lender, neither Borrower nor
Op Co Pledgor shall cause or permit Mortgage Borrower or Operating Lessee to
(i) enter into or be bound by any Mortgage Loan Documents after the date hereof
or enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any of the Mortgage Loan Documents (other
than ministerial or de minimis modifications, which do not affect any of the
economic terms therein or change any rights or obligations of the parties
thereunder), or (ii) grant to Mortgage Lender any consent or waiver. Borrower
and Op Co Pledgor shall cause Mortgage Borrower and Operating Lessee to provide
Lender with a copy of any amendment, waiver, supplement, termination or other
modification to the Mortgage Loan Documents within five (5) days after the
execution thereof. Without obtaining the prior written consent of Lender,
neither Borrower nor Op Co Pledgor shall cause or permit Mortgage Borrower or
Operating Lessee to amend or modify the Organizational Documents of Mortgage
Borrower or Operating Lessee in any respect which would (i) limit distributions
to be made to Borrower or Op Co Pledgor, (ii) limit cure rights of Borrower or
Op Co Pledgor, (iii) modify the special purpose entity requirements set forth
therein or (iv) would in any other respect have any material adverse effect on
Lender.

(h) Borrower and Op Co Pledgor shall, or shall cause Mortgage Borrower or
Operating Lessee to, from time to time, use commercially reasonable efforts to
obtain from Mortgage Lender such certificates of estoppel with respect to
compliance by Mortgage Borrower and Operating Lessee with the terms of the
Mortgage Loan Documents as may be reasonably requested by Lender. In the event
or to the extent that Mortgage Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then Borrower and Op Co Pledgor shall not be in breach of this provision so long
as Borrower and Op Co Pledgor furnish to Lender an estoppel executed by
Borrower, Op Co Pledgor, Mortgage Borrower, and Operating Lessee expressly
representing to Lender the information requested by Lender regarding compliance
by Mortgage Borrower and Operating Lessee with the terms of the Mortgage Loan
Documents. Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including, without
limitation, reasonably attorneys’ and other professional fees, whether or not
suit is brought and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Lender
based in whole or in part upon any fact, event, condition, or circumstances
relating to the Mortgage Loan which was misrepresented in, or which warrants
disclosure and was intentionally omitted from such estoppel executed by
Borrower, Op Co Pledgor, Mortgage Borrower, and Operating Lessee.

 

153



--------------------------------------------------------------------------------

(i) Borrower and Op Co Pledgor shall, or shall cause Mortgage Borrower or
Operating Lessee, as applicable, to: (i) diligently perform and observe all of
the terms, covenants and conditions of the Mortgage Loan Documents on the part
of any Mortgage Borrower or Operating Lessee to be performed and observed,
unless such performance or observance shall be waived in writing by Mortgage
Lender (provided, however, nothing herein is intended to constitute a guaranty
of Mortgage Borrower’s or Operating Lessee’s payment or performance under the
Mortgage Loan Documents); (ii) promptly notify Lender of the giving of any
notice by Mortgage Lender to Mortgage Borrower or Operating Lessee of any
default by Mortgage Borrower or Operating Lessee in the performance or
observance of any of the terms, covenants or conditions of the Mortgage Loan
Documents on the part of Mortgage Borrower or Operating Lessee to be performed
or observed and deliver to Lender a true copy of each such notice; and
(iv) deliver a true, correct and complete copy of all material notices, demands,
requests or material correspondence given or received by Mortgage Borrower or
Operating Lessee or Guarantor to or from Mortgage Lender or its agent. Without
limiting the foregoing, Borrower shall cause Mortgage Borrower to fund all
reserves required to be funded pursuant to the Mortgage Loan Documents.

(j) Borrower acknowledges that (A)(i) Lender is a subsidiary of Claros Mortgage
Trust, Inc. (“CMTG”); (ii) CMTG is a mortgage REIT managed by an affiliate of
Mack Real Estate Credit Strategies, L.P. (“MRECS”); (iii) certain principals of
MRECS and/or their family members (collectively, the “Mack Persons”) have
interests in a variety of investment vehicles and portfolio companies, some of
whom may (x) have business relationships with Borrower and/or (y) now, or in the
future, manage, franchise or otherwise provide services to the hotel located on
the Property and/or Borrower, and (B) notwithstanding that an Other Entity (as
hereinafter defined) may now, or in the future, manage, franchise or otherwise
provide services to the hotel located on the Property and/or Borrower, (x) none
of the provisions of this Agreement shall in any way limit the activities of
Mack Persons and its affiliates, investment vehicles or portfolio companies who
are not parties to this Agreement (each, an “Other Entity” and, collectively,
the “Other Entities”), and (y) the business activities of the Other Entities
shall not affect Borrower’s obligations and liabilities hereunder.

[NO FURTHER TEXT ON THIS PAGE]

 

154



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: CMTG LENDER 12 LLC, a Delaware limited liability company By: Claros
Mortgage Trust, Inc. A Maryland Corporation   By:   /s/ J. Michael McGillis  
Name:   J. Michael McGillis   Title:   Authorized Signatory

 

BORROWER: CINDAT HERSHA OWNER JV ASSOCIATES, LLC, a Delaware limited liability
company By:   /s/ Ashish R. Parikh   Name: Ashish R. Parikh   Title: Authorized
Signatory

 

OP CO PLEDGOR: CINDAT HERSHA LESSEE JV ASSOCIATES, LLC, a Delaware limited
liability company By:   /s/ Ashish R. Parikh   Name: Ashish R. Parikh   Title:
Authorized Signatory